EXHIBIT 10.123

 
 
LOAN AGREEMENT
 
Dated as of June 30, 2010
 
between
 
GRAND CENTRAL PARKERSBURG LLC,
 


 
as Borrower,
 
and
 
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P.,
 


 
as Lender
 
 
 

--------------------------------------------------------------------------------

 


TABLE OF CONTENTS
 

 
 
  Page         ARTICLE I      GENERAL TERMS
26
 
1.1
The Loan.
26
 
1.2
Interest and Principal.
27
 
1.3
Method and Place of Payment
28
 
1.4
Taxes; Regulatory Change.
28
 
1.5
Release
30
        ARTICLE II      DEFEASANCE, ASSUMPTION AND TRANSFER
30
 
2.1
Defeasance.
30
 
2.2
Assumption
31
 
2.3
Transfers of Interests in Borrower.
33
        ARTICLE III     ACCOUNTS
35
 
3.1
Cash Management Account.
35
 
3.2
Distributions from Cash Management Account.
36
 
3.3
Loss Proceeds Account.
37
 
3.4
Basic Carrying Costs Escrow Account.
37
 
3.5
TI/LC Reserve Account.
38
 
3.6
Capital Expenditure Reserve Account.
39
 
3.7
Deferred Maintenance and Environmental Escrow Account.
40
 
3.8
Unfunded Obligations Account.
41
 
3.9
Belks Reserve Account.
42
 
3.10
Excess Cash Flow Reserve Account.
42
 
3.11
Account Collateral.
42
 
3.12
Bankruptcy
43
      ARTICLE IV      REPRESENTATIONS
43
 
4.1
Organization.
44
 
4.2
Authorization
44
 
4.3
No Conflicts
44
 
4.4
Consents
44
 
4.5
Enforceable Obligations
44
 
4.6
No Default
44
 
4.7
Payment of Taxes
44
 
4.8
Compliance with Law
45
 
4.9
ERISA
45
 
4.10
Investment Company Act
45
 
4.11
No Bankruptcy Filing
45
 
4.12
Other Debt
45
 
4.13
Litigation
46
 
4.14
Leases; Material Agreements.
46
 
4.15
Full and Accurate Disclosure
47
 
4.16
Financial Condition
47

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

      Page          
4.17
Single-Purpose Requirements.
47
 
4.18
Use of Loan Proceeds
47
 
4.19
Not Foreign Person
48
 
4.20
Labor Matters
48
 
4.21
Title
48
 
4.22
No Encroachments
48
 
4.23
Physical Condition.
48
 
4.24
Fraudulent Conveyance
49
 
4.25
Management
49
 
4.26
Condemnation
49
 
4.27
Utilities and Public Access
49
 
4.28
Environmental Matters
49
 
4.29
Assessments
50
 
4.30
No Joint Assessment
50
 
4.31
Separate Lots
50
 
4.32
Permits; Certificate of Occupancy
50
 
4.33
Flood Zone
51
 
4.34
Security Deposits
51
 
4.35
Acquisition Documents
51
 
4.36
Insurance
51
 
4.37
No Dealings
51
 
4.38
Estoppel Certificates
51
 
4.39
Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money Laundering
Laws
51
 
4.40
Survival
52
     
ARTICLE V
AFFIRMATIVE COVENANTS
52
 
5.1
Existence
52
 
5.2
Maintenance of Property.
52
 
5.3
Compliance with Legal Requirements
53
 
5.4
Impositions and Other Claims
53
 
5.5
Access to Property
54
 
5.6
Cooperate in Legal Proceedings
54
 
5.7
Leases.
54
 
5.8
Plan Assets, etc
56
 
5.9
Further Assurances
56
 
5.10
Management of Collateral.
56
 
5.11
Notice of Material Event
57
 
5.12
Annual Financial Statements
57
 
5.13
Quarterly Financial Statements
58
 
5.14
Monthly Financial Statements; Non-Delivery of Financial Statements.
58
 
5.15
Insurance.
59
 
5.16
Casualty and Condemnation.
64
 
5.17
Annual Budget
67

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

      Page          
5.18
Nonbinding Consultation
67
 
5.19
Compliance with Encumbrances and Material Agreements
68
 
5.20
Prohibited Persons
68
    ARTICLE VI     NEGATIVE COVENANTS
69
 
6.1
Liens on the Collateral
69
 
6.2
Ownership
69
 
6.3
Transfer; Change of Control
69
 
6.4
Debt
69
 
6.5
Dissolution; Merger or Consolidation
69
 
6.6
Change in Business
69
 
6.7
Debt Cancellation
69
 
6.8
Affiliate Transactions
69
 
6.9
Misapplication of Funds
69
 
6.10
Jurisdiction of Formation; Name
69
 
6.11
Modifications and Waivers
70
 
6.12
ERISA.
70
 
6.13
Alterations and Expansions
70
 
6.14
Advances and Investments
70
 
6.15
Single-Purpose Entity
71
 
6.16
Zoning and Uses
71
 
6.17
Waste
71
      ARTICLE VII     DEFAULTS
72
 
7.1
Event of Default
72
 
7.2
Remedies.
74
 
7.3
No Waiver
75
 
7.4
Application of Payments after an Event of Default
75
      ARTICLE VIII     CONDITIONS PRECEDENT
75
 
8.1
Conditions Precedent to Closing
75
      ARTICLE IX        MISCELLANEOUS
78
 
9.1
Successors
78
 
9.2
GOVERNING LAW.
79
 
9.3
Modification, Waiver in Writing
79
 
9.4
Notices
79
 
9.5
TRIAL BY JURY
80
 
9.6
Headings
80
 
9.7
Assignment and Participation.
81
 
9.8
Severability
82
 
9.9
Preferences; Waiver of Marshalling of Assets
82
 
9.10
Remedies of Borrower
83
 
9.11
Offsets, Counterclaims and Defenses
83
 
9.12
No Joint Venture
83

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(Continued)
 

      Page          
9.13
Conflict; Construction of Documents
84
 
9.14
Brokers and Financial Advisors
84
 
9.15
Counterparts
84
 
9.16
Estoppel Certificates
84
 
9.17
General Indemnity; Payment of Expenses; Mortgage Recording Taxes.
84
 
9.18
No Third-Party Beneficiaries
86
 
9.19
Recourse.
87
 
9.20
Right of Set-Off
88
 
9.21
Exculpation of Lender
89
 
9.22
Servicer
89
 
9.23
No Fiduciary Duty.
89
 
9.24
Borrower Information
90
 
9.25
PATRIOT Act Records
91
 
9.26
Prior Agreements
91
 
9.27
Publicity
91
 
9.28
Delay Not a Waiver
92
 
9.29
Schedules and Exhibits Incorporated
92
 
9.30
Independence of Covenants
92

 
Exhibits
 
A           Organizational Chart
B           Form of Tenant Notice
 
Schedules
 
A           Property
B           Exception Report
C           Deferred Maintenance Conditions
D           Unfunded Obligations
E           Rent Roll
F           Material Agreements
 
 
 

--------------------------------------------------------------------------------

 


LOAN AGREEMENT
 
This Loan Agreement (this "Agreement") is dated June 30, 2010 and is between
GOLDMAN SACHS COMMERCIAL MORTGAGE CAPITAL, L.P., a Delaware limited partnership,
as lender (together with its successors and assigns, including any lawful holder
of any portion of the Indebtedness, as hereinafter defined, "Lender"), and GRAND
CENTRAL PARKERSBURG LLC, a Delaware limited liability company, as borrower
(together with its permitted successors and assigns, "Borrower").
 
RECITALS
 
Borrower desires to obtain from Lender the Loan (as hereinafter defined) in
connection with the financing of the property known as Grand Central Mall
located in Parkersburg, West Virginia.
 
Lender is willing to make the Loan on the terms and conditions set forth in this
Agreement if Borrower joins in the execution and delivery of this Agreement,
issues the Note and executes and delivers the other Loan Documents.
 
In consideration of the premises and the agreements, provisions and covenants
contained herein, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, Lender and Borrower agree as follows:
 
DEFINITIONS
 
(a) When used in this Agreement, the following capitalized terms have the
following meanings:
 
"Account Collateral" means, collectively, the Collateral Accounts and all sums
at any time held, deposited or invested therein, together with any interest or
other earnings thereon, and all securities and investment property credited
thereto and all proceeds thereof (including proceeds of sales and other
dispositions), whether accounts, general intangibles, chattel paper, deposit
accounts, instruments, documents or securities.
 
"Agreement" means this Loan Agreement, as the same may from time to time
hereafter be amended, restated, replaced, supplemented or otherwise modified.
 
"ALTA" means the American Land Title Association, or any successor thereto.
 
"Alteration" means any demolition, alteration, installation, improvement or
expansion of or to the Property or any portion thereof.
 
"Annual Budget" means a capital and operating expenditure budget for the
Property prepared by Borrower and specifying amounts sufficient to operate and
maintain the Property at a standard at least equal to that maintained on the
Closing Date.
 
 
1

--------------------------------------------------------------------------------

 
 
"Appraisal" means an as-is appraisal of the Property that is prepared by a
member of the Appraisal Institute selected by Lender, meets the minimum
appraisal standards for national banks promulgated by the Comptroller of the
Currency pursuant to Title XI of the Financial Institutions Reform, Recovery,
and Enforcement Act of 1989, as amended (FIRREA) and complies with the Uniform
Standards of Professional Appraisal Practice (USPAP).
 
"Approved Annual Budget" has the meaning set forth in Section 5.17.
 
"Approved Management Agreement" means that certain Management Agreement, dated
as of the Closing Date, between Borrower and the initial Approved Property
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified in accordance herewith with the consent of Lender, and any
other management agreement that is approved by Lender and with respect to which
the Rating Condition is satisfied, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith with the
consent of Lender.
 
"Approved Property Manager" means collectively, Glimcher Properties Limited
Partnership, as manager, and Glimcher Development Corporation, as services
provider, or any other management company approved by Lender in its sole
discretion and with respect to which the Rating Condition is satisfied, in each
case unless and until Lender requests the termination of that management company
pursuant to Section 5.10(d).
 
"Approved Substitute Lease" means a bona fide Lease with one or more third party
tenants reasonably approved by Lender, and the new Lease is for a minimum term
of five (5) years, and requires the payment of normal monthly rental at not less
than fifty percent (50%) of the aggregate monthly rental paid under the prior
tenant’s lease (including percentage rent and any common area maintenance
reimbursements) for the last full calendar year prior to the lease expiration or
the date that the prior tenant went “dark”, or on such other terms as are
reasonably approved by Lender.  In order to qualify as an Approved Substitute
Lease, each such replacement tenant(s) shall have (i) actually paid normal
monthly rental (and such payment not being in the form of abatement or free rent
periods) for a minimum of two (2) consecutive calendar months, which payment
shall be evidenced by cancelled checks or other documentation reasonably
acceptable to Lender, and (ii) executed and delivered to Lender an estoppel
certificate on a form required under the Lease, confirming that such tenant is
in occupancy and paying rent, that the landlord’s work required under the terms
of the Lease has been substantially completed, that any tenant allowances or
similar sums required to be paid by the landlord under the Lease shall have been
paid to the tenant, and that the tenant is not aware of any defaults existing
with respect to such Lease.
 
"Assignment" has the meaning set forth in Section 9.7(b).
 
"Assumption" has the meaning set forth in Section 2.2.
 
"Bankruptcy Code" has the meaning set forth in Section 7.1(d).
 
"Basic Carrying Costs Escrow Account" has the meaning set forth in
Section 3.4(a).
 
"Belks Reserve Account" has the meaning set forth in Section 3.9(a).
 
 
2

--------------------------------------------------------------------------------

 
 
"Blocked Account" has the meaning set forth in Section 3.1(b).
 
"Blocked Account Agreement" has the meaning set forth in Section 3.1(b).
 
"Blocked Account Bank" means the Eligible Institution at which a Blocked Account
is maintained.
 
"Borrower" has the meaning set forth in the first paragraph of this Agreement.
 
"Budgeted Operating Expenses" means, with respect to any calendar month, (i) an
amount equal to the Operating Expenses for such calendar month in the
then-applicable Approved Annual Budget, or (ii) such greater amount as shall
equal Borrower's actual Operating Expenses for such month, except that during
the continuance of a Trigger Period such greater amount, excluding amounts spent
on Non-Discretionary Items, may in no event exceed 105% of the amount specified
in clause (i), with no individual budget line item exceeding 110% of the amount
set forth in the then-applicable Approved Annual Budget with respect to such
line item for such month, in each case without the prior written consent of
Lender, not to be unreasonably withheld or delayed.
 
"Business Day" means any day other than (i) a Saturday and a Sunday and (ii) a
day on which federally insured depository institutions in the State of New York
or the state in which the offices of Lender, its trustee, its Servicer or its
Servicer's collection account are located are authorized or obligated by law,
governmental decree or executive order to be closed.
 
"Capital Expenditure" means hard and soft costs incurred by Borrower with
respect to replacements and capital repairs made to the Property (including
repairs to, and replacements of, structural components, roofs, building systems,
parking garages and parking lots), in each case to the extent capitalized in
accordance with GAAP.
 
"Capital Expenditure Reserve Account" has the meaning set forth in
Section 3.6(a).
 
"Cash Management Account" has the meaning set forth in Section 3.1(a).
 
"Cash Management Agreement" has the meaning set forth in Section 3.1(a).
 
"Cash Management Bank" means a depository institution selected by Lender in
which Eligible Accounts may be maintained.  The initial Cash Management Bank
shall be The Bank of New York Mellon.
 
"Casualty" means a fire, explosion, flood, collapse, earthquake or other
casualty affecting all or any portion of the Property.
 
 
3

--------------------------------------------------------------------------------

 
 
"Cause" means, with respect to an Independent Director, (i) acts or omissions by
such Independent Director that constitute systematic and persistent or willful
disregard of such Independent Director's duties, (ii) such Independent Director
has been indicted or convicted for any crime or crimes of moral turpitude or
dishonesty or for any violation of any Legal Requirements, (iii) if the fees and
expenses for such Independent Director are materially more than the fees and
expenses charged by other Independent Directors or (iv) if the Independent
Director fails to timely respond to a request or inquiry from Borrower that
involves the exercise of its duties within thirty (30) days of receipt of
written notice, provided any such request or inquiry shall be accompanied by
comprehensive and detailed information about the proposed action and shall
include the following in bold and capitalized type that “INDEPENDENT DIRECTOR'S
FAILURE TO RESPOND TO THE ENCLOSED REQUEST WITHIN THIRTY (30) DAYS SHALL BE
GROUNDS FOR INDEPENDENT DIRECTOR'S REMOVAL”, provided that if Independent
Director has reasonably requested any additional information with respect to the
exercise of its duties (and such information is possessed by or available to
Borrower), Borrower shall not have the right to remove such party unless and
until Borrower shall have delivered to the Independent Director such additional
information and granted at least ten (10) Business Days following the expiration
of the aforementioned 30-day period."
 
"Certificates" means, collectively, any senior and/or subordinate notes,
debentures or pass-through certificates, or other evidence of indebtedness, or
debt or equity securities, or any combination of the foregoing, representing a
direct or beneficial interest, in whole or in part, in the Loan.
 
"Closing Date" means the date of this Agreement.
 
"Closing Date NOI" means $7,016,000.00.
 
"Code" means the Internal Revenue Code of 1986, as amended, and as it may be
further amended from time to time, any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.
 
"Collateral" means all assets owned from time to time by Borrower including the
Property, the Revenues and all other tangible and intangible property (including
any Defeasance Collateral) in respect of which Lender is granted a Lien under
the Loan Documents, and all proceeds thereof.
 
"Collateral Accounts" means, collectively, the Cash Management Account, any
Blocked Account, the Loss Proceeds Account, the Basic Carrying Costs Escrow
Account, the TI/LC Reserve Account, the Capital Expenditure Reserve Account, the
Belks Reserve Account, the Excess Cash Flow Reserve Account, the Unfunded
Obligations Account (if any) and the Deferred Maintenance and Environmental
Escrow Account (if any).
 
"Condemnation" means a taking or voluntary conveyance of all or part of the
Property or any interest therein or right accruing thereto or use thereof, as
the result of, or in settlement of, any condemnation or other eminent domain
proceeding by any Governmental Authority.
 
"Contingent Obligation" means, with respect to any Person, any obligation of
such Person directly or indirectly guaranteeing any Debt of any other Person in
any manner and any contingent obligation to purchase, to provide funds for
payment, to supply funds to invest in any other Person or otherwise to assure a
creditor against loss.
 
"Control" of any entity means the ownership, directly or indirectly, of at least
51% of the equity interests in, and the right to at least 51% of the
distributions from, such entity and the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of such
entity, whether through the ability to exercise voting power, by contract or
otherwise ("Controlled" and "Controlling" each have the meanings correlative
thereto).
 
 
4

--------------------------------------------------------------------------------

 
 
"Cooperation Agreement" means that certain Mortgage Loan Cooperation Agreement,
dated as of the Closing Date, among Borrower, Lender and Sponsor, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
 
"Damages" to a party means any and all liabilities, obligations, losses,
demands, damages, penalties, assessments, actions, causes of action, judgments,
proceedings, suits, claims, costs, expenses (including reasonable attorneys'
fees and other costs of defense and/or enforcement whether or not suit is
brought), fines, charges, fees, settlement costs and disbursements imposed on,
incurred by or asserted against such party, whether based on any federal, state
or foreign laws, statutes, rules or regulations (including securities and
commercial laws, statutes, rules or regulations and Environmental Laws), on
common law or equitable cause or on contract or otherwise.
 
"Debt" means, with respect to any Person, without duplication:
 
(i) all indebtedness of such Person to any other party (regardless of whether
such indebtedness is evidenced by a written instrument such as a note, bond or
debenture), including indebtedness for borrowed money or for the deferred
purchase price of property or services;
 
(ii) all letters of credit issued for the account of such Person and all
unreimbursed amounts drawn thereunder;
 
(iii) all indebtedness secured by a Lien on any property owned by such Person
(whether or not such indebtedness has been assumed) except obligations for
impositions that are not yet due and payable;
 
(iv) all Contingent Obligations of such Person;
 
(v) all payment obligations of such Person under any interest rate protection
agreement (including any interest rate swaps, floors, collars or similar
agreements) and similar agreements;
 
(vi) all contractual indemnity obligations of such Person; and
 
(vii) any material actual or contingent liability to any Person or Governmental
Authority with respect to any employee benefit plan (within the meaning of
Section 3(3) of ERISA) subject to Title IV of ERISA, Section 302 of ERISA or
Section 412 of the Code.
 
"Default" means the occurrence of any event that, but for the giving of notice
or the passage of time, or both, would be an Event of Default.
 
 
5

--------------------------------------------------------------------------------

 
 
"Default Interest" means, during the continuance of an Event of Default, the
amount by which interest accrued on the Notes at their respective Default Rates
exceeds the amount of interest that would have accrued on the Notes at their
respective Interest Rates.
 
"Default Rate" means, with respect to any Note, five percent (5%) per annum in
excess of the interest rate otherwise applicable to such Note hereunder;
provided that, if the foregoing would result in an interest rate in excess of
the maximum rate permitted by applicable law, the Default Rate shall be limited
to the maximum rate permitted by applicable law.
 
"Defeasance Borrower" has the meaning set forth in Section 2.1(b).
 
"Defeasance Collateral" means direct, non-callable obligations that are either
the direct obligations of, or are fully guaranteed by the full faith and credit
of, the United States of America.
 
"Defeasance Pledge Agreement" has the meaning set forth in Section 2.1(a)(iii).
 
"Defease" means to deliver Defeasance Collateral as substitute Collateral for
the Loan in accordance with Section 2.1; and the terms "Defeased" and
"Defeasance" have meanings correlative to the foregoing.
 
"Deferred Maintenance Amount" means $758,475.00.
 
"Deferred Maintenance Conditions" means those items described in Schedule C.
 
"Deferred Maintenance and Environmental Escrow Account" has the meaning set
forth in Section 3.7(a).
 
"Eligible Account" means (i) a segregated account maintained with a federal or
state-chartered depository institution or trust company that complies with the
definition of Eligible Institution, or (ii) a segregated trust account or
accounts maintained with the corporate trust department of a federal depository
institution or state-chartered depository institution that has an
investment-grade rating and is subject to regulations regarding fiduciary funds
on deposit under, or similar to, Title 12 of the Code of Federal Regulations
Section 9.10(b) that, in either case, has corporate trust powers, acting in its
fiduciary capacity.
 
"Eligible Institution" means an institution (i) whose commercial paper,
short-term debt obligations or other short-term deposits are rated at least A–1,
Prime-1 and/or F-1, as applicable, by each of the Rating Agencies and
whose long-term senior unsecured debt obligations are rated at least A-, A
and/or A2, as applicable, by each of the Rating Agencies, and whose deposits are
insured by the FDIC, (ii) with respect to which the Rating Condition is
satisfied or (iii) solely in its capacity as a Blocked Account Bank, Huntington
National Bank.
 
"Embargoed Person" has the meaning set forth in Section 4.40.
 
"Engineering Report" means a structural and seismic engineering report or
reports (including a "probable maximum loss" calculation, if applicable) with
respect to the Property prepared by an independent engineer approved by Lender
and delivered to Lender in connection with the Loan, and any amendments or
supplements thereto delivered to Lender.
 
 
6

--------------------------------------------------------------------------------

 
 
"Environmental Claim" means any written notice, claim, proceeding, notice of
proceeding, investigation, demand, abatement order or other order or directive
by any Person or Governmental Authority alleging or asserting liability with
respect to Borrower or any Property arising out of, based on, in connection
with, or resulting from (i) the actual or alleged presence, Use or Release of
any Hazardous Substance, (ii) any actual or alleged violation of any
Environmental Law, or (iii) any actual or alleged injury or threat of injury to
property, health or safety, natural resources or to the environment caused by
Hazardous Substances.
 
"Environmental Indemnity" means that certain environmental indemnity agreement
executed by Borrower and the Sponsor as of the Closing Date, as the same may
from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
 
"Environmental Laws" means any and all present and future federal, state and
local laws, statutes, ordinances, orders, rules, regulations and the like, as
well as common law, any judicial or administrative orders, decrees or judgments
thereunder, and any permits, approvals, licenses, registrations, filings and
authorizations, in each case as now or hereafter in effect, relating to (i) the
pollution, protection or cleanup of the environment, (ii) the impact of
Hazardous Substances on property, health or safety, (iii) the Use or Release of
Hazardous Substances, (iv) occupational safety and health, industrial hygiene or
the protection of human, plant or animal health or welfare or (v) the liability
for or costs of other actual or threatened danger to health or the
environment.  The term "Environmental Law" includes, but is not limited to, the
following statutes, as amended, any successors thereto, and any regulations
promulgated pursuant thereto, and any state or local statutes, ordinances,
rules, regulations and the like addressing similar issues:  the Comprehensive
Environmental Response, Compensation and Liability Act; the Emergency Planning
and Community Right-to-Know Act; the Hazardous Materials Transportation Act; the
Resource Conservation and Recovery Act (including Subtitle I relating to
underground storage tanks); the Clean Water Act; the Clean Air Act; the Toxic
Substances Control Act; the Safe Drinking Water Act; the Occupational Safety and
Health Act; the Federal Water Pollution Control Act; the Federal Insecticide,
Fungicide and Rodenticide Act; the Endangered Species Act; the National
Environmental Policy Act; and the River and Harbors Appropriation Act.  The term
"Environmental Law" also includes, but is not limited to, any present and future
federal state and local laws, statutes ordinances, rules, regulations and the
like, as well as common law, conditioning transfer of property upon a negative
declaration or other approval of a Governmental Authority of the environmental
condition of a property; or requiring notification or disclosure of Releases of
Hazardous Substances or other environmental conditions of a property to any
Governmental Authority or other Person, whether or not in connection with
transfer of title to or interest in property.
 
"Environmental Reports" means "Phase I Environmental Site Assessments" as
referred to in the ASTM Standards on Environmental Site Assessments for
Commercial Real Estate, E 1527-05 (and, if necessary, "Phase II Environmental
Site Assessments"), prepared by an independent environmental auditor approved by
Lender and delivered to Lender in connection with the Loan and any amendments or
supplements thereto delivered to Lender, and shall also include any other
environmental reports delivered to Lender pursuant to this Agreement and the
Environmental Indemnity.
 
 
7

--------------------------------------------------------------------------------

 
 
"ERISA" means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated thereunder.
 
"ERISA Affiliate," at any time, means each trade or business (whether or not
incorporated) that would, at the time, be treated together with Borrower as a
single employer under Title IV or Section 302 of ERISA or Section 412 of the
Code.
 
"Event of Default" has the meaning set forth in Section 7.1.
 
"Excess Cash Flow Reserve Account" has the meaning set forth in Section 3.10(a).
 
"Exception Report" means the report prepared by Borrower and attached to this
Agreement as Schedule B, setting forth any exceptions to the representations set
forth in Article IV.
 
"Fiscal Quarter" means the three-month period ending on March 31, June 30,
September 30 and December 31 of each year, or such other fiscal quarter of
Borrower as Borrower may select from time to time with the prior consent of
Lender, such consent not to be unreasonably withheld.
 
"Fiscal Year" means the 12-month period ending on December 31 of each year, or
such other fiscal year of Borrower as Borrower may select from time to time with
the prior consent of Lender, not to be unreasonably withheld.
 
"Fitch" means Fitch, Inc. and its successors.
 
"Force Majeure" means a delay due to acts of God, governmental restrictions,
stays, judgments, orders, decrees, enemy actions, civil commotion, fire,
casualty, strikes, work stoppage, shortages of labor or materials or similar
causes beyond the reasonable control of Borrower; provided that, with respect to
any of such circumstances, for the purposes of this Agreement, (1) any period of
Force Majeure shall apply only to performance of the obligations necessarily
affected by such circumstance and shall continue only so long as Borrower is
continuously and diligently using all reasonable efforts to minimize the effect
and duration thereof; and (2) Force Majeure shall not include the unavailability
or insufficiency of funds.
 
"Form W-8BEN" means Form W-8BEN (Certificate of Foreign Status of Beneficial
Owner for United States Tax Withholding) of the Department of Treasury of the
United States of America, and any successor form.
 
"Form W-8ECI" means Form W-8ECI (Certificate of Foreign Person's Claim for
Exemption from Withholding of Tax on Income Effectively Connected with the
Conduct of a Trade or Business in the United States) of the Department of the
Treasury of the United States of America, and any successor form.
 
 
8

--------------------------------------------------------------------------------

 
 
"GAAP" means generally accepted accounting principles in the United States of
America, consistently applied.
 
"Governmental Authority" means any federal, state, county, regional, local or
municipal government, any bureau, department, agency or political subdivision
thereof and any Person with jurisdiction exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government
(including any court).
 
"Guaranty" means that certain guaranty, dated as of the Closing Date, executed
by Sponsor for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified in accordance herewith.
 
"Hazardous Substances" means any and all substances (whether solid, liquid or
gas) defined, listed, or otherwise classified as pollutants, hazardous wastes,
hazardous substances, hazardous materials, extremely hazardous wastes, toxic
substances, toxic pollutants, contaminants, pollutants or words of similar
meaning or regulatory effect under any present or future Environmental Laws or
that may have a negative impact on human health or the indoor or outdoor
environment or the presence of which on, in or under the Property is prohibited
or requires investigation or remediation under Environmental Law, including
petroleum and petroleum by-products, asbestos and asbestos-containing materials,
toxic mold, polychlorinated biphenyls, lead and radon, and compounds containing
them (including gasoline, diesel fuel, oil and lead-based paint), pesticides and
radioactive materials, flammables and explosives and compounds containing them.
 
"Increased Costs" has the meaning set forth in Section 1.4(d).
 
"Indebtedness" means the Principal Indebtedness, together with interest and all
other obligations and liabilities of Borrower under the Loan Documents,
including all transaction costs, Yield Maintenance Premiums and other amounts
due or to become due to Lender pursuant to this Agreement, under the Notes or in
accordance with any of the other Loan Documents, and all other amounts, sums and
expenses reimbursable by Borrower to Lender hereunder or pursuant to the Notes
or any of the other Loan Documents.
 
"Indemnified Liabilities" has the meaning set forth in Section 9.19(b).
 
"Indemnified Parties" has the meaning set forth in Section 9.17.
 
"Independent Director" of any corporation or limited liability company means an
individual who is provided by CT Corporation, Corporation Service Company,
National Registered Agents, Inc., Wilmington Trust Company, Stewart Management
Company, Lord Securities Corporation (or an affiliate or subsidiary of such
companies) or, if none of those companies is then providing professional
independent directors, another nationally-recognized company reasonably approved
by Lender, in each case that is not an affiliate of Borrower and that provides
professional independent directors and other corporate services in the ordinary
course of its business, and which individual is duly appointed as a member of
the board of directors or board of managers of such corporation or limited
liability company and is not, and has never been, and will not while serving as
Independent Director be, any of the following:
 
 
9

--------------------------------------------------------------------------------

 
 
(i) a member, partner, equityholder, manager, director, officer or employee of
Borrower, any Single-Purpose Equityholder or any of their respective
equityholders or affiliates (other than as an independent director or manager of
an affiliate of Borrower or any Single-Purpose Equityholder that is not in the
direct chain of ownership of Borrower and that is required by a creditor to be a
single purpose bankruptcy remote entity, provided that such independent director
or manager is employed by a company that routinely provides professional
independent directors or managers);
 
(ii) a creditor, supplier or service provider (including provider of
professional services) to Borrower, any Single-Purpose Equityholder or any of
their respective equityholders or affiliates (other than a nationally recognized
company that routinely provides professional independent managers or directors
and that also provides lien search and other similar services to Borrower, any
Single-Purpose Equityholder or any of their respective equityholders or
affiliates in the ordinary course of business);
 
(iii) a family member of any such member, partner, equityholder, manager,
director, officer, employee, creditor, supplier or service provider; or
 
(iv) a Person that controls (whether directly, indirectly or otherwise) any of
(i), (ii) or (iii) above.
 
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (i) by reason of being the Independent Director of a Single-Purpose
Entity affiliated with the corporation or limited liability company in question
shall not be disqualified from serving as an Independent Director of such
corporation or limited liability company, provided that the fees that such
natural person earns from serving as Independent Director of affiliates of such
corporation or limited liability company in any given year constitute in the
aggregate less than five percent of such natural person's annual income for that
year.  The same natural persons may not serve as Independent Directors of a
corporation or limited liability company and, at the same time, serve as
Independent Directors of an equityholder or member of such corporation or
limited liability company.
 
"Initial Interest Rate" means 6.05% per annum.
 
"Insurance Requirements" means, collectively, (i) all material terms of any
insurance policy required pursuant to this Agreement and (ii) all material
regulations and then-current standards applicable to or affecting the Property
or any portion thereof or any use or condition thereof, which may, at any time,
be recommended by the board of fire underwriters, if any, having jurisdiction
over the Property, or any other body exercising similar functions.
 
"Interest Accrual Period" means each period from and including the sixth day of
a calendar month through and including the fifth day of the immediately
succeeding calendar month; provided that, prior to a Securitization, Lender
shall have the right, in connection with a change in the Payment Date in
accordance with the definition thereof, to make a corresponding change to the
Interest Accrual Period.  Notwithstanding the foregoing, the first Interest
Accrual Period shall commence on and include the Closing Date.
 
 
10

--------------------------------------------------------------------------------

 
 
"Interest Rate" means (i) with respect to the initial Note, the Initial Interest
Rate, and (ii) with respect to each Note resulting from the bifurcation of the
initial Note into multiple Notes pursuant to Section 1.1(c), the per annum
interest rate of such Note as determined by Lender in accordance with such
Section.
 
"Lease" means any lease, license, letting, concession, occupancy agreement,
sublease to which Borrower is a party or has a consent right, or other agreement
(whether written or oral and whether now or hereafter in effect) under which
Borrower is a lessor, sublessor, licensor or other grantor existing as of the
Closing Date or hereafter entered into by Borrower, in each case pursuant to
which any Person is granted a possessory interest in, or right to use or occupy
all or any portion of any space in the Property, and every modification or
amendment thereof, and every guarantee of the performance and observance of the
covenants, conditions and agreements to be performed and observed by the other
party thereto.
 
"Leasing Commissions" means leasing commissions required to be paid by Borrower
in connection with the leasing of space to Tenants at the Property pursuant to
Leases entered into by Borrower in accordance herewith and payable in accordance
with third-party/arm's-length brokerage agreements, provided that the
commissions payable pursuant thereto are commercially reasonable based upon the
then current brokerage market for property of a similar type and quality to the
Property in the geographic market in which the Property is located.
 
"Legal Requirements" means all governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities (including Environmental Laws) affecting Borrower, Sponsor, the
Property or any other Collateral or any portion thereof or the construction,
ownership, use, alteration or operation thereof, or any portion thereof (whether
now or hereafter enacted and in force), and all permits, licenses and
authorizations and regulations relating thereto.
 
"Lender" has the meaning set forth in the first paragraph of this Agreement and
in Section 9.7.
 
"Letter of Credit" means an irrevocable, unconditional, freely transferable,
clean sight draft letter of credit in the amount of $2,000,000.00, or any
replacement thereof in accordance with the terms hereof, which Letter of Credit
shall meet the requirements set forth below:
 
(i)           Issued by KeyBank or another Eligible Institution with offices in
the United States.
 
(ii)           To the extent Lender should assign this Agreement or the other
Loan Documents, Borrower shall cause the Letter of Credit to be effectively
assigned to the assignee of such Loan Documents or shall cause the Letter of
Credit to be reissued to such assignee all within ten (10) Business Days'
request of Lender for Borrower to do so.  All expenses whatsoever relative to
the assignment or reissuance of such Letter of Credit shall be paid by
Borrower.  Any such assignment or reissuance must be undertaken in the form and
pursuant to an arrangement acceptable to Lender, in Lender's sole discretion and
otherwise consistent with the terms hereof.  To the extent Borrower should fail
to timely cause the Letter of Credit to be reissued or assigned as required
hereinabove, Lender (or is successor) may, but shall not be obligated to, draw
upon the Letter of Credit and deposit the cash proceeds therefrom into the Belks
Reserve Account.
 
 
11

--------------------------------------------------------------------------------

 
 
(iii)           If the issuer of the Letter of Credit:  (1) becomes insolvent,
(2) commences on its own behalf or is otherwise the subject of a bankruptcy,
insolvency, receivership or similar proceedings, (3) ceases to exist, (4) is no
longer an deemed an Eligible Institution; or (5) becomes subject to a reasonable
determination by Lender that such issuer's insolvency is imminent, Borrower will
deliver to Lender a replacement Letter of Credit satisfying all of the
requirements described above within five (5) Business Days of the date the
insolvency is known, the bankruptcy or similar proceeding is filed, the
cessation occurs, the issuer is no longer deemed an Eligible Institution or
Lender gives Borrower notice that Lender has determined that such issuer's
insolvency is imminent.  If the Borrower fails to timely deliver such
replacement Letter of Credit, Lender (or its successor) may, but shall not be
obligated to, draw upon the Letter of Credit and deposit such funds into the
Belks Reserve Account.
 
(iv)           The Letter of Credit (and any replacement or substitution
therefor) shall be replaced by a new substitute Letter of Credit satisfying all
of the requirements described above on or before thirty (30) days prior to its
expiry and, failing such timely replacement, may be drawn upon by Lender with
such funds being deposited into the Belks Reserve Account and handled and/or
disbursed in accordance with the terms therefor.
 
(v)           The Letter of Credit shall be held by Lender as additional
security for the Loan.  If there is an Event of Default under the Loan
Documents, Lender (or its successor) may, but shall not be obligated to, draw
upon the Letter of Credit and, at Lender's election, immediately apply such
amount against the Loan or deposit such funds into the Belks Reserve Account.
 
(vi)           The Letter of Credit is solely for the protection of Lender and
entails no responsibility on Lender's part beyond application of the funds drawn
thereunder in accordance with the terms hereof.  Borrower itself shall be under
no reimbursement obligation to the issuer of the Letter of Credit, as all such
obligations to reimburse the issuer in the event Lender draws upon the Letter of
Credit shall be the sole responsibility of Borrower's principals, members,
shareholders or partners, or Sponsor.
 
"Lien" means any mortgage, lien (statutory or other), pledge, hypothecation,
assignment, preference, priority, security interest, or any other encumbrance or
charge on or affecting any Collateral or any portion thereof, or any interest
therein (including any conditional sale or other title retention agreement, any
sale-leaseback, any financing lease or similar transaction having substantially
the same economic effect as any of the foregoing, the filing of any financing
statement or similar instrument under the Uniform Commercial Code or comparable
law of any other jurisdiction, domestic or foreign, and mechanics',
materialmen's and other similar liens and encumbrances, as well as any option to
purchase, right of first refusal, right of first offer or similar right).
 
"Loan" has the meaning set forth in Section 1.1(a).
 
 
12

--------------------------------------------------------------------------------

 
 
"Loan Amount" means $45,000,000.00.
 
"Loan Documents" means this Agreement, the Note, the Security Instrument (and
related financing statements), the Environmental Indemnity, the Subordination of
Property Management Agreement, the Cash Management Agreement, any Blocked
Account Agreement, the Cooperation Agreement, the Guaranty, any Defeasance
Pledge Agreement and all other agreements, instruments, certificates and
documents necessary to effectuate the granting to Lender of first-priority Liens
on the Collateral or otherwise in satisfaction of the requirements of this
Agreement or the other documents listed above, as all of the aforesaid may be
amended, restated, replaced, supplemented or otherwise modified from time to
time in accordance herewith.
 
"Lockout Period" means the period from the Closing Date to but excluding the
first Payment Date following the earlier to occur of (i) the third (3rd)
anniversary of the Closing Date and (ii) the second anniversary of the date on
which the entire Loan (including any subordinated interest therein) has been
securitized pursuant to a Securitization or series of Securitizations.
 
"Loss Proceeds" means amounts, awards or payments payable to Borrower or Lender
in respect of all or any portion of the Property in connection with a Casualty
or Condemnation thereof (after the deduction therefrom and payment to Borrower
and Lender, respectively, of any and all reasonable expenses incurred by
Borrower and Lender in the recovery thereof, including all attorneys' fees and
disbursements, the fees of insurance experts and adjusters and the costs
incurred in any litigation or arbitration with respect to such Casualty or
Condemnation).
 
"Loss Proceeds Account" has the meaning set forth in Section 3.3(a).
 
"Loss Proceeds Threshold" means (x) at any time Borrower is Controlled by
Sponsor or a Person meeting the requirements under clause (ii) of the definition
of “Qualified Equityholder”, $1,000,000 and (y) at any other time, $500,000.
 
"Major Lease" means any Lease which (i) when aggregated with all other Leases at
the Property with the same Tenant (or affiliated Tenants), and assuming the
exercise of all expansion rights and all preferential rights to lease additional
space contained in such Lease, is expected to cover more than 10,000 rentable
square feet, (ii) contains an option or preferential right to purchase all or
any portion of the Property, (iii) is with an affiliate of Borrower as Tenant,
or (iv) is entered into during the continuance of an Event of Default.
 
"Material Adverse Effect" means a material adverse effect upon (i) the ability
of Borrower or Sponsor to perform, or of Lender to enforce, any material
provision of any Loan Document, (ii) the enforceability of any material
provision of any Loan Document, or (iii) the value, Net Operating Income, use or
enjoyment of the Property or the operation or occupancy thereof.
 
"Material Agreements" means (x) each contract and agreement (other than Leases)
relating to the Property, or otherwise imposing obligations on Borrower, under
which Borrower would have the obligation to pay more than $50,000 per annum or
that cannot be terminated by Borrower without cause upon 60 days' notice or less
without payment of a termination fee, or that is with an affiliate of Borrower,
and (y) any reciprocal easement agreement, declaration of covenants, condominium
documents, ground lease, parking agreement or other material Permitted
Encumbrance.
 
 
13

--------------------------------------------------------------------------------

 
 
"Material Alteration" means any Alteration to be performed by or on behalf of
Borrower at the Property that (a) is reasonably likely to have a Material
Adverse Effect, (b) is reasonably expected to cost in excess of $2,000,000, as
determined by an independent architect, or (c) is reasonably expected to permit
(or is reasonably likely to induce) any Tenant to terminate its Lease or abate
rent.
 
"Maturity Date" means the Payment Date in July 2020, or such earlier date as may
result from acceleration of the Loan in accordance with this Agreement.
 
"Minimum Balance" has the meaning set forth in Section 3.2(a).
 
"Monthly Capital Expenditure Reserve Amount" means $23,435.42.
 
"Monthly TI/LC Amount" means $70,833.33.
 
"Moody's" means Moody's Investors Service, Inc. and its successors.
 
"Net Operating Income" means, with respect to any Test Period, the excess of
(i) Operating Income for such Test Period, minus (ii) Operating Expenses for
such Test Period.
 
"Nonconsolidation Opinion" means the opinion letter, dated the Closing Date,
delivered by Borrower's counsel to Lender and addressing issues relating to
substantive consolidation in bankruptcy.
 
"Non-Discretionary Items" has the meaning set forth in Section 5.17.
 
"Note(s)" means that certain promissory note, dated as of the Closing Date, made
by Borrower to the order of Lender to evidence the Loan, as such note may be
replaced by multiple Notes in accordance with Section 1.1(c) and as otherwise
assigned (in whole or in part), amended, restated, replaced, supplemented or
otherwise modified in accordance herewith.
 
"OFAC List" means the list of specially designated nationals and blocked persons
subject to financial sanctions that is maintained by the U.S. Treasury
Department, Office of Foreign Assets Control and any other similar list
maintained by the U.S. Treasury Department, Office of Foreign Assets Control
pursuant to any applicable governmental statutes, laws, rules, orders,
regulations, ordinances, judgments, decrees and injunctions of Governmental
Authorities, including, without limitation, trade embargo, economic sanctions,
or other prohibitions imposed by Executive Order of the President of the United
States.  The OFAC List currently is accessible through the internet website at
www.treas.gov/ofac/t11sdn.pdf.
 
"Officer's Certificate" means a certificate delivered to Lender that is signed
by an authorized officer of Borrower and certifies the information therein to
the best of such officer's knowledge.  Each Officer’s Certificate required in
connection with a disbursement from a Collateral Account (or any other reserve
required by the Loan Documents) shall contain a statement that, to the best of
such officer’s knowledge, all conditions precedent to such disbursement required
by the Loan Documents have been satisfied.
 
 
14

--------------------------------------------------------------------------------

 
 
"Operating Expenses" means, for any period, all operating, renting,
administrative, management, legal and other ordinary expenses of Borrower during
such period, determined in accordance with GAAP; provided, however, that such
expenses shall not include (i) depreciation, amortization or other noncash items
(other than expenses that are due and payable but not yet paid), (ii) interest,
principal or any other sums due and owing with respect to the Loan, (iii) income
taxes or other taxes in the nature of income taxes, (iv) Capital Expenditures,
or (v) equity distributions.
 
"Operating Income" means, for any period, all operating income of Borrower from
the Property during such period, determined in accordance with GAAP (but without
straight-lining of rents), other than (i) Loss Proceeds (but Operating Income
will include rental loss insurance proceeds to the extent allocable to such
period), (ii) any revenue attributable to a Lease that is not a Qualifying
Lease, (iii) any revenue attributable to a Lease to the extent it is paid more
than 30 days prior to the due date, (iv) any interest income from any source,
(v) any repayments received from any third party of principal loaned or advanced
to such third party by Borrower, (vi) any proceeds resulting from the Transfer
of all or any portion of the Property, (vii) sales, use and occupancy or other
taxes on receipts required to be accounted for by Borrower to any government or
governmental agency, (viii) Termination Fees, and (ix) any other extraordinary
or non-recurring items.
 
"Participation" has the meaning set forth in Section 9.7(b).
 
"PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001), as amended from time to time.
 
"Payment Date" means, with respect to each Interest Accrual Period, the sixth
day of the calendar month in which such Interest Accrual Period ends (or, if
such day is not a Business Day, the first preceding Business Day); provided,
that prior to a Securitization, Lender shall have the right to change the
Payment Date so long as a corresponding change to the Interest Accrual Period is
also made.
 
"Permits" means all licenses, permits, variances and certificates used in
connection with the ownership, operation, use or occupancy of the Property
(including certificates of occupancy, business licenses, state health department
licenses, licenses to conduct business and all such other permits, licenses and
rights, obtained from any Governmental Authority or private Person concerning
ownership, operation, use or occupancy of the Property).
 
"Permitted Debt" means:
 
(i) the Indebtedness;
 
(ii) tenant allowances and Capital Expenditure costs required under Leases or
otherwise permitted to be incurred under the Loan Documents that are paid on or
prior to the date when due;
 
 
15

--------------------------------------------------------------------------------

 
 
(iii) debt incurred in the ordinary course of Borrower's business to finance
equipment and other personal property used on the Property, the removal of which
would not materially damage any of the improvements thereon or materially impair
the value of such improvements, provided that such debt does not in the
aggregate exceed 5.0% of the Loan Amount, is not evidenced by a promissory note
executed by Borrower, is non-recourse to Borrower, and is not secured by any
property other than the item of equipment or personal property so financed; and
 
(iv) Trade Payables not represented by a note, customarily paid by Borrower
within 60 days of incurrence and in fact not more than 60 days outstanding,
which are incurred in the ordinary course of Borrower's ownership and operation
of the Property, in amounts reasonable and customary for similar properties and
not exceeding 2.0% of the Loan Amount in the aggregate.
 
"Permitted Encumbrances" means:
 
(i) the Liens created by the Loan Documents;
 
(ii) all Liens and other matters specifically disclosed on Schedule B of the
Qualified Title Insurance Policy;
 
(iii) Liens, if any, for Taxes not yet delinquent;
 
(iv) mechanics', materialmen's or similar Liens, if any, and Liens for
delinquent taxes or impositions, in each case only if being contested in good
faith and by appropriate proceedings, provided that no foreclosure of such Lien
has been commenced and provided further that either (a) each such Lien is
released or discharged of record or fully insured over by the title insurance
company issuing the Qualified Title Insurance Policy within forty-five (45) days
after Borrower shall have received notice of its creation, or (b) Borrower
deposits with Lender, by the expiration of such 45-day period, an amount equal
to one hundred twenty-five percent (125%) of the dollar amount of such Lien or a
bond in the aforementioned amount from such surety, and upon such terms and
conditions, as is reasonably satisfactory to Lender, as security for the payment
or release of such Lien; and
 
(v) rights of existing and future Tenants as tenants only pursuant to written
Leases entered into in conformity with the provisions of this Agreement.
 
"Permitted Investments" means the following, subject to the qualifications
hereinafter set forth:
 
(i) obligations of, or obligations fully and unconditionally guaranteed as to
principal and interest by, the U.S. government or any agency or instrumentality
thereof, when such obligations are backed by the full faith and credit of the
United States of America and have maturities not in excess of one year;
 
(ii) federal funds, unsecured certificates of deposit, time deposits, banker's
acceptances, and repurchase agreements, each having maturities of not more than
90 days, of any commercial bank organized under the laws of the United States of
America or any state thereof or the District of Columbia, the short-term debt
obligations of which are rated A-1+ by S&P, F1+ by Fitch and P-1 by Moody's (and
if the term is between one and three months A1 by Moody's) and, if it has a term
in excess of three months, the long-term debt obligations of which are rated AAA
(or the equivalent) by each of the Rating Agencies, and that (a) is at least
"adequately capitalized" (as defined in the regulations of its primary Federal
banking regulator) and (b) has Tier 1 capital (as defined in such regulations)
of not less than $1,000,000,000;
 
 
16

--------------------------------------------------------------------------------

 
 
(iii) deposits that are fully insured by the Federal Deposit Insurance Corp.
(FDIC);
 
(iv) commercial paper rated A–1+ by S&P, F1+ by Fitch and P-1 Moody's (and if
the term is between one and three months A1 by Moody's) by each of the Rating
Agencies and having a maturity of not more than 90 days;
 
(v) any money market funds that (a) has substantially all of its assets invested
continuously in the types of investments referred to in clause (i) above,
(b) has net assets of not less than $5,000,000,000, and (c) has a rating of AAAm
or AAAm-G from S&P, Aaa by Moody's and the highest rating obtainable from Fitch;
and
 
(vi) such other investments as to which the Rating Condition has been satisfied.
 
Notwithstanding the foregoing, "Permitted Investments" (i) shall exclude any
security with the Standard & Poor's "r" symbol (or any other Rating Agency's
corresponding symbol) attached to the rating (indicating high volatility or
dramatic fluctuations in their expected returns because of market risk), as well
as any mortgage-backed securities and any security of the type commonly known as
"strips"; (ii) shall not have maturities in excess of one year; (iii) shall be
limited to those instruments that have a predetermined fixed dollar of principal
due at maturity that cannot vary or change; and (iv) shall exclude any
investment where the right to receive principal and interest derived from the
underlying investment provides a yield to maturity in excess of 120% of the
yield to maturity at par of such underlying investment.  Interest on Permitted
Investments may either be fixed or variable, and any variable interest must be
tied to a single interest rate index plus a single fixed spread (if any), and
move proportionately with that index.  No Permitted Investments shall require a
payment above par for an obligation if the obligation may be prepaid at the
option of the issuer thereof prior to its maturity.  All Permitted Investments
shall mature or be redeemable upon the option of the holder thereof on or prior
to the earlier of (x) three months from the date of their purchase or (y) the
Business Day preceding the day before the date such amounts are required to be
applied hereunder.
 
"Person" means any natural person, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or
Governmental Authority and any fiduciary acting in such capacity on behalf of
any of the foregoing.
 
"Plan Assets" means assets of any (i) employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title I of ERISA, (ii) plan (as defined in
Section 4975(e)(1) of the Code) subject to Section 4975 of the Code, or
(iii) governmental plan (as defined in Section 3(32) of ERISA) subject to
federal, state or local laws, rules or regulations substantially similar to
Title I of ERISA or Section 4975 of the Code.
 
 
17

--------------------------------------------------------------------------------

 
 
"Policies" has the meaning set forth in Section 5.15(b).
 
"Prepayment Period" means the final four (4) Interest Accrual Periods prior to
the Maturity Date.
 
"Prime Rate" means the "prime rate" published in the "Money Rates" section of
The Wall Street Journal.  If The Wall Street Journal ceases to publish the
"prime rate," then Lender shall select an equivalent publication that publishes
such "prime rate," and if such "prime rate" is no longer generally published or
is limited, regulated or administered by a governmental or quasi-governmental
body, then Lender shall reasonably select a comparable interest rate index.
 
"Principal Indebtedness" means the principal balance of the Loan outstanding
from time to time.
 
"Prior Loan" has the meaning set forth in Section 4.17(c).
 
"Prohibited Pledge" has the meaning set forth in Section 7.1(f).
 
"Prohibited Change of Control" means the occurrence of either or both of the
following:  (i) the failure of Borrower or Sponsor to be Controlled by one or
more Qualified Equityholders (individually or collectively), or (ii) the failure
of the Single-Purpose Equityholder (if any) to be Controlled by the same
Qualified Equityholders that Control Borrower.
 
"Property" means the real property described on Schedule A, together with all
buildings and other improvements thereon and all personal property owned by
Borrower and encumbered by the Security Instrument, together with all rights
pertaining to such property.
 
"Qualified Equityholder" means (i) Sponsor, (ii) Glimcher Realty Trust, or
(iii) a bank, saving and loan association, investment bank, insurance company,
trust company, commercial credit corporation, pension plan, pension fund or
pension advisory firm, mutual fund, government entity or plan, real estate
company, real estate investment trust, investment fund or an institution
substantially similar to any of the foregoing, provided in each case under this
clause (ii) that such Person (x) has total assets (in name or under management)
in excess of $1,500,000,000.00 and (except with respect to a pension advisory
firm or similar fiduciary) capital/statutory surplus or shareholder's equity in
excess of $250,000,000.00 (in both cases, exclusive of the Property), and (y) is
regularly engaged in the business of owning and operating comparable properties
in similar or larger metropolitan areas, or (v) any other Person approved by
Lender with respect to which the Rating Condition is satisfied.
 
"Qualified Successor Borrower" means a Single-Purpose Entity that is Controlled
by one or more Qualified Equityholders.
 
 
18

--------------------------------------------------------------------------------

 
 
"Qualified Survey" means current ALTA land title surveys of the Property,
certified to Borrower, the title company issuing the Qualified Title Insurance
Policy and Lender and their respective successors and assigns, in form and
substance reasonably satisfactory to Lender.
 
"Qualified Title Insurance Policy" means an ALTA extended coverage mortgagee's
title insurance policy in form and substance reasonably satisfactory to Lender.
 
"Qualifying Lease" means all Leases other than (i) Leases to a Tenant that is in
monetary default under its Lease related to the non-payment of required base
rent or is the subject of bankruptcy or similar insolvency proceedings (to the
extent that such Tenant has not assumed such Lease in bankruptcy), and (ii)
Leases to a Tenant that is not in occupancy at the Property and open for
business at the Property; provided, however, if any Tenant or its wholly-owned
parent has a minimum credit rating of "BBB" by S&P or the equivalent rating from
Fitch and Moody's), such Tenant may no longer be in occupancy and open for
business at the Property and its Lease shall still be deemed a Qualifying Lease
to the extent there is not a violation of condition (i) immediately above.
 
"Rating Agency" shall mean, prior to the final Securitization of the Loan, each
of S&P, Moody's and Fitch, or any other nationally-recognized statistical rating
agency that has been designated by Lender and, after the final Securitization of
the Loan, shall mean any of the foregoing that have rated and continue to rate
any of the Certificates.
 
"Rating Condition" means, with respect to any proposed action, the receipt by
Lender of confirmation in writing from each of the Rating Agencies that such
action shall not result, in and of itself, in a downgrade, withdrawal, or
qualification of any rating then assigned to any outstanding Certificates;
except that if no portion of the Loan has been securitized pursuant to a
Securitization rated by the Rating Agencies, then "Rating Condition" shall
instead mean the receipt of prior written approval of both (x) the applicable
Rating Agencies (if and to the extent that any portion of the Loan has been
securitized pursuant to a Securitization or series of Securitizations rated by
such Rating Agencies), and (y) Lender in its sole discretion.  No Rating
Condition shall be regarded as having been satisfied unless and until any
conditions imposed on the effectiveness of any confirmation from any Rating
Agency shall have been satisfied.
 
"Regulatory Change" means any change after the Closing Date in federal, state or
foreign laws or regulations or the adoption or the making, after such date, of
any interpretations, directives or requests applying to a class of banks or
companies controlling banks, including Lender, of or under any federal, state or
foreign laws or regulations (whether or not having the force of law) by any
court or governmental or monetary authority charged with the interpretation or
administration thereof.
 
"Release" with respect to any Hazardous Substance means any release, deposit,
discharge, emission, leaking, leaching, spilling, seeping, migrating, injecting,
pumping, pouring, emptying, escaping, dumping, disposing or other movement of
Hazardous Substances into the indoor or outdoor environment (including the
movement of Hazardous Substances through ambient air, soil, surface water,
ground water, wetlands, land or subsurface strata).
 
"Rent Roll" has the meaning set forth in Section 4.14(a).
 
 
19

--------------------------------------------------------------------------------

 
 
"Revenues" means all rents (including percentage rent), rent equivalents, moneys
payable as damages pursuant to a Lease or in lieu of rent or rent equivalents
(including all Termination Fees), royalties (including all oil and gas or other
mineral royalties and bonuses), income, receivables, receipts, revenues,
deposits (including security, utility and other deposits), accounts, cash,
issues, profits, charges for services rendered, and other consideration of
whatever form or nature received by or paid to or for the account of or benefit
of Borrower from any and all sources including any obligations now existing or
hereafter arising or created out of the sale, lease, sublease, license,
concession or other grant of the right of the use and occupancy of property or
rendering of services by Borrower and proceeds, if any, from business
interruption or other loss of income insurance.
 
"S&P" means Standard & Poor's Ratings Services, a division of the McGraw-Hill
Companies, Inc., and its successors.
 
"Securitization" means a transaction in which all or any portion of the Loan is
deposited into one or more trusts that issue Certificates to investors, or a
similar transaction.
 
"Securitization Vehicle" means the issuer of Certificates in a Securitization of
the Loan.
 
"Security Instrument" means that certain Deed of Trust, assignment of rents and
leases, collateral assignment of property agreements, security agreement and
fixture filing encumbering the Property, executed by Borrower as of the Closing
Date, as the same may from time to time be amended, restated, replaced,
supplemented or otherwise modified in accordance herewith.
 
"Service" means the Internal Revenue Service or any successor agency thereto.
 
"Servicer" means the entity or entities appointed by Lender from time to time to
serve as servicer and/or special servicer of the Loan.  If at any time no entity
is so appointed, the term "Servicer" shall be deemed to refer to Lender.
 
"Single Member LLC" means a limited liability company that either (x) has only
one member, or (y) has multiple members, none of which is a Single-Purpose
Equityholder.
 
 
20

--------------------------------------------------------------------------------

 
 
"Single-Purpose Entity" means a Person that (a) was formed under the laws of the
State of Delaware solely for the purpose of acquiring and holding (i) an
ownership interest in the Property (or, if applicable, Defeasance Collateral),
or (ii) in the case of a Single-Purpose Equityholder, an ownership interest in
the Borrower (or, if applicable, Defeasance Collateral), (b) does not engage in
any business unrelated to (i) the Property (or, if applicable, Defeasance
Collateral), or (ii) in the case of a Single-Purpose Equityholder, its ownership
interest in the Borrower (or, if applicable, Defeasance Collateral), (c) does
not have any assets other than those related to (i) its interest in the Property
(or, if applicable, Defeasance Collateral), or (ii) in the case of a
Single-Purpose Equityholder, its ownership interest in the Borrower (or, if
applicable, Defeasance Collateral), (d) does not have any Debt other than, in
the case of Borrower, Permitted Debt, (e) maintains books, accounts, records,
financial statements, stationery, invoices and checks that are separate and
apart from those of any other Person (except that such Person's financial
position, assets, results of operations and cash flows may be included in the
consolidated financial statements of an affiliate of such Person in accordance
with GAAP, provided that any such consolidated financial statements shall
contain a note indicating that such Person and its affiliates are separate legal
entities and maintain records, books of account separate and apart from any
other Person), (f) is subject to and complies with all of the limitations on
powers and separateness requirements set forth in the organizational
documentation of such Person as of the Closing Date, (g) holds itself out as
being a Person separate and apart from each other Person and not as a division
or part of another Person, (h) conducts its business in its own name (except for
services rendered under a management agreement with an affiliate, so long as the
manager, or equivalent thereof, under such management agreement holds itself out
as an agent of such Person), (i) exercises reasonable efforts to correct any
known misunderstanding actually known to it regarding its separate identity, and
maintains an arm's-length relationship with its affiliates, (j) pays its own
liabilities out of its own funds (including the salaries of its own employees)
and reasonably allocates any overhead that is shared with an affiliate,
including paying for shared office space and services performed by any officer
or employee of an affiliate, (k) maintains a sufficient number of employees in
light of its contemplated business operations, (l) conducts its business so that
the assumptions made with respect to it that are contained in the
Nonconsolidation Opinion shall at all times be true and complete in all material
respects, (m) maintains its assets in such a manner that it will not be costly
or difficult to segregate, ascertain or identify its individual assets from
those of any other Person, (n) observes all applicable entity-level formalities
in all material respects, (o) does not commingle its assets with those of any
other Person and holds such assets in its own name, (p) does not assume,
guarantee or become obligated for the debts of any other Person, and does not
hold out its credit as being available to satisfy the obligations or securities
of others, (q) does not acquire obligations or securities of its shareholders,
members or partners, (r) does not pledge its assets for the benefit of any other
Person and does not make any loans or advances to any Person, (s) maintains
adequate capital in light of its contemplated business operations, (t) has two
Independent Directors on its board of directors or board of managers, or, in the
case of a limited partnership, has a Single-Purpose Equityholder with two
Independent Directors on such Single-Purpose Equityholder's board of directors
or board of managers, and has organizational documents that prohibit replacing
any Independent Director without Cause and without giving at least two Business
Days' prior written notice to Lender, (u) has by-laws or an operating agreement,
or, in the case of a limited partnership, has a Single-Purpose Equityholder with
by-laws or an operating agreement, which provides that, for so long as the Loan
is outstanding, such Person shall not take or consent to any of the following
actions except to the extent expressly permitted in this Agreement and the other
Loan Documents:
 
(i) the dissolution, liquidation, consolidation, merger or sale of all or
substantially all of its assets (and, in the case of a Single-Purpose
Equityholder, the assets of the Borrower);
 
(ii) the engagement by such Person (and, in the case of a Single-Purpose
Equityholder, the engagement by the Borrower) in any business other than the
acquisition, development, management, leasing, ownership, maintenance and
operation of the Property and activities incidental thereto (and, in the case of
a Single-Purpose Equityholder, activities incidental to the acquisition and
ownership of its interest in the Borrower);
 
(iii) the filing, or consent to the filing, of a bankruptcy or insolvency
petition, any general assignment for the benefit of creditors or the institution
of any other insolvency proceeding, or the seeking or consenting to the
appointment of a receiver, liquidator, assignee, trustee, sequestrator,
custodian or any similar official in respect of such Person without the
affirmative vote of both of its Independent Directors (and, in the case of a
Single-Purpose Equityholder, in respect of the Borrower without the affirmative
vote of both of such Single-Purpose Equityholder's Independent Directors); and
 
 
21

--------------------------------------------------------------------------------

 
 
(iv) any amendment or modification of any provision of its (and, in the case of
a Single-Purpose Equityholder, the Borrower's) organizational documents relating
to qualification as a "Single-Purpose Entity",
 
and (v) if such entity is a Single Member LLC, has organizational documents that
provide that upon the occurrence of any event (other than a permitted equity
transfer) that causes its sole member to cease to be a member while the Loan is
outstanding, at least one of its Independent Directors shall automatically be
admitted as the sole member of the Single Member LLC and shall preserve and
continue the existence of the Single Member LLC without dissolution.
 
"Single-Purpose Equityholder" means a Single-Purpose Entity that (x) is a
limited liability company or corporation formed under the laws of the State of
Delaware, (y) owns at least a 1% direct equity interest in Borrower, and
(z) serves as the general partner or managing member of Borrower.
 
"Specialty Leases" means (i) special lease agreements or licenses having a term
of no more than 36 months pursuant to which Borrower has the unilateral right to
terminate the term thereof upon notice of 60 days or less to the occupant,
lessee or licensee thereunder, and (ii) special lease agreements or licenses
having a term of no more than 13 months pursuant to which Borrower has the
unilateral right to terminate the term thereof upon notice of 30 days or less to
the occupant, lessee or licensee thereunder.
 
"Sponsor" means Glimcher Properties Limited Partnership.
 
"Subordination of Property Management Agreement" means that certain consent and
agreement of manager and subordination of management agreement executed by
Borrower and the Approved Property Manager as of the Closing Date, as the same
may from time to time be amended, restated, replaced, supplemented or otherwise
modified in accordance herewith.
 
"Taxes" means all real estate and personal property taxes, assessments, fees,
taxes on rents or rentals, water rates or sewer rents, facilities and other
governmental, municipal and utility district charges or other similar taxes or
assessments now or hereafter levied or assessed or imposed against the Property
or Borrower with respect to the Property or rents therefrom or that may become
Liens upon the Property, without deduction for any amounts reimbursable to
Borrower by third parties.
 
"Tenant" means any Person liable by contract or otherwise to pay monies
(including a percentage of gross income, revenue or profits) pursuant to a
Lease.
 
"Tenant Improvements" means, collectively, (i) tenant improvements to be
undertaken for any Tenant that are required to be completed by or on behalf of
Borrower pursuant to the terms of such Tenant's Lease, and (ii) tenant
improvements paid or reimbursed through allowances to a Tenant pursuant to such
Tenant's Lease.
 
 
22

--------------------------------------------------------------------------------

 
 
"Tenant Notice" has the meaning set forth in Section 3.1(b).
 
"Termination Fee" has the meaning set forth in Section 3.5(d).
 
"Test Period" means each 12-month period ending on the last day of a Fiscal
Quarter.
 
"TI/LC Reserve Account" has the meaning set forth in Section 3.5(a).
 
"TI/LC Threshold Amount" means $2,125,000.00.
 
"Trade Payables" means unsecured amounts payable by or on behalf of Borrower for
or in respect of the operation of the Property in the ordinary course and that
would under GAAP be regarded as ordinary expenses, including amounts payable to
suppliers, vendors, contractors, mechanics, materialmen or other Persons
providing property or services to the Property or Borrower and the capitalized
amount of any ordinary-course financing leases.
 
"Transaction" means, collectively, the transactions contemplated and/or financed
by the Loan Documents.
 
"Transfer" means (i) with respect to the Collateral, the sale, conveyance,
mortgage, grant, bargain, encumbrance, pledge, assignment, transfer or other
whole or partial conveyance of all or any portion of the Property or any other
portion of the Collateral or any direct or indirect interest therein to a third
party, including granting of any purchase options, rights of first refusal,
rights of first offer or similar rights in respect of any portion of the
Property or the subjecting of any portion of the Property to restrictions on
transfer (except that the conveyance of a space lease at the Property in
accordance herewith shall not constitute a Transfer, and (ii) with respect to
the Borrower, the sale, conveyance, mortgage, grant, bargain, encumbrance,
pledge, assignment, transfer or other whole or partial conveyance of any direct
or indirect interest in Borrower (or its managing member or general partner, as
applicable) or the right to receive cash distributions from Borrower.
 
"Treasury Constant Yield" means the arithmetic mean of the rates published as
"Treasury Constant Maturities" as of 5:00 p.m., New York time, for the five (5)
Business Days preceding the date on which acceleration has been declared or, as
applicable, the date on which the Casualty or Condemnation occurred, as shown on
the USD screen of Reuters (or such other page as may replace that page on that
service, or such other page or replacement therefor on any successor service),
or if such service is not available, the Bloomberg Service (or any successor
service), or if neither Reuters nor the Bloomberg Service is available, under
Section 504 in the weekly statistical release designated H.15(519) (or any
successor publication) published by the Board of Governors of the Federal
Reserve System, for "On the Run" U.S. Treasury obligations with maturities
corresponding to the fourth (4th) Payment Date prior to the scheduled Maturity
Date.  If no such maturity shall so exactly correspond, yields for the two most
closely corresponding published maturities shall be calculated pursuant to the
foregoing sentence and the Treasury Constant Yield shall be interpolated or
extrapolated (as applicable) from such yields on a straight-line basis
(rounding, in the case of relevant periods, to the nearest month).
 
 
23

--------------------------------------------------------------------------------

 
 
"Trigger Level" means Closing Date NOI times eighty-five percent (85%).
 
"Trigger Period" means any of the following:
 
(a)           any period from (i) the conclusion of any Test Period during which
Net Operating Income is less than the Trigger Level, to (ii) the conclusion of
the second of any two Test Periods ending in consecutive Fiscal Quarters
thereafter during each of which Test Periods Net Operating Income is equal to or
greater than the Trigger Level;
 
(b)           if the financial reports required under Sections 5.12 and 5.13 are
not delivered to Lender as and when required hereunder, a Trigger Period shall
be deemed to have commenced and be ongoing, unless and until such reports are
delivered and they indicate that, in fact, no Trigger Period is ongoing;
 
(c)           to the extent a portion of the Note has been recast into a
mezzanine loan as provided in the Mortgage Loan Cooperation Agreement of even
date herewith entered by Borrower and Sponsor for the benefit of Lender, any
period during which there is a continuing Event of Default in relation to the
mezzanine loan;
 
(d)           any period from (i) the date that the tenant doing business as
Belks gives notice of its intent to vacate its leased premises or otherwise goes
"dark" during the period of time under its Lease that it could otherwise give
notice of its intention to vacate (either event causing the Trigger Period
described under this subsection (d) being sometimes hereinafter referred to as a
"Belks Trigger Event") and the failure of Borrower within ten (10) Business Days
to deposit either $2,000,000.00 cash in the Belks Reserve Account or a Letter of
Credit in the face amount of $2,000,000.00, to (ii) the date that the entirety
of leased premises which was vacated is subject to one or more bona fide Leases
on substantially similar terms with a minimum primary term equivalent to the
remaining primary term set forth in the current Lease with Belks, unless
otherwise approved by Lender, and (i) such replacement tenant(s) have actually
paid normal monthly rental (and such payment not being in the form of abatement
or free rent periods) for a minimum of two (2) consecutive calendar months,
which payment shall be evidenced by cancelled checks or other documentation
reasonably acceptable to Lender, and (ii) such tenants shall have executed and
delivered to Lender estoppel certificates on a form required under their
respective Leases, confirming that such tenants are in occupancy and paying
rent, that the landlord’s work required under the terms of the respective Lease
has been substantially completed, that any tenant allowances or similar sums
required to be paid by the landlord under the Lease shall have been paid to the
tenant, and that the tenant is not aware of any defaults existing with respect
to such Lease.
 
(e)           any period from (i) the date, as of which, both tenants doing
business as JCPenney and Sears either (a) have given notice of their intention
to vacate the leased premises which is subject to their respective Leases or (b)
go "dark" (either event causing the Trigger Period described under this
subsection (e) being sometimes hereinafter referred to as a "JCPenney/Sears
Trigger Event"), to (ii) the date, as of which, the entirety of the leased
premises which is subject to the current Lease with JCPenney or Sears is subject
to one or more Approved Substitute Lease(s) with a minimum term of five (5)
years at a rental rate not less than fifty percent (50%) of the rental
(inclusive of minimum rent, percentage rent, common area maintenance
reimbursements and all other amounts considered rent or reimbursements under the
appropriate Lease) being paid by the appropriate tenant immediately prior to the
notice of intent to vacate, lease termination or such tenant going "dark". For
purposes of this subsection (e), an Approved Substitute Lease shall include a
renewal of the existing Lease with JCPenney or Sears for the entirety of leased
premises occupied as of the Closing Date provided Borrower satisfies the minimum
rental and lease terms set forth in this subsection as well as the conditions
precedent for an Approved Substitute Lease.
 
 
24

--------------------------------------------------------------------------------

 
 
"Unfunded Obligations" means the items described in Schedule D.
 
"Unfunded Obligations Account" has the meaning set forth in Section 3.8(a).
 
"Unfunded Obligations Amount" means $0.00.
 
"Use" means, with respect to any Hazardous Substance, the generation,
manufacture, processing, distribution, handling, possession, use, discharge,
placement, treatment, disposal, disposition, removal, abatement, recycling or
storage of such Hazardous Substance or transportation of such Hazardous
Substance.
 
"U.S. Person" means a United States person within the meaning of
Section 7701(a)(30) of the Code.
 
"U.S. Tax" means any present or future tax, assessment or other charge or levy
imposed by or on behalf of the United States of America or any taxing authority
thereof.
 
"Waste" means any material abuse or destructive use (whether by action or
inaction) of the Property.
 
"Yield Maintenance Premium" shall mean, with respect to any payment of principal
(or any portion thereof) after acceleration of the Loan following the occurrence
of an Event of Default the product of:
 
(A) a fraction whose numerator is the amount so paid and whose denominator is
the outstanding principal balance of the Loan before giving effect to such
payment, times
 
(B) the excess of (1) the sum of the respective present values, computed as of
the date of such prepayment, of the remaining scheduled payments of principal
and interest with respect to the Loan (assuming no prepayments or acceleration
of the Loan), determined by discounting such payments to the date on which such
payments are made at the Treasury Constant Yield, over (2) the outstanding
principal balance of the Loan on such date immediately prior to such payment;
 
provided that the Yield Maintenance Premium shall be not less than 3% of the
amount prepaid  and provided no Yield Maintenance Premium based on the Treasury
Constant Yield shall be due and owing on the amount of Loss Proceeds prepaid
against the Indebtedness as described in Section 5.16(f).
 
 
25

--------------------------------------------------------------------------------

 
 
The calculation of the Yield Maintenance Premium shall be made by Lender and
shall, absent manifest error, be final, conclusive and binding upon all parties.
 
(b) Rules of Construction.  All references to sections, schedules and exhibits
are to sections, schedules and exhibits in or to this Agreement unless otherwise
specified.  Unless otherwise specified:  (i) all meanings attributed to defined
terms in this Agreement shall be equally applicable to both the singular and
plural forms of the terms so defined, (ii) "including" means "including, but not
limited to", (iii) "mortgage" means a mortgage, deed of trust, deed to secure
debt or similar instrument, as applicable, and "mortgagee" means the secured
party under a mortgage, deed of trust, deed to secure debt or similar instrument
and (iv) the words "hereof," "herein," "hereby," "hereunder" and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision, article, section or other subdivision
of this Agreement.  All accounting terms not specifically defined in this
Agreement shall be construed in accordance with GAAP, as the same may be
modified in this Agreement.
 
ARTICLE I
 
GENERAL TERMS
 
1.1 The Loan.
 
(a) On the Closing Date, subject to the terms and conditions of this Agreement,
Lender shall make a loan to Borrower (the "Loan") in an amount equal to the Loan
Amount.  The Loan shall initially be represented by a single Note that shall
bear interest as described in this Agreement at a per annum rate equal to the
Initial Interest Rate.
 
(b) The Loan shall be secured by the Collateral pursuant to the Security
Instrument and the other Loan Documents.
 
(c) Lender shall have the right at any time, at Lender's sole discretion, to
replace the initial Note with two or more replacement Notes, and the holder of
each replacement Note shall similarly have the right at any time, at such
holder's sole discretion, to replace its Note with two or more replacement
Notes.  Each replacement Note shall be in the form of the Note so replaced, but
for its principal amount and Interest Rate.  The principal amount of each Note
shall be determined by the applicable holder in its sole discretion, provided
that the initial sum of the principal amounts of the replacement Notes shall
equal the then-outstanding principal balance of the Notes that are so
replaced.  The Interest Rate of each replacement Note shall be determined by the
applicable holder in its sole discretion, provided that the initial weighted
average of such Interest Rates, weighted on the basis of the principal balances
of the respective Notes, shall initially equal the Interest Rate of the Note so
replaced.  Borrower shall execute and return to Lender each such Note within two
(2) Business Days after Borrower's receipt of an execution copy thereof, and
Borrower's failure to do so within such time period shall, at Lender's election,
constitute an Event of Default if, after the expiration of the aforesaid two (2)
Business Day period, Lender gives written notice to Borrower and Borrower fails
to execute and return to Lender each such Note within two (2) additional
Business Days.  Borrower hereby authorizes and appoints Lender as its
attorney-in-fact to execute such replacement Notes on Borrower's behalf should
Borrower fail to do so.  The foregoing grant of authority is a power of attorney
coupled with an interest and such appointment shall be irrevocable for the term
of this Agreement.  Borrower hereby ratifies all actions that such attorney
shall lawfully take or cause to be taken in accordance with this
Section 1.1(c).  If requested by Lender, and at Lender’s expense (other than
Borrower’s legal fees, which shall be the responsibility of Borrower), Borrower
shall deliver to Lender, together with such replacement Notes, an opinion of
counsel with respect to the due authorization and enforceability of such
replacement Notes and confirming that the delivery of such replacement Notes
does not alter the conclusions reached in the legal opinions delivered to Lender
at Closing.
 
 
26

--------------------------------------------------------------------------------

 
 
1.2 Interest and Principal.
 
(a) On each Payment Date, Borrower shall pay to Lender a constant monthly
payment of $271,246.00, which amount shall be applied first toward the payment
of interest on each Note for the applicable Interest Accrual Period at the
applicable Interest Rate (except that in each case, interest shall be payable on
the Indebtedness, including due but unpaid interest, at the Default Rate with
respect to any portion of such Interest Accrual Period falling during the
continuance of an Event of Default, in which case the monthly payment shall be
increased by the amount of Default Interest accrued on the Notes during the
applicable Interest Accrual Period), and the balance shall be applied toward the
reduction of the outstanding principal balances of the Notes pro rata in
accordance with their then outstanding principal balances.  On the Closing Date,
Borrower shall pay interest from and including the Closing Date through the end
of the first Interest Accrual Period.  Interest payable hereunder shall be
computed on the basis of a 360-day year and the actual number of days elapsed in
the related Interest Accrual Period.
 
(b) No prepayments of the Loan shall be permitted except for (i) prepayments
resulting from Casualty or Condemnation as described in Section 5.16(f), and
(ii) a prepayment of the Loan in whole (but not in part) during the Prepayment
Period on not less than 30 days prior written notice; provided that any
prepayment hereunder shall be accompanied by all interest accrued on the amount
prepaid, plus, to the extent the prepayment is made on a date other than a
Payment Date, the amount of interest that would have accrued thereon if the Loan
had remained outstanding through the end of the Interest Accrual Period in which
such prepayment occurs, plus all other amounts then due under the Loan
Documents.  For purposes of subsection (b)(ii) if the Payment Date on which
Borrower plans to prepay the Loan is not a Business Day, Borrower may prepay the
Loan on the immediately preceding Business Day. Borrower's notice of prepayment
shall create an obligation of Borrower to prepay the Loan as set forth therein,
but may be rescinded with five days' written notice to Lender (subject to
payment of any reasonable out-of-pocket costs and expenses resulting from such
rescission).  In addition, Defeasance shall be permitted after the expiration of
the Lockout Period as described in Section 2.1.  The entire outstanding
principal balance of the Loan, together with interest through the end of the
applicable Interest Accrual Period and all other amounts then due under the Loan
Documents, shall be due and payable by Borrower to Lender on the Maturity Date.
 
(c) If all or any portion of the Principal Indebtedness is paid to Lender
following acceleration of the Loan after the occurrence of an Event of Default,
Borrower shall pay to Lender an amount equal to the applicable Yield Maintenance
Premium.  Amounts received in respect of the Indebtedness during the continuance
of an Event of Default shall be applied toward interest, principal and other
components of the Indebtedness (in such order as Lender shall determine) before
any such amounts are applied toward payment of Yield Maintenance Premiums, with
the result that Yield Maintenance Premiums shall accrue as the Principal
Indebtedness is repaid but no amount received from Borrower shall constitute
payment of a Yield Maintenance Premium until the remainder of the Indebtedness
shall have been paid in full.  Borrower acknowledges that (i) a prepayment will
cause damage to Lender; (ii) the Yield Maintenance Premium is intended to
compensate Lender for the loss of its investment and the expense incurred and
time and effort associated with making the Loan, which will not be fully repaid
if the Loan is prepaid; (iii) it will be extremely difficult and impractical to
ascertain the extent of Lender's damages caused by a prepayment after an
acceleration or any other prepayment not permitted by the Loan Documents; and
(iv) the Yield Maintenance Premium represents Lender's and Borrower's reasonable
estimate of Lender's damages from the prepayment and is not a penalty.
 
 
27

--------------------------------------------------------------------------------

 
 
(d) Any payments of interest and/or principal not paid when due hereunder shall
bear interest at the applicable Default Rate and, in the case of all payments
due hereunder other than the repayment of the Principal Indebtedness on the
Maturity Date or on any other earlier date as a result of an acceleration of the
Loan, when paid, shall be accompanied by a late fee in an amount equal to the
lesser of five percent of such unpaid sum and the maximum amount permitted by
applicable law in order to defray a portion of the expense incurred by Lender in
handling and processing such delinquent payment and to compensate Lender for the
loss of the use of such delinquent payment.
 
1.3 Method and Place of Payment.  Except as otherwise specifically provided in
this Agreement, all payments and prepayments under this Agreement and the Notes
(including any deposit into the Cash Management Account pursuant to
Section 3.2(c)) shall be made to Lender not later than 11:00 a.m., New York City
time, on the date when due and shall be made in lawful money of the United
States of America by wire transfer in federal or other immediately available
funds to the account specified from time to time by Lender.  Any funds received
by Lender after such time shall be deemed to have been paid on the next
succeeding Business Day.  Lender shall notify Borrower in writing of any changes
in the account to which payments are to be made.  If the amount received from
Borrower (or from the Cash Management Account pursuant to Section 3.2(b)) is
less than the sum of all amounts then due and payable hereunder, such amount
shall be applied, at Lender's sole discretion, either toward the components of
the Indebtedness (e.g., interest, principal and other amounts payable hereunder)
and the Notes, in such sequence as Lender shall elect in its sole discretion, or
toward the payment of Property expenses.
 
1.4 Taxes; Regulatory Change.
 
(a) Borrower agrees to indemnify Lender against any present or future stamp,
documentary or other similar or related taxes or other similar or related
charges now or hereafter imposed, levied, collected, withheld or assessed by any
United States Governmental Authority by reason of the execution and delivery of
the Loan Documents and any consents, waivers, amendments and enforcement of
rights under the Loan Documents.
 
(b) If Borrower is required by law to withhold or deduct any amount from any
payment hereunder in respect of any U.S. Tax, Borrower shall withhold or deduct
the appropriate amount, remit such amount to the appropriate Governmental
Authority and pay to each Person to whom there has been an Assignment or
Participation of a Loan and who is not a U.S. Person such additional amounts as
are necessary in order that the net payment of any amount due to such non-U.S.
Person hereunder after deduction for or withholding in respect of any U.S. Tax
imposed with respect to such payment (or in lieu thereof, payment of such U.S.
Tax by such non-U.S. Person), will not be less than the amount stated in this
Agreement to be then due and payable; except that the foregoing obligation to
pay such additional amounts shall not apply (i) to any assignee that has not
complied with the obligations contained in Section 9.7(c), (ii) to any U.S.
Taxes imposed solely by reason of the failure by such Person (or, if such Person
is not the beneficial owner of the relevant Loan, such beneficial owner) to
comply with applicable certification, information, documentation or other
reporting requirements concerning the nationality, residence, identity or
connections with the United States of America of such Person (or beneficial
owner, as the case may be) if such compliance is required by statute or
regulation of the United States of America as a precondition to relief or
exemption from such U.S. Taxes; or (iii) with respect to any Person who is a
fiduciary or partnership or other than the sole beneficial owner of such
payment, to any U.S. Tax imposed with respect to payments made under any Note to
a fiduciary or partnership to the extent that the beneficial owner or member of
the partnership would not have been entitled to the additional amounts if such
beneficial owner or member of the partnership had been the holder of the Note.
 
 
28

--------------------------------------------------------------------------------

 
 
(c) Within 30 days after paying any amount from which it is required by law to
make any deduction or withholding, and within 30 days after it is required by
law to remit such deduction or withholding to any relevant taxing or other
authority, Borrower shall deliver to such non-U.S. Person satisfactory evidence
of such deduction, withholding or payment (as the case may be).
 
(d) If, as a result of any Regulatory Change, any reserve, special deposit or
similar requirements relating to any extensions of credit or other assets of, or
any deposits with, Lender or any holder of all or a portion of the Loan is
imposed, modified or deemed applicable and the result is to increase the cost to
such Lender or such holder of making or holding the Loan, or to reduce the
amount receivable by Lender or such holder hereunder in respect of any portion
of the Loan by an amount deemed by Lender or such holder to be material (such
increases in cost and reductions in amounts receivable, "Increased Costs"), then
Borrower agrees that it will pay to Lender or such holder upon Lender's or such
holder's request such additional amount or amounts as will compensate Lender
and/or such holder for such Increased Costs to the extent that such Increased
Costs are reasonably allocable to the Loan.  Lender will notify Borrower in
writing of any event occurring after the Closing Date which will entitle Lender
of any holder of the Loan to compensation pursuant to this Section 1.4(d) as
promptly as practicable after it obtains knowledge thereof and determines to
request such compensation and will designate a different lending office if such
designation will avoid the need for, or reduce the amount of, such compensation
and will not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.  If such Lender shall fail to notify Borrower of
any such event within 90 days following the end of the month during which such
event occurred, then Borrower's liability for any amounts described in this
Section incurred by such Lender as a result of such event shall be limited to
those attributable to the period occurring subsequent to the 90th day prior to
the date upon which such Lender actually notified Borrower of the occurrence of
such event.  Notwithstanding the foregoing, in no event shall Borrower be
required to compensate Lender or any holder of the Loan for any portion of the
income or franchise taxes of Lender or such holder, whether or not attributable
to payments made by Borrower.  If a Lender requests compensation under this
Section 1.4(d), Borrower may, by notice to Lender, require that such Lender
furnish to Borrower a statement setting forth in reasonable detail the basis for
requesting such compensation and the method for determining the amount thereof.
 
 
29

--------------------------------------------------------------------------------

 
 
1.5 Release.  Upon payment of the Indebtedness in full when permitted or
required hereunder, Lender shall execute instruments prepared by Borrower and
reasonably satisfactory to Lender, which, at Borrower's election:  (a) release
and discharge all Liens on all Collateral securing payment of the Indebtedness
(subject to Borrower's obligation to pay any associated fees and expenses),
including all balances in the Collateral Accounts; or (b) assign such Liens (and
the Loan Documents) to a new lender designated by Borrower.  Any release or
assignment provided by Lender pursuant to this Section 1.5 shall be without
recourse, representation or warranty of any kind.
 
ARTICLE II
 
DEFEASANCE, ASSUMPTION AND TRANSFER
 
2.1 Defeasance.
 
(a) On any date after the expiration of the Lockout Period, provided no Event of
Default is then continuing and subject to the notice requirement described in
Section 2.1(c), Borrower may obtain the release of the Collateral (other than
the Defeasance Collateral) from the Liens of the Loan Documents upon the payment
to Lender of all sums then due under the Loan Documents and the delivery of the
following to Lender:
 
(i) Defeasance Collateral sufficient to provide payments on or prior to, and in
any event as close as possible to, all successive Payment Dates prior to the
commencement of the Prepayment Period in an amount sufficient to make all
payments of interest and principal due hereunder and to pay in full the then
outstanding Principal Indebtedness on the first Payment Date in the Prepayment
Period;
 
(ii) written confirmation from an independent certified public accounting firm
reasonably satisfactory to Lender that such Defeasance Collateral is sufficient
to provide the payments described in clause (i) above;
 
(iii) a security agreement, in form and substance reasonably satisfactory to
Lender, creating in favor of Lender a first priority perfected security interest
in such Defeasance Collateral (a "Defeasance Pledge Agreement");
 
(iv) an opinion of counsel for Borrower, in form and substance reasonably
satisfactory to Lender and delivered by counsel reasonably satisfactory to
Lender, opining (1) that the Defeasance Pledge Agreement has been duly
authorized and is enforceable against Borrower in accordance with its terms and
that Lender has a perfected first priority security interest in such Defeasance
Collateral; and (2) that the Defeasance does not constitute a "significant
modification" of the Loan under Section 1001 of the Code or cause a tax to be
imposed on the Securitization Vehicle;
 
 
30

--------------------------------------------------------------------------------

 
 
(v) if the Loan has been securitized, the Rating Condition with respect to such
Defeasance shall have been satisfied;
 
(vi) instruments reasonably satisfactory to Lender releasing and discharging or
assigning to a third party Lender's Liens on the Collateral (other than the
Defeasance Collateral);
 
(vii) such other customary certificates, opinions, documents or instruments as
Lender and the Rating Agencies may reasonably request; and
 
(viii) reimbursement for any costs and expenses incurred by Lender in connection
with this Section 2.1 (including Rating Agency and Servicer fees and expenses,
reasonable fees and expenses of legal counsel and any revenue, documentary stamp
or intangible taxes or any other tax or charge due in connection herewith).
 
Lender shall reasonably cooperate with Borrower to avoid the incurrence of
mortgage recording taxes in connection with a Defeasance at Borrower's sole cost
and expense.
 
(b) At the time of Defeasance, the Loan shall be assumed by a bankruptcy-remote
entity established or designated by Borrower in accordance with Lender's
reasonable requirements and subject to Lender's reasonable approval, to which
Borrower shall transfer all of the Defeasance Collateral (a "Defeasance
Borrower"), such Defeasance Borrower shall have executed and delivered to Lender
an assumption agreement in form and substance reasonably satisfactory to Lender,
such Uniform Commercial Code financing statements as may be reasonably requested
by Lender and legal opinions of counsel reasonably acceptable to Lender which
are substantially equivalent to the opinions delivered to Lender on the Closing
Date, including new nonconsolidation opinions reasonably satisfactory to Lender
and satisfactory to the Rating Agencies, and Borrower and the Defeasance
Borrower shall have delivered such other documents, certificates and legal
opinions as Lender shall reasonably request, in which event Borrower shall be
completely released and relieved of all of its obligations under the Loan
Documents except those obligations which by their terms survive the repayment of
the Loan.
 
(c) Borrower must give Lender and each Rating Agency at least 30 days' (and not
more than 60 days') prior written notice of any Defeasance under this
Section 2.1, specifying the date on which the Defeasance is to occur.  If such
Defeasance is not made on such date (x) Borrower's notice of Defeasance will be
deemed rescinded, and (y) Borrower shall on such date pay to Lender all
reasonable losses, costs and expenses suffered by Lender as a consequence of
such rescission.
 
(d) Upon satisfaction of the requirements contained in this Section 2.1, Lender
will execute and deliver to Borrower such instruments, prepared by Borrower and
approved by Lender, as shall be necessary to release the Property from the Liens
of the Loan Documents.
 
2.2 Assumption.  At any time after the first anniversary of the Closing Date,
the initial Borrower shall have the right to contemporaneously Transfer all of
the Collateral to a Qualified Successor Borrower that will assume all of the
obligations of Borrower hereunder and under the other Loan Documents (an
"Assumption"), provided no Event of Default or material monetary Default is then
continuing or would result therefrom and the following conditions are met to the
reasonable satisfaction of Lender:
 
 
31

--------------------------------------------------------------------------------

 
 
(i) such Qualified Successor Borrower shall have executed and delivered to
Lender an assumption agreement (including an assumption of the Security
Instrument in recordable form, if requested by Lender), in form and substance
reasonably acceptable to Lender, evidencing its agreement to abide and be bound
by the terms of the Loan Documents and containing representations substantially
equivalent to those contained in Article IV (recast, as necessary, such that
representations that specifically relate to Closing Date are remade as of the
date of such assumption), and such other representations (and evidence of the
accuracy of such representations) as the Servicer shall reasonably request;
 
(ii) such Uniform Commercial Code financing statements as may be reasonably
requested by Lender shall be filed;
 
(iii) a party satisfactory to Lender in its sole discretion assumes all
obligations, liabilities, guarantees and indemnities of Sponsor and any other
guarantor under the Loan Documents pursuant to documentation satisfactory to
Lender (and upon such assumption by such party, Sponsor and any other such
guarantor shall be released from such obligations, liabilities, guarantees and
indemnities);
 
(iv) such Qualified Successor Borrower shall have delivered to Lender legal
opinions of counsel reasonably acceptable to Lender that are equivalent to the
opinions delivered to Lender on the Closing Date, including new nonconsolidation
opinions that are reasonably satisfactory to Lender and satisfactory to each of
the Rating Agencies; and Borrower and the Qualified Successor Borrower shall
have delivered such other documents, certificates and legal opinions as Lender
shall reasonably request;
 
(v) such Qualified Successor Borrower shall have delivered to Lender all
documents reasonably requested by it relating to the existence of such Qualified
Successor Borrower and the due authorization of the Qualified Successor Borrower
to assume the Loan and to execute and deliver the documents described in this
Section 2.2, each in form and substance reasonably satisfactory to Lender,
including a certified copy of the applicable resolutions from all appropriate
persons, certified copies of the organizational documents of the Qualified
Successor Borrower, together with all amendments thereto, and certificates of
good standing or existence for the Qualified Successor Borrower issued as of a
recent date by its state of organization and each other state where such entity,
by the nature of its business, is required to qualify or register;
 
(vi) the Qualified Title Insurance Policy shall have been properly endorsed to
reflect the Transfer of the Property to the Qualified Successor Borrower;
 
(vii) after giving effect to the Assumption, the Property shall continue to be
managed by an Approved Property Manager;
 
 
32

--------------------------------------------------------------------------------

 
 
(viii) the Rating Condition shall have been satisfied with respect to the legal
structure of the successor borrower, the documentation of the Assumption and the
related legal opinions; and
 
(ix) Borrower shall have paid to Lender a nonrefundable assumption fee in an
amount equal to one percent (1.0%) of the Principal Indebtedness, and Borrower
shall have reimbursed Lender for its reasonable out-of-pocket costs and expenses
incurred in connection with such Assumption.
 
2.3 Transfers of Interests in Borrower.
 
(a) No Transfers of direct or indirect interests in Borrower shall be permitted,
except as provided in Section 2.3(b) and for the following:
 
(i) after the first anniversary of the Closing Date, Transfers of indirect
interests in the Borrower for bona fide family and estate planning purposes,
which Transfers shall not require Lender’s consent or require the payment of a
fee, provided that (w) no Event of Default has occurred and is continuing, (x)
any such Transfer does not result in a Prohibited Change of Control or an Event
of Default under Sections 7.1(e) or 7.1(f), (y) if as a result of any such
Transfer any party shall acquire more than 49% of the direct or indirect equity
interest in Borrower or a Single-Purpose Equityholder, Borrower shall deliver to
Lender with respect to such new equityholder a new non-consolidation opinion
satisfactory to Lender and, if a Securitization has occurred, the Rating
Agencies, and (z) Borrower gives Lender notice of such a Transfer and copies of
all instruments effecting such Transfer within thirty (30) days after the date
of such Transfer;
 
(ii) any involuntary Transfer of indirect interests in Borrower caused by
operation of law or the death of any partner, shareholder, joint venturer,
member or beneficial owner of a trust, or any direct or indirect legal or
beneficial owner of Borrower, which Transfers shall not require Lender’s consent
or require the payment of a fee, provided Borrower satisfies conditions (i)(x)
through (z) immediately above;
 
(iii) after the two (2) month anniversary of the Closing Date, Transfers of up
to 49% of the limited partnership interests in Sponsor (including the interests
held by Glimcher Realty Trust), which Transfers shall not require Lender’s
consent or require the payment of a fee, provided that (w) no Event of Default
has occurred and is continuing, (x) any such Transfer does not result in a
Prohibited Change of Control or an Event of Default under Sections 7.1(e) or
7.1(f), (y) if as a result of any such Transfer any party shall acquire more
than 49% of the direct or indirect equity interest in Borrower or a
Single-Purpose Equityholder, Borrower shall deliver to Lender with respect to
such new equityholder a new non-consolidation opinion satisfactory to Lender
and, if a Securitization has occurred, the Rating Agencies, and (z) Borrower
gives Lender at least ten (10) days advance notice of such a Transfer and copies
of all instruments effecting such Transfer;
 
 
33

--------------------------------------------------------------------------------

 
 
(iv) provided Borrower satisfies conditions (iii)(x) through (z) immediately
above, Transfers of direct or indirect ownership interests in Sponsor, which
Transfers shall not require Lender's consent or require the payment of a fee,
provided no party (other than Glimcher Realty Trust) may acquire five percent
(5.0%) or more of the limited partnership interests in Sponsor until after the
expiration of the two (2) month anniversary of the Closing Date and cumulatively
any permitted Transfers under subsections 2.3(a)(iii) and (iv) shall not exceed
49% of the limited partnership interests in Sponsor;
 
(v) Transfers of the stock in Glimcher Realty Trust, including, without
limitation, Transfers through a national securities exchange such as the New
York Stock Exchange, or in connection with the purchase of all of substantially
all of the stock in Glimcher Realty Trust by a Qualified Equityholder, which
Transfers shall not require Lender’s consent or require the payment of a fee;
and
 
(vi) a transfer of any portion of the partnership interests in Sponsor to a
Qualified Equityholder that acquires all or substantially all of the assets of
Glimcher Realty Trust, which  transfer shall not require Lender’s consent or
require the payment of a fee.
 
(b) In addition to the foregoing, at any time after the first anniversary of the
Closing Date, Transfers of indirect equity interests in Borrower shall be
permitted without Lender’s consent, subject to and conditioned upon the
following: (i) no Event of Default shall have occurred and be ongoing; (ii)
Borrower shall have provided Lender with at least ten Business Day’s prior
written notice of any such Transfer; (iii) for each such Transfer, Borrower
shall have paid to Lender a transfer fee in an amount equal to 1.0% of the
Principal Indebtedness, and Borrower shall have reimbursed Lender for its
reasonable out-of-pocket costs and expenses incurred in connection with such
Transfer; (iv) no such Transfer shall result in a Prohibited Change of Control
or an Event of Default under Sections 7.1(e) or 7.1(f); and (v) if as a result
of any such Transfer any party shall acquire more than 49% of the direct or
indirect equity interest in Borrower or a Single-Purpose Equityholder (x) a
party satisfactory to Lender in its sole discretion assumes all obligations,
liabilities, guarantees and indemnities of Sponsor and any other guarantor under
the Loan Documents pursuant to documentation satisfactory to Lender and (y)
Borrower shall have delivered to Lender with respect to such new equityholder a
new non-consolidation opinion satisfactory to Lender and, if a Securitization
has occurred, the Rating Agencies.
 
(c) For so long as Sponsor shall continue to Control Borrower, Sponsor shall be
permitted at any time after the Closing Date, and without the payment of a fee,
to pledge up to 49% of the direct equity interests in Borrower as security for
Sponsor’s line of credit, provided that such line of credit is (i) fully
recourse to the Sponsor and (ii) secured by substantial assets of Sponsor in
addition to such pledge of direct equity interests in Borrower.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
ACCOUNTS
 
3.1 Cash Management Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank a cash management account into which
income from the Property will be deposited (the "Cash Management Account"),
which account shall be owned by Borrower but remain under the sole and exclusive
control (as defined in the New York Uniform Commercial Code) of Lender.  As a
condition precedent to the closing of the Loan, Borrower shall cause the Cash
Management Bank to execute and deliver an agreement (as amended, restated,
replaced, supplemented or otherwise modified in accordance herewith, a "Cash
Management Agreement") that provides, inter alia, that no party other than
Lender and Servicer shall have the right to withdraw funds from the Cash
Management Account and that the Cash Management Bank shall comply with all
instructions and entitlement orders of Lender relating to the Cash Management
Account and the other Collateral Accounts, in each case, without the consent of
Borrower or any other Person.  The fees and expenses of the Cash Management Bank
shall be paid by Borrower.
 
(b) Within five Business Days following the Closing Date, Borrower shall deliver
to each Tenant in the Property a written notice (a "Tenant Notice") in the form
of Exhibit B instructing that (i) all payments under the Leases shall thereafter
be transmitted by them directly to, and deposited directly into, the Cash
Management Account or a Blocked Account, and (ii) such instruction may not be
rescinded unless and until such Tenant receives from Borrower or Lender a copy
of Lender's written consent to such rescission.  Upon request of Lender,
Borrower shall send a copy of each such written notice to Lender.  Borrower
shall redeliver such notices to each Tenant until such time as such Tenant
complies therewith.  Borrower shall cause all cash Revenues relating to the
Property and all other money received by Borrower or the Approved Property
Manager with respect to the Property (other than tenant security deposits held
in accordance with Legal Requirements) to be deposited in the Cash Management
Account or a Blocked Account by the end of the first Business Day following
Borrower's or the Approved Property Manager's receipt thereof.  "Blocked
Account" means an Eligible Account maintained with a financial institution
satisfactory to Lender and Borrower that enters into a blocked account agreement
in form and substance satisfactory to Lender (as amended, restated, replaced,
supplemented or otherwise modified in accordance herewith, the "Blocked Account
Agreement") satisfactory to Lender pursuant to which such financial institution
will remit, at the end of each Business Day, all amounts contained therein to an
account specified by Lender (Lender hereby agreeing to specify the Cash
Management Account so long as no Event of Default has occurred and is then
continuing).
 
(c) Lender shall have the right at any time, upon not less than 30 days' prior
written notice to Borrower, to replace the Cash Management Bank with any
Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Cash Management Agreement substantially
identical to the Cash Management Agreement executed at Closing.  In addition,
during the continuance of an Event of Default or if the Blocked Account Bank
fails to comply with the Blocked Account Agreement or ceases to be an Eligible
Institution, Lender shall have the right at any time, upon not less than 30
days' prior written notice to Borrower, to replace the Blocked Account Bank with
any Eligible Institution at which Eligible Accounts may be maintained that will
promptly execute and deliver to Lender a Blocked Account Agreement satisfactory
to Lender.
 
 
35

--------------------------------------------------------------------------------

 
 
3.2 Distributions from Cash Management Account.
 
(a) The Cash Management Agreement shall provide that the Cash Management Bank
shall remit to an account specified by Borrower, at the end of each Business Day
(or, at Borrower's election, on a less frequent basis), the amount, if any, by
which amounts then contained in the Cash Management Account exceed the aggregate
amount required to be paid to or reserved with Lender on the next Payment Date
pursuant hereto (the "Minimum Balance"); provided, however, that Lender shall
terminate such remittances during the continuance of an Event of Default or
Trigger Period upon notice to the Cash Management Bank.  Lender may notify the
Cash Management Bank at any time of any change in the Minimum Balance, with a
copy of such notice provided to Borrower.
 
(b) On each Payment Date, provided no Event of Default is continuing, Lender
shall transfer amounts from the Cash Management Account, to the extent available
therein, to make the following payments in the following order of priority:
 
(i) to the Basic Carrying Costs Escrow Account, the amounts then required to be
deposited therein pursuant to Section 3.4;
 
(ii) to Lender, the amount of all scheduled or delinquent interest and principal
on the Loan and all other amounts then due and payable under the Loan Documents
(with any amounts in respect of principal paid last);
 
(iii) during the continuance of a Trigger Period, to Borrower, an amount equal
to the Budgeted Operating Expenses for the month in which such Payment Date
occurs, provided that the amounts disbursed to Borrower pursuant to this
clause (iii) shall be used by Borrower solely to pay Budgeted Operating Expenses
for such month reduced by the amount, if any, by which Budgeted Operating
Expenses disbursed in the previous month exceeded actual operating expenses for
such month and provided further that no amounts will be disbursed to Borrower in
respect of the fees of the Approved Property Manager to the extent such fees
exceed three percent (3%) of Operating Income;
 
(iv) to the Capital Expenditure Reserve Account, the amounts required to be
deposited therein pursuant to Section 3.6;
 
(v) to the TI/LC Reserve Account, any amount required to be deposited therein
pursuant to Section 3.5;
 
(vi) if required by Section 3.9 below, during the continuance of a Trigger
Period caused solely by a Belks Trigger Event, an amount equal to $166,666.67 to
the Belks Reserve Account until the balance contained therein is equal to
$2,000,000.00; and
 
 
36

--------------------------------------------------------------------------------

 
 
(vii) during the continuance of a Trigger Period caused by any event other than
a Belks Trigger Event, all remaining amounts to the Excess Cash Flow Reserve
Account; and
 
(viii) all remaining amounts, if any, to such accounts as Borrower may direct.
 
(c) If on any Payment Date the amount in the Cash Management Account shall be
insufficient to make all of the transfers described in Section 3.2(b)(i) through
(v), Borrower shall deposit into the Cash Management Account on such Payment
Date the amount of such deficiency.  If Borrower shall fail to make such
deposit, the same shall constitute an Event of Default and, in addition to all
other rights and remedies provided for under the Loan Documents, Lender may
disburse and apply the amounts in the Collateral Accounts in accordance with
Section 3.11(c).
 
3.3 Loss Proceeds Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of depositing
any Loss Proceeds (the "Loss Proceeds Account").
 
(b) Provided no Event of Default is continuing, funds in the Loss Proceeds
account shall be applied in accordance with Section 5.16.
 
3.4 Basic Carrying Costs Escrow Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts payable by Borrower in respect of Taxes and insurance premiums (the
"Basic Carrying Costs Escrow Account").
 
(b) On the Closing Date, the Basic Carrying Costs Escrow Account shall be funded
in an amount equal to the sum of (i) an amount sufficient to pay all Taxes by
the 30th day prior to the date they come due, assuming subsequent monthly
fundings on Payment Dates of 1/12 of projected annual Taxes, plus (ii) an amount
sufficient to pay all insurance premiums by the 30th day prior to the date they
come due, assuming subsequent monthly fundings on Payment Dates of 1/12 of
projected annual insurance premiums.
 
(c) On each subsequent Payment Date, an additional deposit shall be made therein
in an amount equal to the sum of:
 
(A) 1/12 of the Taxes that Lender reasonably estimates, based on information
provided by Borrower, will be payable during the next ensuing 12 months, plus
 
(B) 1/12 of the insurance premiums that Lender reasonably estimates, based on
information provided by Borrower, will be payable during the next ensuing 12
months;
 
 
37

--------------------------------------------------------------------------------

 
 
provided, however, that if at any time Lender reasonably determines that the
amount in the Basic Carrying Costs Escrow Account will not be sufficient to
accumulate (upon payment of subsequent monthly amounts in accordance with the
provisions of this Agreement) the full amount of all installments of Taxes and
insurance premiums by the date on which such amounts come due, then Lender shall
notify Borrower of such determination and Borrower shall increase its monthly
payments to the Basic Carrying Costs Escrow Account by the amount that Lender
reasonably estimates is sufficient to achieve such accumulation.
 
(d) Borrower shall provide Lender with copies of all tax and insurance bills
relating to the Property promptly after Borrower's receipt thereof.  Lender will
apply amounts in the Basic Carrying Costs Escrow Account toward the purposes for
which such amounts are deposited therein.  In connection with the making of any
payment from the Basic Carrying Costs Escrow Account, Lender may cause such
payment to be made according to any bill, statement or estimate procured from
the appropriate public office or insurance carrier, without inquiry into the
accuracy of such bill, statement or estimate or into the validity of any tax,
assessment, sale, forfeiture, tax lien or title or claim thereof unless given
written advance notice by Borrower of such inaccuracy, invalidity or other
contest.
 
(e) If Lender so elects at any time, Borrower shall provide, at Borrower's
expense, a tax service contract for the term of the Loan issued by a tax
reporting agency reasonably acceptable to Lender.  If Lender does not so elect,
Borrower shall reimburse Lender for the cost of making annual tax searches
throughout the term of the Loan.
 
(f) Notwithstanding the foregoing, Borrower shall not be required to reserve
funds in the Basic Carrying Costs Escrow Account in respect of insurance
premiums, so long as (i) no Event of Default has occurred and is continuing and
(ii) Borrower delivers evidence reasonably acceptable to Lender that the
insurance required hereunder is maintained under a blanket insurance policy
meeting the requirements set forth in Section 5.15 and that the applicable
insurance premiums for the policy year have been paid in full in advance.
 
3.5 TI/LC Reserve Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts in respect of Tenant Improvements and Leasing Commissions (the "TI/LC
Reserve Account").
 
(b) On each Payment Date, to the extent the amount contained in the TI/LC
Reserve Account is less than the TI/LC Threshold Amount, there shall be
deposited into the TI/LC Reserve Account an amount equal to the Monthly TI/LC
Amount.
 
(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the TI/LC Reserve Account to reimburse Borrower
for Leasing Commissions and Tenant Improvement costs incurred by Borrower in
connection with a new Lease (or Lease extension) entered into in accordance
herewith, provided that:
 
(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
 
 
38

--------------------------------------------------------------------------------

 
 
(ii) Borrower shall deliver to Lender an Officer's Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents as specified in this Section 3.5
have been satisfied; and
 
(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
(d) Whenever a Lease covering 2,500 square feet or more of gross leasable area
is terminated, whether by buy-out, cancellation, default or otherwise, and
Borrower receives any payment, fee or penalty in respect of such termination (a
"Termination Fee"), Borrower shall promptly cause such Termination Fee to be
deposited into the TI/LC Reserve Account.  Provided no Event of Default has
occurred and is continuing, (i) Lender shall disburse such Termination Fee or
portion thereof to Borrower at the written request of Borrower in respect of
Leasing Commissions and Tenant Improvement costs incurred by Borrower in
connection with a replacement Lease entered into in accordance with the terms of
this Agreement in respect of the space covered by such terminated Lease and
(ii) the remainder of such Termination Fee or portion thereof, if any, shall be
remitted to the Cash Management Account after the space covered by such
terminated Lease has been relet, the replacement Tenant is in occupancy and has
commenced paying rent under the replacement Lease and all Leasing Commissions
and Tenant Improvement costs relating to such space have been paid.
 
3.6 Capital Expenditure Reserve Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the purpose of reserving
amounts in respect of Capital Expenditures (the "Capital Expenditure Reserve
Account").
 
(b) On each Payment Date, there shall be deposited into the Capital Expenditure
Reserve Account an amount equal to the Monthly Capital Expenditure Reserve
Amount.
 
(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Capital Expenditure Reserve Account to
reimburse Borrower for Capital Expenditures that are consistent with the
Approved Annual Budget; provided that:
 
(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
 
(ii) Borrower shall deliver to Lender an Officer's Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents as specified in this Section 3.6
have been satisfied; and
 
 
39

--------------------------------------------------------------------------------

 
 
(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
3.7 Deferred Maintenance and Environmental Escrow Account.
 
(a) On or prior to the Closing Date, if the Deferred Maintenance Amount is
greater than zero, Borrower shall establish and thereafter maintain with the
Cash Management Bank an account for the purpose of reserving amounts anticipated
to be required to correct Deferred Maintenance Conditions (the "Deferred
Maintenance and Environmental Escrow Account").
 
(b) On the Closing Date, Borrower shall deposit into the Deferred Maintenance
and Environmental Escrow Account, from the proceeds of the Loan, an amount equal
to the Deferred Maintenance Amount.
 
(c) Upon the request of Borrower at any time that no Event of Default is
continuing (but not more often than once per calendar month), Lender shall cause
disbursements to Borrower from the Deferred Maintenance and Environmental Escrow
Account to reimburse Borrower for reasonable costs and expenses incurred in
order to correct Deferred Maintenance Conditions, provided that
 
(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
 
(ii) Borrower shall deliver to Lender an Officer's Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents as specified in this Section 3.7
have been satisfied; and
 
(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
(d) Upon substantial completion (as reasonably determined by Lender) of the
portion of the Deferred Maintenance Conditions identified on any line on
Schedule C, and provided no Event of Default is then continuing, the remainder
of the portion of the Deferred Maintenance Reserve Account held for such line
item (as shown adjacent to such line item on Schedule C) shall promptly be
remitted to Borrower.  Upon the correcting of all Deferred Maintenance
Conditions, provided no Event of Default or Trigger Period is then continuing,
any amounts then remaining in the Deferred Maintenance Reserve Account shall
promptly be remitted to Borrower and the Deferred Maintenance Account will no
longer be maintained.
 
 
40

--------------------------------------------------------------------------------

 
 
3.8 Unfunded Obligations Account.
 
(a) On or prior to the Closing Date, if the Unfunded Obligations Amount is
greater than zero, Borrower shall establish and thereafter maintain with the
Cash Management Bank an account for the purpose of reserving for Unfunded
Obligations required to be funded by Borrower (the "Unfunded Obligations
Account").
 
(b) On the Closing Date, Borrower shall deposit into the Unfunded Obligations
Account, from the proceeds of the Loan, an amount equal to the Unfunded
Obligations Amount.
 
(c) Borrower shall perform its obligations in respect of the Unfunded
Obligations when and as due under the respective Leases or other applicable
agreements.  Upon the request of Borrower at any time that no Event of Default
is continuing (but not more often than once per calendar month), Lender shall
cause disbursements to Borrower from the Unfunded Obligations Account to
reimburse Borrower for reasonable costs and expenses incurred in the performance
of Unfunded Obligations, provided that
 
(i) Borrower shall deliver to Lender invoices evidencing that the costs for
which such disbursements are requested are due and payable;
 
(ii) Borrower shall deliver to Lender an Officer's Certificate confirming that
all such costs have been previously paid by Borrower or will be paid from the
proceeds of the requested disbursement and that all conditions precedent to such
disbursement required by the Loan Documents as specified in this Section 3.8
have been satisfied; and
 
(iii) Lender may condition the making of a requested disbursement on
(1) reasonable evidence establishing that Borrower has applied any amounts
previously received by it in accordance with this Section for the expenses to
which specific draws made hereunder relate, (2) a reasonably satisfactory site
inspection, and (3) receipt of lien releases and waivers from any contractors,
subcontractors and others with respect to such amounts.
 
(d) Upon payment or performance, as applicable, of the Unfunded Obligations
identified on any line on Schedule D, and provided no Event of Default is then
continuing, the remainder of the portion of the Unfunded Obligations Account
held for such line item (as shown adjacent to such line item on Schedule D)
shall promptly be remitted to Borrower, except that any amounts in respect of
free rent shall be remitted to the Cash Management Account.  Upon the payment or
performance in full of all Unfunded Obligations, provided no Event of Default or
Trigger Period is then continuing, any amounts then remaining in the Unfunded
Obligations Account shall promptly be remitted to Borrower and the Unfunded
Obligations Account will no longer be maintained.
 
 
41

--------------------------------------------------------------------------------

 
 
3.9 Belks Reserve Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(b)(vi) upon the
occurrence of a "Trigger Period" caused solely by a Belks Trigger Event (the
"Belks Reserve Account").
 
(b) (i) Borrower shall only be required to make monthly deposits into the Belks
Reserve Account as required by Section 3.2(b)(vi) to the extent Borrower fails
to either deposit a Letter of Credit in the face amount of Two Million Dollars
($2,000,000.00), as required by subsection (d) in the definition of the term
“Trigger Period” or the cash balance in the Belks Reserve Account is less than
Two Million Dollars ($2,000,000.00); (ii) if Borrower has deposited the Letter
of Credit with Lender and the Belks Reserve Account has a cash balance equal to
or greater than Two Million Dollars ($2,000,000.00), Lender shall promptly
release the Letter of Credit to Borrower; and (iii) should Borrower otherwise be
entitled to a release of all amounts that would be on deposit in the Belks
Reserve Account, Lender shall promptly release the Letter of Credit to Borrower.
 
(c) Provided that no Event of Default is then continuing, Lender shall release
to the Cash Management Account all amounts then contained in the Belks Reserve
Account on the first Payment Date after Borrower delivers to Lender evidence
reasonably satisfactory to Lender establishing that no Trigger Period is then
continuing.
 
3.10 Excess Cash Flow Reserve Account.
 
(a) On or prior to the Closing Date, Borrower shall establish and thereafter
maintain with the Cash Management Bank an account for the deposit of amounts
required to be deposited therein in accordance with Section 3.2(b)(vii) as a
result of the commencement of a "Trigger Period" for any events other than a
Belks Trigger Event (the "Excess Cash Flow Reserve Account").
 
(b) Provided that no Event of Default is then continuing, Lender shall release
to the Cash Management Account all amounts then contained in the Excess Cash
Flow Reserve Account on the first Payment Date after Borrower delivers to Lender
evidence reasonably satisfactory to Lender establishing that no Trigger Period
is then continuing.  Such a release shall not preclude the subsequent
commencement of a Trigger Period and the deposit of amounts into the Excess Cash
Flow Reserve Account as set forth in Section 3.2(b)(vii).
 
3.11 Account Collateral.
 
(a) Borrower hereby grants a perfected first-priority security interest in favor
of Lender in and to the Account Collateral as security for the Indebtedness,
together with all rights of a secured party with respect thereto.  Each
Collateral Account shall be an Eligible Account under the sole dominion and
control of Lender and shall be in the name of Borrower, as pledgor, and Lender,
as pledgee.  Borrower shall have no right to make withdrawals from any of the
Collateral Accounts.  Funds in the Collateral Accounts shall not be commingled
with any other monies at any time.  Borrower shall execute any additional
documents that Lender in its reasonable discretion may require and shall provide
all other evidence reasonably requested by Lender to evidence or perfect its
first-priority security interest in the Account Collateral.  Funds in the
Collateral Account shall be invested at Lender's discretion only in Permitted
Investments, which Permitted Investments shall be credited to the related
Collateral Account.  All income and gains from the investment of funds in the
Collateral Accounts other than the Basic Carrying Costs Escrow Account shall be
retained in the Collateral Accounts from which they were derived.  Unless
otherwise required by applicable law, all income and gains from the investment
of funds in the Basic Carrying Costs Escrow Account shall be for the account of
Lender in consideration of its administration of such Collateral Account, and
Lender shall have the right at any time to cause the Cash Management Bank to
remit such amounts to Lender.  After the Loan and all other Indebtedness have
been paid in full, the Collateral Accounts shall be closed and the balances
therein, if any, shall be paid to Borrower.
 
 
42

--------------------------------------------------------------------------------

 
 
(b) The insufficiency of amounts contained in the Collateral Accounts shall not
relieve Borrower from its obligation to fulfill all covenants contained in the
Loan Documents.
 
(c) During the continuance of an Event of Default, Lender may, in its sole
discretion, apply funds in the Collateral Accounts, and funds resulting from the
liquidation of Permitted Investments contained in the Collateral Accounts,
either toward the components of the Indebtedness (e.g., interest, principal and
other amounts payable hereunder), the Loan and the Notes, in such sequence as
Lender shall elect in its sole discretion, and/or toward the payment of Property
expenses.
 
3.12 Bankruptcy.  Borrower and Lender acknowledge and agree that upon the filing
of a bankruptcy petition by or against Borrower under the Bankruptcy Code, the
Account Collateral and the Revenues (whether then already in the Collateral
Accounts, or then due or becoming due thereafter) shall be deemed not to be
property of Borrower's bankruptcy estate within the meaning of Section 541 of
the Bankruptcy Code.  If, however, a court of competent jurisdiction determines
that, notwithstanding the foregoing characterization of the Account Collateral
and the Revenues by Borrower and Lender, the Account Collateral and/or the
Revenues do constitute property of Borrower's bankruptcy estate, then Borrower
and Lender further acknowledge and agree that all such Revenues, whether due and
payable before or after the filing of the petition, are and shall be cash
collateral of Lender.  Borrower acknowledges that Lender does not consent to
Borrower's use of such cash collateral and that, in the event Lender elects (in
its sole discretion) to give such consent, such consent shall only be effective
if given in writing signed by Lender.  Except as provided in the immediately
preceding sentence, Borrower shall not have the right to use or apply or require
the use or application of such cash collateral (i) unless Borrower shall have
received a court order authorizing the use of the same, and (ii) Borrower shall
have provided such adequate protection to Lender as shall be required by the
bankruptcy court in accordance with the Bankruptcy Code.
 
ARTICLE IV
 
REPRESENTATIONS
 
Borrower represents to Lender that, as of the Closing Date, except as set forth
in the Exception Report:
 
 
43

--------------------------------------------------------------------------------

 
 
4.1 Organization.
 
(a) Borrower is duly organized, validly existing and in good standing under the
laws of the State of Delaware, and is in good standing in each other
jurisdiction where ownership of its properties or the conduct of its business
requires it to be so, and Borrower has all power and authority under such laws
and its organizational documents and all material governmental licenses,
authorizations, consents and approvals required to carry on its business as now
conducted.
 
(b) Borrower has no subsidiaries and does not own any equity interest in any
other Person.
 
(c) The organizational chart contained in Exhibit A is true and complete as of
the date hereof.
 
4.2 Authorization.  Borrower has the power and authority to enter into this
Agreement and the other Loan Documents, to perform its obligations hereunder and
thereunder and to consummate the transactions contemplated by the Loan Documents
and has by proper action duly authorized the execution and delivery of the Loan
Documents.
 
4.3 No Conflicts.  Neither the execution and delivery of the Loan Documents, nor
the consummation of the transactions contemplated therein, nor performance of
and compliance with the terms and provisions thereof will (i) violate or
conflict with any provision of its formation and governance documents,
(ii) violate any Legal Requirement, regulation (including Regulation U,
Regulation X or Regulation T), order, writ, judgment, injunction, decree or
permit applicable to it, (iii) violate or conflict with contractual provisions
of, or cause an event of default under, any indenture, loan agreement, mortgage,
contract or other Material Agreement to which Borrower or Sponsor is a party or
by which Borrower or Sponsor may be bound, or (iv) result in or require the
creation of any Lien or other charge or encumbrance upon or with respect to the
Collateral in favor of any party other than Lender.
 
4.4 Consents.  No consent, approval, authorization or order of, or qualification
with, any court or Governmental Authority is required in connection with the
execution, delivery or performance by Borrower of this Agreement or the other
Loan Documents, except for any of the foregoing that have already been obtained.
 
4.5 Enforceable Obligations.  This Agreement and the other Loan Documents have
been duly executed and delivered by Borrower and constitute Borrower's legal,
valid and binding obligations, enforceable in accordance with their respective
terms, subject to bankruptcy, insolvency and similar laws of general
applicability relating to or affecting creditors' rights and to general equity
principles.  The Loan Documents are not subject to any right of rescission,
set-off, counterclaim or defense by Borrower, including the defense of usury.
 
4.6 No Default.  No Default or Event of Default will exist immediately following
the making of the Loan.
 
4.7 Payment of Taxes.  Borrower has filed, or caused to be filed, all tax
returns (federal, state, local and foreign) required to be filed and paid all
amounts of taxes due (including interest and penalties) except for taxes that
are not yet delinquent and has paid all other taxes, fees, assessments and other
governmental charges (including mortgage recording taxes, documentary stamp
taxes and intangible taxes) owing by it necessary to preserve the Liens in favor
of Lender.
 
 
44

--------------------------------------------------------------------------------

 
 
4.8 Compliance with Law.  Borrower, the Property and the use thereof comply in
all material respects with all applicable Insurance Requirements and Legal
Requirements, including building and zoning ordinances and codes.  The Property
conforms to current zoning requirements (including requirements relating to
parking) and is neither an illegal nor a legal nonconforming use.  Borrower is
not in default or violation of any order, writ, injunction, decree or demand of
any Governmental Authority the violation of which could adversely affect the
Property or the condition (financial or otherwise) or business of
Borrower.  There has not been committed by or on behalf of Borrower or, to the
best of Borrower's knowledge, any other person in occupancy of or involved with
the operation or use of the Property, any act or omission affording any federal
Governmental Authority or any state or local Governmental Authority the right of
forfeiture as against the Property or any portion thereof or any monies paid in
performance of its obligations under any of the Loan Documents.  Neither
Borrower nor Sponsor has purchased any portion of the Property with proceeds of
any illegal activity.
 
4.9 ERISA.  Neither Borrower nor any ERISA Affiliate of Borrower has incurred or
could be subjected to any liability under Title IV or Section 302 of ERISA or
Section 412 of the Code or maintains or contributes to, or is or has been
required to maintain or contribute to, any employee benefit plan (as defined in
Section 3(3) of ERISA) subject to Title IV or Section 302 of ERISA or
Section 412 of the Code.  The consummation of the transactions contemplated by
this Agreement will not constitute or result in any non-exempt prohibited
transaction under Section 406 of ERISA, Section 4975 of the Code or
substantially similar provisions under federal, state or local laws, rules or
regulations.
 
4.10 Investment Company Act.  Borrower is not an "investment company", or a
company "controlled" by an "investment company", registered or required to be
registered under the Investment Company Act of 1940, as amended.
 
4.11 No Bankruptcy Filing.  Borrower is not contemplating either the filing of a
petition by it under any state or federal bankruptcy or insolvency laws or the
liquidation of all or a major portion of its assets or property.  Borrower does
not have knowledge of any Person contemplating the filing of any such petition
against it.  During the ten year period preceding the Closing Date, no petition
in bankruptcy has been filed by or against Borrower, Borrower's Single-Purpose
Equityholder or Sponsor, or any affiliate of Borrower, Borrower's Single-Purpose
Equityholder or Sponsor, or any person who owns or controls, directly or
indirectly, ten percent or more of the beneficial ownership interests of
Borrower, Borrower's Single-Purpose Equityholder or Sponsor.  Borrower has not
received notice of any Tenant under a Major Lease contemplating or having filed
any of the foregoing actions.
 
4.12 Other Debt.  Borrower does not have outstanding any Debt other than
Permitted Debt.
 
 
45

--------------------------------------------------------------------------------

 
 
4.13 Litigation.  There are no actions, suits, proceedings, arbitrations or
governmental investigations by or before any Governmental Authority or other
court or agency now pending, and to the best of Borrower's knowledge there are
no such actions, suits, proceedings, arbitrations or governmental investigations
threatened against or affecting Borrower or any of the Collateral, in each case,
except as listed in the Exception Report (and none of the matters listed in the
Exception Report, even if determined against Borrower or the Collateral, could
reasonably be expected to result in a Material Adverse Effect).
 
4.14 Leases; Material Agreements.
 
(a) Borrower has delivered to Lender true and complete copies of all Leases.  No
person has any possessory interest in the Property or right to occupy the same
except under and pursuant to the provisions of the Leases.  The rent roll
attached to this Agreement as Schedule E (the "Rent Roll") is true and complete
as of the Closing Date.  Except as indicated on the Rent Roll and/or the
Exception Report, no security deposits are being held by Borrower, no Tenant has
any extension, renewal or termination options, no Tenant or other party has any
option, right of first refusal or similar preferential right to purchase or
lease all or any portion of the Property, no fixed rent has been paid more than
30 days in advance of its due date and no payments of rent are more than 30 days
delinquent.
 
(b) (i) Borrower is the sole owner of the entire lessor's interest in the
Leases, (ii) the Leases are valid and enforceable and in full force and effect,
(iii) all of the Leases are arm's-length agreements with bona fide, independent
third parties, (iv) except as indicated on the Rent Roll and/or the Exception
Report, all Revenues due under Leases have been paid in full or are not more
than thirty (30) days delinquent as of the date of the Rent Roll, (v) the terms
of all alterations, modifications and amendments to the Leases are reflected in
the written documents delivered to Lender prior to the Closing Date, (vi) none
of the Revenues reserved in the Leases have been assigned or otherwise pledged
or hypothecated (except such pledge or hypothecation that will be fully
terminated and released in connection with the filing and recordation of the
Security Instrument and except for the Liens contemplated pursuant to the Loan
Documents).
 
(c) Except as indicated in Schedule D or contained in any tenant estoppel
certificate delivered to Lender prior to the Closing, (i) to Borrower’s
knowledge, no party under any Lease is in default in any material respect,
(ii) there exist no offsets or defenses to the payment of any portion of the
Revenues, (iii) except as indicated in Schedule D, all work to be performed by
the landlord under the Leases has been substantially performed, all Tenants have
accepted possession of their respective premises under the Leases, all
contributions to be made by the landlord to the Tenants thereunder have been
made, all other conditions to each Tenant's obligations thereunder have been
satisfied, no Tenant has the right to require Borrower to perform or finance
Tenant Improvements or Material Alterations and no Leasing Commissions are owed
or would be owed upon the exercise of any Tenant's existing renewal or expansion
options, and Borrower has no other monetary obligation to any Tenant under any
Lease, and (iv) Borrower has received no notice from any Tenant challenging the
validity or enforceability of any Lease.
 
(d) There are no Material Agreements except as described in
Schedule F.  Borrower has made available to Lender true and complete copies of
all Material Agreements.  Each Material Agreement has been entered into at arm's
length in the ordinary course of business by or on behalf of Borrower.
 
 
46

--------------------------------------------------------------------------------

 
 
(e) The Leases and the Material Agreements are in full force and effect and
there are no defaults thereunder by Borrower or, to Borrower's best knowledge,
any other party thereto.  Borrower is not in default in any material respect in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Permitted Encumbrance or any other agreement or
instrument to which it is a party or by which it or the Property is bound.
 
4.15 Full and Accurate Disclosure.  To Borrower's knowledge, no statement of
fact heretofore delivered by Sponsor or Borrower to Lender in writing in respect
of the Property or the Borrower contains any untrue statement of a material fact
or omits to state any material fact necessary to make statements contained
therein not misleading unless subsequently corrected.  There is no fact, event
or circumstance presently actually known to Borrower that has not been disclosed
to Lender which is reasonably likely to result in a Material Adverse Effect.
 
4.16 Financial Condition.  All financial data concerning Borrower and the
Property heretofore provided to Lender fairly presents in accordance with GAAP
the financial position of Borrower and the Property in all material respects, as
of the date on which it was made, and does not omit to state any fact necessary
to make statements contained herein or therein not misleading.  Since the
delivery of such data, except as otherwise disclosed in writing to Lender, there
have occurred no changes or circumstances that have had or are reasonably likely
to result in a Material Adverse Effect.
 
4.17 Single-Purpose Requirements.
 
(a) Borrower is now, and has always been since its formation, a Single-Purpose
Entity and has conducted its business in substantial compliance with the
provisions of its organizational documents.  Borrower has never (i) owned any
property other than the Property and related personal property, (ii) engaged in
any business, except the ownership and operation of the Property or (iii) had
any material contingent or actual obligations or liabilities unrelated to the
Property.
 
(b) Borrower has provided Lender with true, correct and complete copies of
(i) Borrower's current financial statements; and (ii) Borrower's current
operating agreement or partnership agreement, as applicable, together with all
amendments and modifications thereto.
 
(c) Upon closing of the Loan, Borrower shall have been fully released from any
loan (other than the Loan) secured by the Property or any of the Collateral (a
"Prior Loan"), and Borrower shall not have any continuing liability, actual or
contingent, for any Prior Loan, and no recourse whatsoever against any portion
of any Property shall be available to satisfy any Prior Loan under any
circumstances.
 
4.18 Use of Loan Proceeds.  No part of the proceeds of the Loan will be used for
the purpose of purchasing or acquiring any "margin stock" within the meaning of
Regulations T, U or X of the Board of Governors of the Federal Reserve System or
for any other purpose that would be inconsistent with such Regulations T, U or X
or any other Regulations of such Board of Governors, or for any purpose
prohibited by Legal Requirements or by the terms and conditions of the Loan
Documents.  The Loan is solely for the business purpose of Borrower or for
distribution to Borrower's equityholders in accordance with Legal Requirements.
 
 
47

--------------------------------------------------------------------------------

 
 
4.19 Not Foreign Person.  Borrower is not a "foreign person" within the meaning
of Section 1445(f)(3) of the Code.
 
4.20 Labor Matters.  Borrower is not a party to any collective bargaining
agreements.
 
4.21 Title.  Borrower owns good, marketable and insurable title to the Property
and good and marketable title to the related personal property, to the
Collateral Accounts and to any other Collateral, in each case, to Borrower's
knowledge, free and clear of all Liens whatsoever except the Permitted
Encumbrances.  To Borrower's knowledge, the Security Instrument, when properly
recorded in the appropriate records, together with any Uniform Commercial Code
financing statements required to be filed in connection therewith, will create
(i) a valid, perfected first priority Lien on the Property and the rents
therefrom, enforceable as such against creditors of and purchasers from Borrower
and subject only to Permitted Encumbrances, and (ii) perfected Liens (pursuant
to the Uniform Commercial Code of the State of Delaware) in and to all
personalty, all in accordance with the terms thereof, in each case subject only
to any applicable Permitted Encumbrances.  To Borrower's knowledge, the
Permitted Encumbrances do not and will not materially and adversely affect or
interfere with the value, or current use or operation, of the Property, or the
security intended to be provided by the Security Instrument or Borrower's
ability to repay the Indebtedness in accordance with the terms of the Loan
Documents.  Except as insured over by a Qualified Title Insurance Policy, to
Borrower's knowledge, there are no claims for payment for work, labor or
materials affecting the Property that are or may become a Lien prior to, or of
equal priority with, the Liens created by the Loan Documents.  No creditor of
Borrower other than Lender has in its possession any goods that constitute or
evidence the Collateral.
 
4.22 No Encroachments.  Except as shown on the Qualified Survey, all of the
improvements on the Property lie wholly within the boundaries and building
restriction lines of the Property, and no improvements on adjoining property
encroach upon the Property, and no easements or other encumbrances upon the
Property encroach upon any of the improvements, so as, in either case, to
adversely affect the value or marketability of the Property, except those that
are insured against by a Qualified Title Insurance Policy.
 
4.23 Physical Condition.
 
(a) Except for matters set forth in the Engineering Reports, to Borrower's best
knowledge, the Property (including sidewalks, storm drainage system, roof,
plumbing system, HVAC system, fire protection system, electrical system,
equipment, elevators, exterior sidings and doors, irrigation system and all
structural components) is in good condition, order and repair in all respects
material to its use, operation or value.
 
(b) Borrower is not aware of any material structural or other material defect or
damages in the Property, whether latent or otherwise.
 
 
48

--------------------------------------------------------------------------------

 
 
(c) Borrower has not received and is not aware of any other party's receipt of
notice from any insurance company or bonding company of any defects or
inadequacies in the Property that would, alone or in the aggregate, adversely
affect in any material respect the insurability of the same or cause the
imposition of extraordinary premiums or charges thereon or of any termination or
threatened termination of any policy of insurance or bond.
 
4.24 Fraudulent Conveyance.  Borrower has not entered into the Transaction or
any of the Loan Documents with the actual intent to hinder, delay or defraud any
creditor.  Borrower has received reasonably equivalent value in exchange for its
obligations under the Loan Documents.  On the Closing Date, the fair salable
value of Borrower's aggregate assets is and will, immediately following the
making of the Loan and the use and disbursement of the proceeds thereof, be
greater than Borrower's probable aggregate liabilities (including subordinated,
unliquidated, disputed and Contingent Obligations).  Borrower's aggregate assets
do not and, immediately following the making of the Loan and the use and
disbursement of the proceeds thereof will not, constitute unreasonably small
capital to carry out its business as conducted or as proposed to be
conducted.  Borrower does not intend to, and does not believe that it will,
incur debts and liabilities (including Contingent Obligations and other
commitments) beyond its ability to pay such debts as they mature (taking into
account the timing and amounts to be payable on or in respect of obligations of
Borrower).
 
4.25 Management.  Except for any Approved Management Agreement, no property
management agreements are in effect with respect to the Property.  The Approved
Management Agreement is in full force and effect and there is no event of
default thereunder by any party thereto and no event has occurred that, with the
passage of time and/or the giving of notice would constitute a default
thereunder.
 
4.26 Condemnation.  No Condemnation has been commenced or, to Borrower's
knowledge, is contemplated with respect to all or any material portion of the
Property or for the relocation of roadways providing access to the Property.
 
4.27 Utilities and Public Access.  The Property has adequate rights of access to
dedicated public ways (and makes no material use of any means of access or
egress that is not pursuant to such dedicated public ways or recorded,
irrevocable rights-of-way or easements) and is adequately served by all public
utilities necessary to the continued use and enjoyment of the Property as
presently used and enjoyed.
 
4.28 Environmental Matters.  Except as disclosed in the Environmental Reports:
 
(i) To Borrower's best knowledge, the Property is in compliance in all material
respects with all Environmental Laws applicable to the Property (which
compliance includes, but is not limited to, the possession of, and compliance
with, all environmental, health and safety permits, approvals, licenses,
registrations and other governmental authorizations required in connection with
the ownership and operation of the Property under all Environmental Laws).
 
(ii) No Environmental Claim is pending with respect to the Property, nor, to
Borrower's knowledge, is any threatened, nor are there any consent decrees or
other decrees, consent orders, administrative orders or other orders, or other
administrative or judicial requirements outstanding under any Environmental Law
with respect to Borrower or the Property.
 
 
49

--------------------------------------------------------------------------------

 
 
(iii) To Borrower's knowledge, without limiting the generality of the foregoing,
there is not present at, on, in or under the Property, any Hazardous Substances,
PCB-containing equipment, asbestos or asbestos containing materials, underground
storage tanks or surface impoundments for any Hazardous Substance, lead in
drinking water (except in concentrations that comply with all Environmental
Laws), or lead-based paint.
 
(iv) To Borrower's knowledge, there have not been and are no past, present or
threatened Releases of any Hazardous Substance from or at the Property that are
reasonably likely to form the basis of any Environmental Claim, and there is no
threat of any Release of any Hazardous Substance migrating to the Property.
 
(v) To Borrower's best knowledge, no Liens are presently recorded with the
appropriate land records under or pursuant to any Environmental Law with respect
to the Property and, to Borrower's best knowledge, no Governmental Authority has
been taking any action to subject the Property to Liens under any Environmental
Law.
 
(vi) There have been no material environmental investigations, studies, audits,
reviews or other analyses conducted by or that are in the possession of Borrower
in relation to the Property that have not been made available to Lender.
 
4.29 Assessments.  There are no pending or, to Borrower's knowledge, proposed
special or other assessments for public improvements or otherwise affecting the
Property, nor are there any contemplated improvements to the Property that may
result in such special or other assessments.  No extension of time for
assessment or payment by Borrower of any federal, state or local tax is in
effect.
 
4.30 No Joint Assessment.  Borrower has not suffered, permitted or initiated the
joint assessment of the Property (i) with any other real property constituting a
separate tax lot, or (ii) with any personal property, or any other procedure
whereby the Lien of any Taxes that may be levied against such other real
property or personal property shall be assessed or levied or charged to the
Property as a single Lien.
 
4.31 Separate Lots.  No portion of the Property is part of a tax lot that also
includes any real property that is not Collateral.
 
4.32 Permits; Certificate of Occupancy.  Borrower has obtained all material
Permits necessary for the present and contemplated use and operation of the
Property.  The uses being made of the Property are in conformity in all material
respects with the certificate of occupancy and/or Permits for the Property and
any other restrictions, covenants or conditions affecting the Property.
 
 
50

--------------------------------------------------------------------------------

 
 
4.33 Flood Zone.  None of the Improvements on the Property is located in an area
identified by the Federal Emergency Management Agency ("FEMA") or the Federal
Insurance Administration ("FIA") as a "100 Year Flood Plain" or as having
special flood hazards (including Zones A and V), or, to the extent that any
portion of the Property is located in such an area, the Property is covered by
flood insurance meeting the requirements set forth in Section 5.15(a)(ii).
 
4.34 Security Deposits.  Borrower is in compliance in all material respects with
all Legal Requirements relating to security deposits.
 
4.35 Acquisition Documents.  Borrower has delivered to Lender true and complete
copies of all material agreements and instruments under which Borrower or any of
its affiliates or the seller of the Property have remaining rights or
obligations in respect of Borrower's acquisition of the Property.
 
4.36 Insurance.  Borrower has obtained insurance policies reflecting the
insurance coverages, amounts and other requirements set forth in this
Agreement.  All premiums on such insurance policies required to be paid as of
the Closing Date have been paid for the current policy period.  Borrower has
not, and to Borrower's knowledge, no other Person, has done, by act or omission,
anything that would impair the coverage of any such policy.
 
4.37 No Dealings.  Neither Borrower nor the Sponsor is aware of any unlawful
influence on the assessed value of the Property.
 
4.38 Estoppel Certificates.  Borrower has delivered to Lender true and complete
copies of (a) the form(s) of estoppel certificate heretofore sent by Borrower or
an Affiliate to every Tenant at the Property, and (b) each estoppel certificate
received back from any such Tenant prior to the Closing Date.
 
4.39 Compliance with Anti-Terrorism, Embargo, Sanctions and Anti-Money
Laundering Laws.  (a) None of the funds or other assets of any of Borrower, any
Single-Purpose Equityholder or Sponsor constitute property of, or are
beneficially owned, directly or indirectly, by any person, entity or government
subject to trade restrictions under federal law, including the International
Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The Trading with the
Enemy Act, 50 U.S.C. App. 1 et seq., and any executive orders or regulations
promulgated thereunder, with the result that (i) the investment in any of
Borrower, any Single-Purpose Equityholder or Sponsor, as applicable (whether
directly or indirectly), is prohibited by law or (ii) the Loan is in violation
of law (any such person, entity or government, an "Embargoed Person"); (b) no
Embargoed Person has any interest of any nature whatsoever in any of Borrower,
any Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly), with the result that (i) the investment in any of Borrower, any
Single-Purpose Equityholder or Sponsor, as applicable (whether directly or
indirectly) is prohibited by law or (ii) the Loan is in violation of law,
(c) none of the funds of any of Borrower, any Single-Purpose Equityholder or
Sponsor, as applicable, have been derived from any unlawful activity with the
result that (i) the investment in any of Borrower, any Single-Purpose
Equityholder or Sponsor, as applicable (whether directly or indirectly) is
prohibited by law or (ii) the Loan is in violation of law, (d) to the best of
Borrower's knowledge, no Tenant at any Property is identified on the OFAC List
and (e) Borrower, any Single-Purpose Equityholder and Sponsor are in material
compliance with the PATRIOT Act.  Borrower has implemented procedures, and will
consistently apply those procedures throughout the term of the Loan, to ensure
the foregoing representations and warranties remain true and complete during the
term of the Loan.  Notwithstanding Section 4.40 to the contrary, the
representations and warranties contained in this Section 4.39 shall survive in
perpetuity.
 
 
51

--------------------------------------------------------------------------------

 
 
4.40 Survival.  Borrower agrees that all of the representations of Borrower set
forth in this Agreement and in the other Loan Documents shall survive for so
long as any portion of the Indebtedness is outstanding.  All representations,
covenants and agreements made by Borrower in this Agreement or in the other Loan
Documents shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.  On the
date of any Securitization, on not less than three days' prior written notice,
Borrower shall deliver to Lender a certification (x) confirming that all of the
representations contained in this Agreement are true and complete as of the date
of such Securitization, or (y) otherwise specifying any changes in or
qualifications to such representations as of such date as may be necessary to
make such representations consistent with the facts as they exist on such date.
 
ARTICLE V
 
AFFIRMATIVE COVENANTS
 
5.1 Existence.  Borrower and, if applicable, each Single-Purpose Equityholder
shall do or cause to be done all things necessary to preserve, renew and keep in
full force and effect its existence and all rights, licenses, Permits,
franchises and other agreements necessary for the continued use and operation of
its business.  Borrower and, if applicable, each Single-Purpose Equityholder
shall deliver to Lender a copy of each amendment or other modification to any of
its organizational documents promptly after the execution thereof.
 
5.2 Maintenance of Property.
 
(a) Borrower shall cause the Property to be maintained in good and safe working
order and repair, reasonable wear and tear excepted, and in keeping with the
condition and repair of properties of a similar use, value, age, nature and
construction.  Borrower shall not use, maintain or operate the Property in any
manner that constitutes a public or private nuisance or that makes void,
voidable, or cancelable, or increases the premium of, any insurance then in
force with respect thereto.  Subject to Section 6.13, without the prior written
consent of Lender, no improvements or equipment located at or on the Property
shall be removed, demolished or materially altered (except for replacement of
equipment in the ordinary course of Borrower's business with items of the same
utility and of equal or greater value and sales of obsolete equipment no longer
needed for the operation of the Property).  Subject to Section 6.13, Borrower
shall from time to time make, or cause to be made, all reasonably necessary and
desirable repairs, renewals, replacements, betterments and improvements to the
Property.  Borrower shall not make any change in the use of the Property that
would materially increase the risk of fire or other hazard arising out of the
operation of the Property, or do or permit to be done thereon anything that may
in any way impair the value of the Property in any material respect or the Lien
of the Security Instrument or otherwise cause or reasonably be expected to
result in a Material Adverse Effect.  Borrower shall not install or permit to be
installed on the Property any underground storage tank.  Borrower shall not,
without the prior written consent of Lender, permit any drilling or exploration
for or extraction, removal, or production of any minerals from the surface or
the subsurface of the Property, regardless of the depth thereof or the method of
mining or extraction thereof.
 
 
52

--------------------------------------------------------------------------------

 
 
(b) Borrower shall remediate the Deferred Maintenance Conditions within eighteen
(18) months following the Closing Date, subject to Force Majeure, and upon
request from Lender after the expiration of such period shall deliver to Lender
an Officer's Certificate confirming that such remediation has been completed and
that all associated expenses have been paid.
 
(c) In the event that Sears shall vacate the premises it occupies for automotive
services at the Property (and does not sublet the same to a replacement Tenant),
Borrower shall (i) cause a Phase II Environmental Site Assessment (as referred
to in the ASTM Standards on Environmental Site Assessments for Commercial Real
Estate) of such premises to be conducted within thirty (30) days of the date of
such vacancy by an independent environmental auditor approved by Lender and
promptly deliver a copy of such study to Lender and (ii) promptly remediate any
condition in violation of Environmental Law identified in such study and deliver
reasonably satisfactory evidence of such remediation to Lender.
 
(d) As evidenced by one or more elevation certificates provided by Borrower to
Lender prior to the Closing Date, a portion of the Improvements on the Property
are located above the base line for the "100 Year Flood Plain."  Borrower shall
request and use commercially reasonable efforts to obtain an amendment to the
current flood maps maintained by FEMA or FIA for the Property so that no portion
of the Improvements which are above the base line are identified as located in
an area identified by FEMA or FIA as a "100 Year Flood Plain" or as having
special flood hazards (including Zones A and V).
 
5.3 Compliance with Legal Requirements.  Borrower shall comply with, and shall
cause the Property to comply with and be operated, maintained, repaired and
improved in compliance with, all Legal Requirements, Insurance Requirements and
all material contractual obligations by which Borrower is legally bound.
 
5.4 Impositions and Other Claims.  Borrower shall pay and discharge all taxes,
assessments and governmental charges levied upon it, its income and its assets
as and when such taxes, assessments and charges are due and payable, as well as
all lawful claims for labor, materials and supplies or otherwise, subject to any
rights to contest contained in the definition of Permitted
Encumbrances.  Borrower shall file all federal, state and local tax returns and
other reports that it is required by law to file.  If any law or regulation
applicable to Lender, any Note, the Collateral or the Security Instrument is
enacted that deducts from the value of property for the purpose of taxation any
Lien thereon, or imposes upon Lender the payment of the whole or any portion of
the taxes or assessments or charges or Liens required by this Agreement to be
paid by Borrower, or changes in any way the laws or regulations relating to the
taxation of mortgages or security agreements or debts secured by mortgages or
security agreements or the interest of the mortgagee or secured party in the
property covered thereby, or the manner of collection of such taxes, so as to
affect the Security Instrument, the Indebtedness or Lender, then Borrower, upon
demand by Lender, shall pay such taxes, assessments, charges or Liens, or
reimburse Lender for any amounts paid by Lender.  If in the reasonable opinion
of Lender's counsel it would be unlawful to require Borrower to make such
payment or the making of such payment would result in the imposition of interest
beyond the maximum amount permitted by applicable Law, Lender may elect to
declare all of the Indebtedness to be due and payable one hundred fifty (150)
days from the giving of written notice by Lender to Borrower, without the
payment of any prepayment, yield maintenance or similar premium or fee.
 
 
53

--------------------------------------------------------------------------------

 
 
5.5 Access to Property.  Borrower shall permit agents, representatives and
employees of Lender and the Servicer to enter and inspect the Property or any
portion thereof, and/or inspect, examine, audit and copy the books and records
of Borrower (including all recorded data of any kind or nature, regardless of
the medium of recording), at such reasonable times as may be requested by Lender
upon reasonable advance notice.  If Lender shall determine that an Event of
Default exists, the cost of such inspections, examinations, copying or audits
shall be borne by Borrower, including the cost of all follow up or additional
investigations, audits or inquiries deemed reasonably necessary by Lender.  The
cost of such inspections, examinations, audits and copying, if not paid for by
Borrower following demand, may be added to the Indebtedness and shall bear
interest thereafter until paid at the Default Rate.  If Borrower prohibits, bars
or fails to permit agents, representatives and employees of Lender and Servicer
from entering and inspecting the Property or from inspecting, examining,
auditing and copying Borrower's books and records, as required by this Section,
for more than five days after a written request is made by Lender to do so,
Borrower agrees to pay Lender on demand the sum of $1,000.00 for each day after
such five-day period that Borrower so prohibits or bars such inspection, and
such sum or sums shall be part of the Indebtedness.
 
5.6 Cooperate in Legal Proceedings.  Except with respect to any claim by
Borrower against Lender, Borrower shall cooperate fully with Lender with respect
to any proceedings before any Governmental Authority that may in any way affect
the rights of Lender hereunder or under any of the Loan Documents and, in
connection therewith, Lender may, at its election, participate or designate a
representative to participate in any such proceedings.
 
5.7 Leases.
 
(a) Promptly upon Lender’s written request, Borrower shall furnish Lender with
executed copies of all Leases.  All new Leases and renewals or amendments of
Leases must (i) be entered into on an arms-length basis with Tenants that are
not affiliates of Borrower and whose identity and creditworthiness is
appropriate for tenancy in property of comparable quality, (ii) provide for
rental rates and other economic terms that, taken as a whole, are at least
equivalent to then-existing market rates, based on the applicable market, and
otherwise contain terms and conditions that are commercially reasonable,
(iii) not have a Material Adverse Effect, (iv) except for Specialty Leases, be
expressly subject and subordinate to the Security Instrument and contain
provisions for the agreement by the Tenant thereunder to attorn to Lender and
any purchaser at a foreclosure sale, such attornment to be self-executing and
effective upon acquisition of title to the Property by any purchaser at a
foreclosure sale or require the Tenant to execute a mutually acceptable
subordination and nondisturbance agreement.
 
 
54

--------------------------------------------------------------------------------

 
 
(b) All new Leases that are Major Leases, and all terminations, renewals and
amendments of Major Leases, and any surrender of rights under any Major Lease,
shall be subject to the prior written consent of Lender.  If Lender shall fail
to respond to Borrower’s request for such consent within five (5) Business Days
of Lender’s receipt of such request accompanied by a comprehensive term sheet
and reasonably detailed financial information about the proposed Tenant (to the
extent available from such Tenant), Borrower may deliver to Lender a second
request for consent stating in bold and capitalized type that “LENDER’S FAILURE
TO RESPOND TO THE ENCLOSED REQUEST WITHIN FIVE BUSINESS DAYS SHALL BE DEEMED
LENDER’S APPROVAL”, provided that if Lender has reasonably requested any
additional information with respect to the Tenant (and such information is
possessed by or available to Borrower), Borrower shall not have the right to
send any such second request unless and until Borrower shall have delivered to
Lender such additional information.  In the event Lender fails to approve or
disapprove such request within five Business Days after Lender’s receipt of such
second request, such request shall be deemed approved.
 
(c) Borrower shall (i) observe and punctually perform all the material
obligations imposed upon the lessor under the Leases; (ii) enforce all of the
material terms, covenants and conditions contained in the Leases on the part of
the lessee thereunder to be observed or performed, short of termination thereof,
except that Borrower may terminate any Lease following a material default
thereunder by the respective Tenant; (iii) not collect any of the rents
thereunder more than one month in advance; (iv) not execute any assignment of
lessor's interest in the Leases or associated rents other than the assignment of
rents and leases under the Security Instrument; (v) not cancel or terminate any
guarantee of any of the Major Leases without the prior written consent of
Lender; and (vi) not permit any subletting of any space covered by a Major Lease
or an assignment of the Tenant's rights under a Major Lease, except in strict
accordance with the terms of such Major Lease.  Borrower shall deliver to each
new Tenant a Tenant Notice upon execution of such Tenant's Lease, and promptly
upon request of Lender deliver to Lender a copy thereof and evidence of such
Tenant's receipt thereof.
 
(d) Security deposits of Tenants under all Leases, whether held in cash or any
other form, shall be held in accordance with Legal Requirements.  Borrower shall
maintain books and records of sufficient detail to identify all security
deposits of Tenants separate and apart from any other payments received from
Tenants.  Any bond or other instrument that Borrower is permitted to hold in
lieu of cash security deposits under any applicable Legal Requirements shall be
maintained in full force and effect unless replaced by cash deposits as
described above, shall be issued by an institution reasonably satisfactory to
Lender, shall (if not prohibited by any Legal Requirements) name Lender as payee
or mortgagee thereunder (or at Lender's option, be fully assignable to Lender)
or may name Borrower as payee thereunder so long as such bond or other
instrument is pledged to Lender as security for the Indebtedness and shall, in
all respects, comply with any applicable Legal Requirements and otherwise be
reasonably satisfactory to Lender.  Borrower shall, upon Lender's request,
provide Lender with evidence reasonably satisfactory to Lender of Borrower's
compliance with the foregoing.  During the continuance of any Event of Default,
Borrower shall, upon Lender's request, deposit with Lender in an Eligible
Account pledged to Lender an amount equal to the aggregate security deposits of
the Tenants (and any interest theretofore earned on such security deposits and
actually received by Borrower) that Borrower had not returned to the applicable
Tenants or applied in accordance with the terms of the applicable Lease.
 
 
55

--------------------------------------------------------------------------------

 
 
(e) Borrower shall promptly deliver to Lender a copy of each written notice from
a Tenant under any Major Lease claiming that Borrower is in default in the
performance or observance of any of the material terms, covenants or conditions
thereof to be performed or observed by Borrower.
 
5.8 Plan Assets, etc.  Borrower will do, or cause to be done, all things
necessary to ensure that it will not be deemed to hold Plan Assets at any time.
 
5.9 Further Assurances.  Borrower shall, at Borrower's sole cost and expense
(except as provided below with respect to matters involving Section 1.1(c)
and/or 9.7(b) or a restructuring of the Loan pursuant to the Cooperation
Agreement), from time to time as reasonably requested by Lender, execute,
acknowledge, record, register, file and/or deliver to Lender such other
instruments, agreements, certificates and documents (including Uniform
Commercial Code financing statements and amended or replacement mortgages) as
Lender may reasonably request to evidence, confirm, perfect and maintain the
Liens securing or intended to secure the obligations of Borrower and the rights
of Lender under the Loan Documents or to facilitate a replacement of the Cash
Management Bank pursuant to Section 3.1(c) or a bifurcation of the Notes
pursuant to Section 1.1(c) and/or 9.7(b) or a restructuring of the Loan pursuant
to the Cooperation Agreement, (and with respect to the costs and expenses
associated with a bifurcation of the Notes pursuant to Section 1.1(c) and/or
9.7(b) or a restructuring of the Loan pursuant to the Cooperation Agreement, all
of the foregoing shall be at Lender’s sole cost and expense including, without
limitation, Lender’s legal fees, the cost of Article 9 or UCC insurance policies
for mezzanine pledges, but Borrower shall be required to pay its own legal fees,
costs of forming additional Borrower entities, and costs associated with the
management and administration of such entity (e.g. salaries of Independent
Directors) and other costs incurred by Borrower in connection with a corporate
restructuring), in each case if requested by Lender, and do and execute all such
further lawful and reasonable acts, conveyances and assurances for the better
and more effective carrying out of the intents and purposes of this Agreement
and the other Loan Documents as Lender shall reasonably request from time to
time.  Upon foreclosure, the appointment of a receiver or any other relevant
action, Borrower shall, at its sole cost and expense, cooperate fully and
completely to effect the assignment or transfer of any license, permit,
agreement or any other right necessary or useful to the operation of the
Collateral.  Borrower hereby authorizes and appoints Lender as its
attorney-in-fact to execute, acknowledge, record, register and/or file such
instruments, agreements, certificates and documents, and to do and execute such
acts, conveyances and assurances, should Borrower fail to do so itself in
violation of this Agreement or the other Loan Documents following written
request from Lender, in each case without the signature of Borrower.  The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term of this Agreement.  Borrower
hereby ratifies all actions that such attorney shall lawfully take or cause to
be taken in accordance with this Section 5.9.
 
5.10 Management of Collateral.
 
(a) The Property shall be managed at all times by an Approved Property Manager
pursuant to an Approved Management Agreement.  Pursuant to the Subordination of
Property Management Agreement or Agreements, each Approved Property Manager
shall agree that its Approved Management Agreement and all fees thereunder
(including any incentive fees) are subject and subordinate to the
Indebtedness.  Borrower may from time to time appoint an Approved Property
Manager to manage the Property pursuant to an Approved Management Agreement, and
such successor manager shall execute for Lender's benefit a Subordination of
Property Management Agreement in form and substance reasonably satisfactory to
Lender.  The per annum fees of the Approved Property Manager (including any
incentive fees) shall not, at any time, exceed three (3%) of the gross revenues
of the Property for the then most recently concluded Test Period.
 
 
56

--------------------------------------------------------------------------------

 
 
(b) Borrower shall cause each Approved Property Manager (including any successor
Approved Property Manager) to maintain at all times worker's compensation
insurance as required by Governmental Authorities.
 
(c) Borrower shall notify Lender in writing of any default of Borrower or the
Approved Property Manager under the Approved Management Agreement, after the
expiration of any applicable cure periods, of which Borrower has actual
knowledge.  Lender shall have the right, after reasonable notice to Borrower and
in accordance with the Subordination of Management Agreement, to cure defaults
of Borrower under the Approved Management Agreement.  Any reasonable
out-of-pocket expenses incurred by Lender to cure any such default shall
constitute a part of the Indebtedness and shall be due from Borrower upon demand
by Lender.
 
(d) During the continuance of an Event of Default, or a material default by the
Approved Property Manager under the Approved Management Agreement after the
expiration of any applicable cure period or upon the filing of a bankruptcy
petition or the occurrence of a similar event with respect to the Approved
Property Manager, Lender may, in its sole discretion, require Borrower to
terminate the Approved Management Agreement and engage an Approved Property
Manager selected by Lender to serve as replacement Approved Property Manager
pursuant to an Approved Management Agreement.
 
5.11 Notice of Material Event.  Borrower shall give Lender prompt notice
(containing reasonable detail) of (i) any material change in the financial or
physical condition of the Property, as reasonably determined by Borrower,
including the termination or cancellation of any Lease covering 1.5% or more of
the gross leasable area of the Property  and the termination or cancellation of
terrorism or other insurance required by this Agreement, (ii) any notice from
the Approved Property Manager, to the extent such notice relates to a matter
that is likely to have a Material Adverse Effect, (iii) any litigation or
governmental proceedings pending or threatened in writing against Borrower or
the Property that is reasonably likely to have a Material Adverse Effect, and
(iv) the insolvency or bankruptcy filing of Borrower, Borrower's Single-Purpose
Equityholder, Sponsor or an affiliate of any of the foregoing.
 
5.12 Annual Financial Statements.  As soon as available, and in any event within
90 days after the close of each Fiscal Year, Borrower shall furnish to Lender,
in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower's sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format, a balance sheet of Borrower
as of the end of such year, together with related statements of income and
equityholders' capital for such Fiscal Year, audited by BDO Seidman, a "Big
Four" accounting firm or another accounting firm mutually acceptable to Borrower
and Lender, in each case, whose opinion shall be to the effect that such
financial statements have been prepared in accordance with GAAP applied on a
consistent basis and shall not be qualified as to the scope of the audit or as
to the status of Borrower as a going concern.  Together with Borrower's annual
financial statements, Borrower shall furnish to Lender, in an Excel spreadsheet
file in electronic format (which may be via an intralinks site at Borrower's
sole cost and expense), or, in the case of predominantly text documents, in
Adobe pdf format:
 
 
57

--------------------------------------------------------------------------------

 
 
(i) a statement of cash flows;
 
(ii) then current rent roll and a tenant summary with sales information;
 
(iii) an annual report for the most recently completed fiscal year, describing
Capital Expenditures (stated separately with respect to any project costing in
excess of $100,000), Tenant Improvements and Leasing Commissions; and
 
(iv) such other information as Lender shall reasonably request.
 
5.13 Quarterly Financial Statements.  As soon as available, and in any event
within 45 days after the end of each Fiscal Quarter (including year-end),
Borrower shall furnish to Lender, in an Excel spreadsheet file in electronic
format (which may be via an intralinks site at Borrower's sole cost and
expense), or, in the case of predominantly text documents, in Adobe pdf format,
quarterly and year-to-date unaudited financial statements prepared for such
fiscal quarter with respect to Borrower, including a balance sheet and operating
statement as of the end of such Fiscal Quarter, which statements shall be
accompanied by an Officer's Certificate certifying that the same are true and
complete and were prepared in accordance with GAAP applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments.  Each such quarterly report shall be accompanied by the following,
in an Excel spreadsheet file in electronic format (which may be via an
intralinks site at Borrower's sole cost and expense), or, in the case of
predominantly text documents, in Adobe pdf format:
 
(i) a statement in reasonable detail that calculates Net Operating Income for
each of the Fiscal Quarters in the Test Period ending in such Fiscal Quarter, in
the case of each such Fiscal Quarter, ending at the end thereof;
 
(ii) copies of each of the Leases signed during such quarter, together with a
summary thereof that shall include the Tenant's name, lease term, base rent,
Tenant Improvements, leasing commissions paid, free rent and other material
tenant concessions;
 
(iii) then current rent roll and a tenant summary with sales information; and
 
(iv) such other information as Lender shall reasonably request.
 
 
58

--------------------------------------------------------------------------------

 
 
5.14 Monthly Financial Statements; Non-Delivery of Financial Statements.
 
(a) Until the occurrence of a Securitization and during the continuance of a
Trigger Period or an Event of Default (or, in the case of item (iii) below, at
all times), Borrower shall furnish within 30 days after the end of each calendar
month (other than the calendar month immediately following the final calendar
month of any Fiscal Year or Fiscal Quarter), in an Excel spreadsheet file in
electronic format (which may be via an intralinks site at Borrower's sole cost
and expense), or, in the case of predominantly text documents, in Adobe pdf
format, monthly and year-to-date unaudited financial statements prepared for the
applicable month with respect to Borrower, including a balance sheet and
operating statement as of the end of such month, which statements shall be
accompanied by an Officer's Certificate certifying that the same are true and
complete and were prepared in accordance with GAAP applied on a consistent
basis, subject to changes resulting from audit and normal year-end audit
adjustments.  Each such monthly report shall be accompanied by the following:
 
(i) a summary of Leases signed during such month, which summary shall include
the Tenant's name, lease term, base rent, escalations, Tenant Improvements,
leasing commissions paid, free rent and other concessions;
 
(ii) then current rent roll and a tenant summary with sales information; and
 
(iii) such other information as Lender shall reasonably request.
 
(b) If Borrower fails to provide to Lender the financial statements and other
information specified in Sections 5.12, 5.13 and this Section 5.14 within the
respective time period specified in such Sections, then (i) such failure shall,
at Lender's election, constitute an Event of Default following written notice
from Lender, and (ii) Borrower shall pay to Lender a fee in the amount of
$5,000.00 immediately upon the occurrence of such failure and again upon the
expiration of each 20-day period thereafter until compliance is achieved, which
amounts shall constitute a portion of the Indebtedness and, if unpaid, shall
accrue interest at the Default Rate; provided, however, that for so long as
Sponsor and/or Glimcher Realty Trust shall continue to own 100% of the indirect
equity interests in Borrower and are required to report their periodic financial
statements in public filings, the fee specified in foregoing clause (ii) shall
not apply.
 
5.15 Insurance.
 
(a) Borrower shall obtain and maintain with respect to the Property, for the
mutual benefit of Borrower and Lender at all times, the following policies of
insurance:
 
 
59

--------------------------------------------------------------------------------

 
 
(i) insurance against loss or damage by standard perils included within the
classification "All Risks Special Form Cause of Loss" (including coverage for
damage caused by windstorm and hail).  Such insurance shall (A) be in an amount
equal to the full replacement cost of the Property and fixtures (without
deduction for physical depreciation); (B) have deductibles acceptable to Lender
(but in any event not in excess of $100,000, except in the case of windstorm and
earthquake coverage, which shall have deductibles not in excess of 5% of the
total insurable value of the Property); (C) be paid annually in advance;
(D) contain a "Replacement Cost Endorsement" with a waiver of depreciation and
an "Agreed Amount Endorsement" waiving all coinsurance provisions; (E) include
an ordinance or law coverage endorsement containing Coverage A:  "Loss to the
Undamaged Portion", Coverage B:  "Demolition Cost" and Coverage C:  "Increased
Cost of Construction" coverages with a blanket limit for Coverages A, B and C of
no less than $25,000,000.00, provided, in the event, at any time during the term
of the Loan, the Property is regarded as legal-nonconforming as to then
applicable zoning laws and ordinances, Borrower agrees, within thirty (30) days
(or such longer period as agreed to by Lender in its sole discretion) of the
Property being regarded as legal non-conforming to increase the limits on the
ordinance or law coverage endorsement for Coverage A:  "Loss to the Undamaged
Portion" to a limit equal to replacement cost, and Coverage B:  "Demolition
Cost" and Coverage C:  "Increased Cost of Construction" each to an amount of no
less than 10% of replacement cost, provided as it relates to the limits on any
of the ordinance or law coverage endorsements required hereunder, Lender may
agree to such lesser amounts as determined by Lender using standards generally
acceptable to prudent institutional commercial loan lenders undertaking similar
review or exercising similar discretion with respect to a property similar in
nature and location to the Property; (F) permit that the improvements and other
property covered by such insurance be rebuilt at another location in the event
that such improvements and other property cannot be rebuilt at the location on
which they are situated as of the date hereof.  If such insurance excludes mold,
then the Borrowers shall implement a mold prevention program satisfactory to
Lender;
 
(ii) flood insurance if the Property is located in a "100 Year Flood Plain",
"special hazard area" (including Zones A and V) or other area with a high degree
of flood risk in an amount equal to the maximum limit of coverage available from
FEMA/FIA, with a deductible not in excess of $25,000, and without limiting the
foregoing, (a) within thirty (30) days of the Closing Date, Borrower is required
to amend its current flood insurance policy maintained with FEMA/FIA for the
portion of the Improvements identified as 100 Grand Central Avenue to name
Borrower as the named insured and Lender as mortgagee, and (b) within thirty
(30) days of the extension of the current legislation or the entering of new
related legislation, obtain a separate flood insurance policy from FEMA/FIA in
the amount of $500,000.00 which meets the requirements set forth herein for the
portion of the Improvements identified as 810-850 Grand Central Avenue and which
identifies Borrower as the named insured and Lender as mortgagee; provided, the
thirty (30) day time period identified in subsections (ii)(a) and (b) above may
be extended in Lender's reasonable discretion to the extent Borrower provides
evidence it is diligently pursuing the items required by the terms hereof;
 
(iii) additional flood insurance in an amount no less than $10,000,000.00 which
may be part of an umbrella policy and shall have a deductible not in excess of
$500,000.00, and additional or separate excess flood coverage (the "Excess Flood
Coverage") in an amount no less than $10,000,000.00 pursuant to additional
coverage or a separate policy dedicated to the Property with a deductible not in
excess of $500,000.00, which excess coverage shall be provided in accordance
with the terms herein within thirty (30) days of the Closing Date and, together
with the umbrella coverage described herein, shall be maintained through the
Maturity Date regardless if Borrower undertakes the map amendments described in
Section 5.2 herein and any portion of the Improvements are no longer deemed to
be in the "100 Year Flood Plain;"
 
(iv) commercial general liability insurance, including broad form coverage of
property damage, blanket contractual liability and personal injury (including
death resulting therefrom), to be on the "occurrence" form containing minimum
limits per occurrence of not less than $1,000,000 with not less than a
$2,000,000 general aggregate for any policy year (with a per location aggregate
if the Property is on a blanket policy).  In addition, at least $50,000,000
excess and/or umbrella liability insurance shall be obtained and maintained for
any and all claims, including all legal liability imposed upon Borrower and all
related court costs and attorneys' fees and disbursements;
 
 
60

--------------------------------------------------------------------------------

 
 
(v) rental loss and/or business interruption insurance covering the perils
required to be covered by the insurance provided for herein, including but not
limited to, clauses (i), (ii), (v), (vii), (viii) and (ix) of this
Section 5.15(a), and covering the 18 month period commencing on the date of any
Casualty or Condemnation, and containing an extended period of indemnity
endorsement covering the 12 month period commencing on the date on which the
Property has been restored, as reasonably determined by the applicable insurer
(even if the policy will expire prior to the end of such period).  The amount of
such insurance shall be increased from time to time as and when the gross
revenues from the Property increase;
 
(vi) insurance against loss or damage from (A) leakage of sprinkler systems, if
not provided by the policy required by Section 5.15(a)(i), and (B) explosion of
steam boilers, air conditioning equipment, high pressure piping, machinery and
equipment, pressure vessels or similar apparatus now or hereafter installed in
any of the Improvements (without exclusion for explosions) and insurance against
loss of occupancy or use arising from any breakdown, in such amounts as are
generally available and are generally required by institutional lenders for
properties comparable to the Property;
 
(vii) worker's compensation insurance with respect to all employees of Borrower
as and to the extent required by any Governmental Authority or Legal Requirement
and employer's liability coverage of at least $1,000,000 (if applicable);
 
(viii) during any period of repair or restoration, and only if the property and
liability coverage forms do not otherwise apply, owner's contingent or
protective liability insurance covering claims not covered by or under the terms
or provisions of the insurance provided for in Section 5.15(a)(iii).  The
insurance provided for in Section 5.15(a) shall (1) be written in a so-called
builder's risk completed value form or equivalent coverage, including coverage
for 100% of the total costs of construction on a non-reporting basis and against
all risks insured against pursuant to clauses (i), (ii), (iv), (v), (viii) and
(ix) of Section 5.15(a), (2) shall include permission to occupy the Property,
and (3) shall contain an agreed amount endorsement waiving co-insurance
provisions;
 
(ix) if required by Lender, earthquake insurance (A) with minimum coverage
equivalent to the greater of 1.0x SUL (scenario upper loss) and 1.5x SEL
(scenario expected loss) multiplied by the full replacement cost of the building
plus business income, (B) having a deductible approved by Lender (but in any
event not be in excess of 5% of the total insurable value of the Property), and
(C) if the Property is legally nonconforming under applicable zoning ordinances
and codes, containing ordinance of law coverage in amounts as required by
Lender;
 
 
61

--------------------------------------------------------------------------------

 
 
(x) so long as the Terrorism Risk Insurance Program Reauthorization Act of 2007
("TRIPRA") or a similar or subsequent statute is in effect, terrorism insurance
for Certified and Non-Certified acts (as such terms are defined in TRIPRA or
similar or subsequent statute) in an amount equal to the full replacement cost
of the Property (plus twelve months of business interruption coverage).  If
TRIPRA or a similar or subsequent statute is not in effect, then provided that
terrorism insurance is commercially available, Borrower shall be required to
carry terrorism insurance throughout the term of the Loan as required by the
preceding sentence, but in such event Borrower shall not be required to spend on
terrorism insurance coverage more than two times the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required hereunder (without giving effect to
the cost of terrorism and earthquake components of such casualty and business
interruption/rental loss insurance), and if the cost of terrorism insurance
exceeds such amount, Borrower shall purchase the maximum amount of terrorism
insurance available with funds equal to such amount;
 
(xi) motor vehicle liability coverage for all owned and non owned vehicles,
including rented and leased vehicles containing minimum limits per occurrence of
$1,000,000.00 (if applicable); and
 
(xii) such other insurance as may from time to time be reasonably requested by
Lender, to the extent such other insurance is available in the commercial
insurance marketplace on commercially reasonable terms.
 
(b) All policies of insurance (the "Policies") required pursuant to this
Section 5.15 shall be issued by one or more primary insurers having a
claims-paying ability of at least "A" or "A2" by each of the Rating Agencies, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with carriers having such
claims-paying ability ratings (provided that the first layers of coverage are
from carriers rated at least "A" or "A2" and all such carriers shall have
claims-paying ability ratings of not less than "BBB+" or
"Baa1").  Notwithstanding anything to the contrary herein, for purposes of
determining whether the insurer ratings requirements set forth above have been
satisfied, (1) any insurer that is not rated by Fitch will be regarded as having
a Fitch rating that is the equivalent of the rating given to such insurer by any
of Moody's and S&P that does rate such insurer (or, if both such rating agencies
rate such insurer, the lower of the two ratings), and (2) any insurer that is
not rated by Moody's will be regarded as having a Moody's rating of "Baa1" or
better if it is rated "A-" or better by S&P and will be regarded as having a
Moody's rating of "A2" or better if it is rated "A+" or better by S&P.
 
(c) All Policies required pursuant to this Section 5.15:
 
(i) shall contain deductibles that, in addition to complying with any other
requirements expressly set forth in Section 5.15(a), are approved by Lender
(such approval not to be unreasonably withheld, delayed or conditioned, but
subject to the requirements of each Rating Agency) and are no larger than is
customary for similar policies covering similar properties in the geographic
market in which the Property is located, but in any event are not in excess of
$100,000 (except in the case of windstorm and earthquake coverage, which shall
have deductibles not in excess of 5% of the total insurable value of the
Property);
 
 
62

--------------------------------------------------------------------------------

 
 
(ii) shall be maintained throughout the term of the Loan without cost to Lender
and shall name Borrower as the named insured;
 
(iii) with respect to property policies, shall contain a standard
noncontributory mortgagee clause naming Lender and its successors and assigns as
their interests may appear as first mortgagee and loss payee;
 
(iv) with respect to liability policies, shall name Lender and its successors
and assigns as their interests may appear as additional insureds;
 
(v) with respect to rental or business interruption insurance policies, shall
name Lender and its successors and/or assigns as their interests may appear as
loss payee;
 
(vi) shall contain an endorsement providing that neither Borrower nor Lender nor
any other party shall be a co-insurer under said Policies;
 
(vii) shall contain an endorsement providing that Lender shall receive at least
30 days' prior written notice of any modification, reduction or cancellation
thereof;
 
(viii) shall contain an endorsement providing that no act or negligence of
Borrower or of a Tenant or other occupant or any foreclosure or other proceeding
or notice of sale relating to the Property shall affect the validity or
enforceability of the insurance insofar as a mortgagee is concerned;
 
(ix) shall not be liable for any insurance premiums thereon or subject to any
assessments thereunder;
 
(x) shall contain a waiver of subrogation against Lender;
 
(xi) may be in the form of a blanket policy, provided that Borrower shall
provide evidence satisfactory to Lender that the insurance premiums for the
Property are separately allocated under such Policy to the Property and that
(i) payment of such allocated amount shall maintain the effectiveness of such
Policy as to the Property notwithstanding the failure of payment of any other
portion of premiums, and (ii) overall insurance limits will under no
circumstance limit the amount that will be paid in respect of the Property, and
provided further that any such blanket policy shall specifically allocate to the
Property the amount of coverage from time to time required hereunder or shall
otherwise provide the same protection as would a separate Policy in Lender's
discretion, subject to review and approval by Lender based on the schedule of
locations and values; and
 
 
63

--------------------------------------------------------------------------------

 
 
(xii) shall otherwise be reasonably satisfactory in form and substance to Lender
and shall contain such other provisions as Lender deems reasonably necessary or
desirable to protect its interests.
 
(d) Borrower shall pay the premiums for all Policies as the same become due and
payable.  Copies of such Policies, certified as true and complete by Borrower,
shall be delivered to Lender promptly upon request.  Not later than 30 days
prior to the expiration date of each Policy, Borrower shall deliver to Lender
evidence, reasonably satisfactory to Lender, of its renewal.  Borrower shall
promptly forward to Lender a copy of each written notice received by Borrower of
any modification, reduction or cancellation of any of the Policies or of any of
the coverages afforded under any of the Policies.  Within 30 days after request
by Lender, Borrower shall obtain such increases in the amounts of coverage
required hereunder as may be reasonably requested by Lender, taking into
consideration changes in the value of money over time, changes in liability
laws, changes in prudent customs and practices, and the like.
 
(e) Borrower shall not procure any other insurance coverage that would be on the
same level of payment as the Policies or would adversely impact in any way the
ability of Lender or Borrower to collect any proceeds under any of the
Policies.  If at any time Lender is not in receipt of written evidence that all
Policies are in full force and effect when and as required hereunder, Lender
shall have the right to take such action as Lender deems necessary to protect
its interest in the Property, including the obtaining of such insurance coverage
as Lender in its sole discretion deems appropriate (but limited to the coverages
and amounts required hereunder).  Without limiting the foregoing, to the extent
Borrower fails to provide the Excess Flood Coverage within thirty (30) days of
the Closing Date, Lender may obtain such insurance coverage subject to the
restriction and amounts required hereunder. All premiums incurred by Lender in
connection with such action or in obtaining such insurance and keeping it in
effect shall be paid by Borrower to Lender upon demand and, until paid, and
shall bear interest at the Default Rate.
 
(f) In the event of foreclosure of the Security Instrument or other transfer of
title to the Property in extinguishment in whole or in part of the Indebtedness,
all right, title and interest of Borrower in and to the Policies then in force
with respect to the Property and all proceeds payable thereunder shall thereupon
vest in the purchaser at such foreclosure or in Lender or other transferee in
the event of such other transfer of title.
 
5.16 Casualty and Condemnation.
 
(a) Borrower shall give prompt notice to Lender of any Casualty or Condemnation
or of the actual or threatened commencement of proceedings that would result in
a Condemnation.
 
(b) Lender may participate in any proceedings for any taking by any public or
quasi-public authority accomplished through a Condemnation or any transfer made
in lieu of or in anticipation of a Condemnation, to the extent permitted by
law.  Upon Lender's request, Borrower shall deliver to Lender all instruments
reasonably requested by it to permit such participation.  Borrower shall, at its
sole cost and expense, diligently prosecute any such proceedings, and shall
consult with Lender, its attorneys and experts, and cooperate with them in the
carrying on or defense of any such proceedings.  Borrower shall not consent or
agree to a Condemnation or action in lieu thereof without the prior written
consent of Lender in each instance, which consent shall not be unreasonably
withheld or delayed in the case of a taking of an immaterial portion of the
Property.
 
 
64

--------------------------------------------------------------------------------

 
 
(c) Lender may (x) jointly with Borrower settle and adjust any claims,
(y) during the continuance of an Event of Default, settle and adjust any claims
without the consent or cooperation of Borrower, or (z) allow Borrower to settle
and adjust any claims; except that if no Event of Default is continuing,
Borrower may settle and adjust claims aggregating not in excess of the Loss
Proceeds Threshold if such settlement or adjustment is carried out in a
competent and timely manner.  Provided that no Event of Default has occurred and
is continuing, Borrower shall be permitted to collect and receive Loss Proceeds
for claims that Borrower is permitted to settle without Lender’s participation
pursuant to the immediately preceding sentence; provided, however, that, Lender
shall be entitled to collect and receive (as set forth below) any and all Loss
Proceeds for claims that Borrower is not permitted to settle without Lender’s
participation pursuant to the immediately preceding.  The reasonable expenses
incurred by Lender in the adjustment and collection of Loss Proceeds shall
become part of the Indebtedness and shall be reimbursed by Borrower to Lender
upon demand therefor.
 
(d) Except to the extent Borrower is permitted to collect and receive Loss
Proceeds pursuant to Section 5.16(c), all Loss Proceeds from any Casualty or
Condemnation shall be immediately deposited into the Loss Proceeds Account
(monthly rental loss/business interruption proceeds to be initially deposited
into the Loss Proceeds Account and subsequently deposited into the Cash
Management Account in installments as and when the lost rental income covered by
such proceeds would have been payable).  Following the occurrence of a Casualty,
Borrower, regardless of whether proceeds are available, shall in a reasonably
prompt manner proceed to restore, repair, replace or rebuild the Property to be
of at least equal value and of substantially the same character as prior to the
Casualty, all in accordance with the terms hereof applicable to Alterations.  If
any Condemnation or Casualty occurs as to which, in the reasonable judgment of
Lender:
 
(i) in the case of a Casualty, the cost of restoration would not exceed thirty
percent (30%) of the Loan Amount and the Casualty does not render untenantable,
or result in the cancellation of Leases covering, more than 25% of the gross
rentable area of the Property, or result in cancellation of Leases covering more
than 25% of the base contractual rental revenue of the Property;
 
(ii) in the case of a Condemnation, the Condemnation does not render
untenantable, or result in the cancellation of Leases covering, more than 15% of
the gross rentable area of the Property;
 
(iii) restoration of the Property is reasonably expected to be completed prior
to the expiration of rental interruption insurance and at least six months prior
to the Maturity Date;
 
(iv) after such restoration of the Property, the fair market value thereof is
reasonably expected to equal at least the fair market value of the Property
immediately prior to such Condemnation or Casualty (assuming the affected
portion of the Property is relet); and
 
 
65

--------------------------------------------------------------------------------

 
 
(v) all necessary approvals and consents from Governmental Authorities will be
obtained to allow the rebuilding and re-occupancy of the Property;
 
or if Lender otherwise elects to allow Borrower to restore the Property, then,
provided no Event of Default is continuing, the Loss Proceeds after receipt
thereof by Lender and reimbursement of any reasonable expenses incurred by
Lender in connection therewith shall be applied to the cost of restoring,
repairing, replacing or rebuilding the Property or part thereof subject to the
Casualty or Condemnation, in the manner set forth below (and Borrower shall
commence, as promptly and diligently as practicable, to prosecute such
restoring, repairing, replacing or rebuilding of the Property in a workmanlike
fashion and in accordance with applicable law to a status at least equivalent to
the quality and character of the Property immediately prior to the Condemnation
or Casualty).  Provided that no Event of Default shall have occurred and be then
continuing, Lender shall disburse such Loss Proceeds to Borrower upon Lender's
being furnished with (i) evidence reasonably satisfactory to it of the estimated
cost of completion of the restoration, (ii) funds, or assurances reasonably
satisfactory to Lender that such funds are available and sufficient in addition
to any remaining Loss Proceeds, to complete the proposed restoration (including
for any reasonable costs and expenses of Lender to be incurred in administering
such restoration) and for payment of the Indebtedness as it becomes due and
payable during the restoration, and (iii) such architect's certificates, waivers
of lien, contractor's sworn statements, title insurance endorsements, bonds,
plats of survey and such other evidences of cost, payment and performance as
Lender may reasonably request; and Lender may, in any event, require that all
plans and specifications for restoration reasonably estimated by Lender to
exceed the Loss Proceeds Threshold be submitted to and approved by Lender prior
to commencement of work (which approval shall not be unreasonably withheld).  If
Lender reasonably estimates that the cost to restore will exceed the Loss
Proceeds Threshold, Lender may retain a local construction consultant to inspect
such work and review Borrower's request for payments and Borrower shall, on
demand by Lender, reimburse Lender for the reasonable fees and expenses of such
consultant (which fees and expenses shall constitute Indebtedness).  No payment
shall exceed 90% of the value of the work performed from time to time until such
time as 50% of the restoration (calculated based on the anticipated aggregate
cost of the work) has been completed, and amounts retained prior to completion
of 50% of the restoration shall not be paid prior to the final completion of the
restoration.  Funds other than Loss Proceeds shall be disbursed prior to
disbursement of such Loss Proceeds, and at all times the undisbursed balance of
such proceeds remaining in the Loss Proceeds Account, together with any
additional funds irrevocably and unconditionally deposited therein or
irrevocably and unconditionally committed for that purpose, shall be at least
sufficient in the reasonable judgment of Lender to pay for the cost of
completion of the restoration free and clear of all Liens or claims for Lien.
 
(e) Borrower shall cooperate with Lender in obtaining for Lender the benefits of
any Loss Proceeds lawfully or equitably payable to Lender in connection with the
Property.  Lender shall be reimbursed for any expenses reasonably incurred in
connection therewith (including reasonable attorneys' fees and disbursements,
and, if reasonably necessary to collect such proceeds, the expense of an
Appraisal on behalf of Lender) out of such Loss Proceeds or, if insufficient for
such purpose, by Borrower.  Borrower hereby irrevocably constitutes and appoints
Lender as the attorney-in-fact of Borrower for matters in excess of the Loss
Proceeds Threshold with respect to the Property, with full power of
substitution, subject to the terms of this Section 5.16, to settle for, collect
and receive all Loss Proceeds and any other awards, damages, insurance proceeds,
payments or other compensation from the parties or authorities making the same,
to appear in and prosecute any proceedings therefor and to give receipts and
acquittance therefor (which power of attorney shall be irrevocable so long as
any of the Indebtedness is outstanding, shall be deemed coupled with an
interest, and shall survive the voluntary or involuntary dissolution of
Borrower).
 
 
66

--------------------------------------------------------------------------------

 
 
(f) If Borrower is not entitled to apply Loss Proceeds toward the restoration of
the Property pursuant to Section 5.16(d) and Lender elects not to permit such
Loss Proceeds to be so applied, such Loss Proceeds shall be applied on the first
Payment Date following such election to the prepayment of the Loan (without the
requirement to pay a prepayment fee or premium) and shall be accompanied by
interest through the end of the applicable Interest Accrual Period (calculated
as if the amount prepaid were outstanding for the entire Interest Accrual
Period).  If the Note has been bifurcated into multiple Notes pursuant to
Section 1.1(c), all prepayments of the Loan made by Borrower in accordance with
this Section 5.16(f) shall be applied to the Notes in ascending order of
interest rate (i.e., first to the Note with the lowest interest rate until its
outstanding principal balance has been reduced to zero, then to the Note with
the second lowest interest rate until its outstanding principal balance has been
reduced to zero, and so on) or in such other order as Lender shall determine.
 
5.17 Annual Budget.  Within sixty (60) days after the commencement of each
Fiscal Year during the term of the Loan, Borrower shall deliver to Lender for
informational purposes only an Annual Budget for the Property for the ensuing
Fiscal Year and, promptly after preparation thereof, any subsequent revisions to
the Annual Budget.  In addition, Borrower shall deliver to Lender an Annual
Budget for the Property within 30 days after the commencement of any Trigger
Period or Event of Default, which Annual Budget and any revisions thereto shall
be subject to Lender's approval (the Annual Budget, as so approved, the
"Approved Annual Budget"); provided, however, that Borrower shall not amend any
Annual Budget more than once in any 60-day period.  For so long as Lender shall
withhold its consent to any Annual Budget or any revisions thereto, the Annual
Budget in effect prior to any such request for approval shall remain in
effect.  Without the prior written consent of Lender, which consent shall not be
unreasonably withheld or delayed, during the continuance of a Trigger Period
Borrower shall not make any expenditures that are either not provided for in the
Approved Annual Budget or that would, in the aggregate, cause any line item in
the Approved Annual Budget to be exceeded by 5% or more measured on an annual
basis, other than expenditures for non-discretionary items and expenditures
required to be made by reason of the occurrence of any emergency (i.e., an
unexpected event that threatens imminent harm to persons or property at the
Property) and with respect to which it would be impracticable, under the
circumstances, to obtain Lender's prior consent thereto (collectively, the
"Non-Discretionary Items").
 
5.18 Nonbinding Consultation.  Lender shall have the right to consult with and
advise Borrower regarding significant business activities and business and
financial developments of Borrower, provided that any such advice or
consultation or the result thereof shall be completely nonbinding on Borrower.
 
 
67

--------------------------------------------------------------------------------

 
 
5.19 Compliance with Encumbrances and Material Agreements.  Borrower covenants
and agrees as follows:
 
(i) Borrower shall comply with all material terms, conditions and covenants of
each Material Agreement and each material Permitted Encumbrance, including any
reciprocal easement agreement, any declaration of covenants, conditions and
restrictions, and any condominium arrangements.
 
(ii) Borrower shall promptly deliver to Lender a true and complete copy of each
and every notice of default received by Borrower with respect to any obligation
of such Borrower under the provisions of any such Material Agreement and/or
Permitted Encumbrance.
 
(iii) Borrower shall deliver to Lender copies of any written notices of default
or event of default relating to any Material Agreement and/or Permitted
Encumbrance served by such Borrower.
 
(iv) After the occurrence of an Event of Default, so long as the Loan is
outstanding, Borrower shall not grant or withhold any material consent, approval
or waiver under any Material Agreement or Permitted Encumbrance without the
prior written consent of Lender.
 
(v) Borrower shall deliver to each other party to any Permitted Encumbrance and
any Material Agreement notice of the identity of Lender and each assignee of
Lender of which Borrower is aware if such notice is required in order to protect
Lender's interest thereunder.
 
(vi) Borrower shall enforce, short of termination thereof, the performance and
observance of each and every material term, covenant and provision of each
Material Agreements to be performed or observed, if any.
 
5.20 Prohibited Persons.  None of Borrower, Sponsor or any Person owning a
direct or indirect beneficial interest in Borrower or Sponsor shall
(i) knowingly conduct any business, or engage in any transaction or dealing,
with any Embargoed Person, including, but not limited to, the making or
receiving of any contribution of funds, goods, or services, to or for the
benefit of a Embargoed Person, or (ii) knowingly engage in or conspire to engage
in any transaction that evades or avoids, or has the purpose of evading or
avoiding, or attempts to violate, any of the prohibitions set forth in Executive
Order 13224.  Borrower shall deliver to Lender from time to time written
certification or other evidence as may be reasonably requested by Lender,
confirming that (x) none of Borrower, Sponsor nor, to Borrower's knowledge, any
Person owning a direct or indirect beneficial interest in Borrower is an
Embargoed Person and (y) none of Borrower, Sponsor or, to Borrower's knowledge,
any Person owning a direct or indirect beneficial interest in Borrower has
knowingly engaged in any business, transaction or dealings with a Embargoed
Person, including, but not limited to, the making or receiving of any
contribution of funds, goods, or services, to or for the benefit of a Embargoed
Person.
 
 
68

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
NEGATIVE COVENANTS
 
6.1 Liens on the Collateral.  Neither Borrower nor, if applicable, any
Single-Purpose Equityholder shall permit or suffer the existence of any Lien on
any of its assets, other than Permitted Encumbrances.
 
6.2 Ownership.  Borrower shall not own any assets other than the Property and
related personal property and fixtures located therein or used in connection
therewith.
 
6.3 Transfer; Change of Control.  Borrower shall not Transfer any Collateral,
and no equity interests in Borrower may be Transferred, in each case, other than
in compliance with Article II and other than the replacement or other
disposition of obsolete or non-useful personal property and fixtures in the
ordinary course of business, and Borrower shall not hereafter file a declaration
of condominium with respect to the Property.  No Prohibited Change of Control or
Prohibited Pledge shall occur.
 
6.4 Debt.  Borrower shall not have any Debt, other than Permitted Debt.
 
6.5 Dissolution; Merger or Consolidation.  Neither Borrower nor, if applicable,
any Single-Purpose Equityholder shall dissolve, terminate, liquidate, merge with
or consolidate into another Person without first causing the Loan to be assumed
by a Qualified Successor Borrower pursuant to Section 2.2.
 
6.6 Change in Business.  Borrower shall not make any material change in the
scope or nature of its business objectives, purposes or operations or undertake
or participate in activities other than the continuance of its present business.
 
6.7 Debt Cancellation.  Borrower shall not cancel or otherwise forgive or
release any material claim or Debt owed to it by any Person, except for adequate
consideration or in the ordinary course of its business.
 
6.8 Affiliate Transactions.  Borrower shall not enter into, or be a party to,
any transaction with any affiliate of Borrower, except on terms that are no less
favorable to Borrower than would be obtained in a comparable arm's length
transaction with an unrelated third party.
 
6.9 Misapplication of Funds.  Borrower shall not (a) distribute any Revenue or
Loss Proceeds in violation of the provisions of this Agreement (and shall
promptly cause the reversal of any such distributions made in error of which
Borrower becomes aware), (b) fail to remit amounts to the Cash Management
Account as required by Section 3.1, or (c) misappropriate any security deposit
or portion thereof.
 
6.10 Jurisdiction of Formation; Name.  Borrower shall not change its
jurisdiction of formation or name without receiving Lender's prior written
consent and promptly providing Lender such information and replacement Uniform
Commercial Code financing statements and legal opinions as Lender may reasonably
request in connection therewith.
 
 
69

--------------------------------------------------------------------------------

 
 
6.11 Modifications and Waivers.  Unless otherwise consented to in writing by
Lender:
 
(i) Borrower shall not amend, modify, terminate, renew, or surrender any rights
or remedies under any Lease, or enter into any Lease, except in compliance with
Section 5.7;
 
(ii) Neither Borrower nor, if applicable, any Single-Purpose Equityholder shall
terminate, amend or modify its organizational documents (including any operating
agreement, limited partnership agreement, by-laws, certificate of formation,
certificate of limited partnership or certificate of incorporation);
 
(iii) Borrower shall not terminate, amend or modify the Approved Management
Agreement; and
 
(iv) Borrower shall not amend, modify, surrender or waive any material rights or
remedies under, or enter into or terminate, or default in its obligations under,
any Material Agreement.
 
6.12 ERISA.
 
(a) Borrower shall not maintain or contribute to, or agree to maintain or
contribute to, or permit any ERISA Affiliate of Borrower to maintain or
contribute to or agree to maintain or contribute to, any employee benefit plan
(as defined in Section 3(3) of ERISA) subject to Title IV or Section 302 of
ERISA or Section 412 of the Code.
 
(b) Borrower shall not engage in a non-exempt prohibited transaction under
Section 406 of ERISA, Section 4975 of the Code, or substantially similar
provisions under federal, state or local laws, rules or regulations or in any
transaction that would cause any obligation or action taken or to be taken
hereunder (or the exercise by Lender of any of its rights under the Notes, this
Agreement, the Security Instrument or any other Loan Document) to be a
non-exempt prohibited transaction under such provisions.
 
6.13 Alterations and Expansions.  During the continuance of any Trigger Period
or Event of Default, Borrower shall not perform or contract to perform any
capital improvements requiring Capital Expenditures that are not consistent with
the Approved Annual Budget.  Borrower shall not perform, undertake, contract to
perform or consent to any Material Alteration without the prior written consent
of Lender, which consent (in the absence of an Event of Default) shall not be
unreasonably withheld.  If Lender's consent is requested hereunder with respect
to a Material Alteration, Lender may retain a construction consultant to review
such request and, if such request is granted, Lender may retain a construction
consultant to inspect the work from time to time.  Borrower shall, on demand by
Lender, reimburse Lender for the reasonable fees and disbursements of such
consultant.
 
6.14 Advances and Investments.  Borrower shall not lend money or make advances
to any Person, or purchase or acquire any stock, obligations or securities of,
or any other interest in, or make any capital contribution to, any Person,
except for Permitted Investments.
 
 
70

--------------------------------------------------------------------------------

 
 
6.15 Single-Purpose Entity.  Borrower shall not cease to be a Single-Purpose
Entity.  Borrower shall not remove or replace any Independent Director without
Cause and without providing at least two Business Days' advance written notice
thereof to Lender and the Rating Agencies.
 
6.16 Zoning and Uses.  Borrower shall not do any of the following:
 
(i) initiate or support any limiting change in the permitted uses of the
Property (or to the extent applicable, zoning reclassification of the Property)
or any portion thereof, seek any variance under existing land use restrictions,
laws, rules or regulations (or, to the extent applicable, zoning ordinances)
that would have a Material Adverse Effect on the Property, or use or permit the
use of the Property in a manner that would result in the use of the Property
becoming a nonconforming use under applicable land-use restrictions or zoning
ordinances or that would violate the terms of any Lease, Material Agreement or
Legal Requirement (and if under applicable zoning ordinances the use of all or
any portion of the Property is a nonconforming use, Borrower shall not cause or
permit such nonconforming use to be discontinued or abandoned without the
express written consent of Lender);
 
(ii) consent to any modification, amendment or supplement to any of the terms
of, or materially default in its obligations under, any Permitted Encumbrance;
 
(iii) impose or consent to the imposition of any restrictive covenants,
easements or encumbrances upon the Property in any manner that adversely affects
in any material respect its value, utility or transferability;
 
(iv) execute or file any subdivision plat affecting the Property, or institute,
or permit the institution of, proceedings to alter any tax lot comprising the
Property;
 
(v) amend or cause to be amended any Material Agreement in any manner that might
diminish (x) the value of the Property, or (y) the rights of Borrower or Lender
thereunder, or terminate the same for any reason or purpose whatsoever, in each
case, without the prior written consent of Lender; or
 
(vi) permit or consent to the Property being used by the public or any Person in
such manner as might make possible a claim of adverse usage or possession or of
any implied dedication or easement.
 
6.17 Waste.  Borrower shall not commit or permit any Waste on the Property, nor
take any actions that might invalidate any insurance carried on the Property
(and Borrower shall promptly correct any such actions of which Borrower becomes
aware).
 
 
71

--------------------------------------------------------------------------------

 
 
ARTICLE VII
 
DEFAULTS
 
7.1 Event of Default.  The occurrence of any one or more of the following events
shall be, and shall constitute the commencement of, an "Event of Default"
hereunder (any Event of Default that has occurred shall continue unless and
until waived by Lender in writing in its sole discretion):
 
(a) Payment.
 
(i) Borrower shall default in the payment when due of any principal or interest
owing hereunder or under the Notes (including any mandatory prepayment required
hereunder); or
 
(ii) Borrower shall default, and such default shall continue for at least two
Business Days after notice to Borrower that such amounts are owing, in the
payment when due of fees, expenses or other amounts owing hereunder, under the
Notes or under any of the other Loan Documents (other than principal and
interest owing hereunder or under the Note).
 
(b) Representations.  Any representation made by Borrower in any of the Loan
Documents, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect (or, with respect to any representation that
itself contains a materiality qualifier, in any respect) as of the date such
representation was made.
 
(c) Other Loan Documents.  Any Loan Document shall fail to be in full force and
effect or to convey the material Liens, rights, powers and privileges purported
to be created thereby; or a default shall occur under any of the other Loan
Documents or Material Agreements, or a default by Borrower shall occur under the
Approved Management Agreement, in each case, beyond the expiration of any
applicable cure period.
 
(d) Bankruptcy, etc.
 
(i) Borrower or, if applicable, any Single-Purpose Equityholder shall commence a
voluntary case concerning itself under Title 11 of the United States Code (as
amended, modified, succeeded or replaced, from time to time, the "Bankruptcy
Code");
 
(ii) Borrower or, if applicable, any Single-Purpose Equityholder shall commence
any other proceeding under any reorganization, arrangement, adjustment of debt,
relief of creditors, dissolution, insolvency or similar law of any jurisdiction
whether now or hereafter in effect relating to Borrower or such Single-Purpose
Equityholder, or shall dissolve or otherwise cease to exist;
 
(iii) there is commenced against Borrower or, if applicable, any Single-Purpose
Equityholder an involuntary case under the Bankruptcy Code, or any such other
proceeding, which remains undismissed for a period of 60 days after
commencement;
 
 
72

--------------------------------------------------------------------------------

 
 
(iv) Borrower or, if applicable, any Single-Purpose Equityholder is adjudicated
insolvent or bankrupt;
 
(v) Borrower or, if applicable, any Single-Purpose Equityholder suffers
appointment of any custodian or the like for it or for any substantial portion
of its property and such appointment continues unchanged or unstayed for a
period of 60 days after commencement of such appointment;
 
(vi) Borrower or, if applicable, any Single-Purpose Equityholder makes a general
assignment for the benefit of creditors; or
 
(vii) any action is taken by Borrower or, if applicable, any Single-Purpose
Equityholder for the purpose of effecting any of the foregoing.
 
(e) Change of Control.
 
(i) A Prohibited Change of Control shall occur; or
 
(ii) any party shall acquire more than 49% of the direct or indirect equity
interest in Borrower or a Single-Purpose Equityholder (even if not constituting
a Prohibited Change of Control) and Borrower shall fail to deliver to Lender
with respect to such new equityholder a new non-consolidation opinion
satisfactory to (A) prior to the occurrence of any Securitization of the Loan,
Lender (Lender's approval of any such non-consolidation opinion that is in
substantially the form of the Nonconsolidation Opinion not to be unreasonably
withheld), and (B) at any time following any Securitization or series of
Securitizations of the Loan, each of the Rating Agencies rating such
Securitization or Securitizations.
 
(f) Equity Pledge; Preferred Equity.  Any direct or indirect equity interest in
or right to distributions from Borrower shall be subject to a Lien in favor of
any Person, or Borrower or any holder of a direct or indirect interest in
Borrower shall issue preferred equity (or debt granting the holder thereof
rights substantially similar to those generally associated with preferred
equity); except that the following shall be permitted:
 
(i) any pledge of direct and indirect equity interests in and rights to
distributions from a Qualified Equityholder (including, without limitation, a
pledge by Sponsor of up to 49% of the direct equity interests in Borrower
pursuant to Section 2.3(c)); and
 
(ii) the issuance of preferred equity interests in a Qualified Equityholder.
 
Any act, action or state of affairs that would result in an Event of Default
pursuant to this Section 7.1(f) shall be referred to in this Agreement as a
"Prohibited Pledge".
 
(g) Insurance.  Borrower shall fail to maintain in full force and effect all
Policies required hereunder.
 
 
73

--------------------------------------------------------------------------------

 
 
(h) ERISA; Negative Covenants.  A default shall occur in the due performance or
observance by Borrower of any term, covenant or agreement contained in
Section 5.8 or in Article VI.
 
(i) Legal Requirements.  If Borrower fails to cure properly any violations of
Legal Requirements affecting all or any portion of the Property within 30 days
after Borrower first receives written notice of any such violations; provided,
however, if any such violation is reasonably susceptible of cure, but not within
such 30-day period, then Borrower shall be permitted up to an additional 90 days
to cure such violation provided that Borrower commences a cure within such
initial 30 day period and thereafter diligently and continuously pursues such
cure.
 
(j) Other Covenants.  A default shall occur in the due performance or observance
by Borrower of any term, covenant or agreement (other than those referred to in
subsections (a) through (i), inclusive, of this Section 7.1) contained in this
Agreement or in any of the other Loan Documents, except that in the case of a
default that can be cured by the payment of money, such default shall not
constitute an Event of Default unless and until it shall remain uncured for 10
days after Borrower receives written notice thereof; and in the case of a
default that cannot be cured by the payment of money but is susceptible of being
cured within 30 days, such default shall not constitute an Event of Default
unless and until it remains uncured for 30 days after Borrower receives written
notice thereof, provided that within 5 days of its receipt of such written
notice, Borrower delivers written notice to Lender of its intention and ability
to effect such cure within such 30 day period; and if such non-monetary default
is not cured within such 30 day period despite Borrower's diligent efforts but
is susceptible of being cured within 90 days of Borrower's receipt of Lender's
original notice, then Borrower shall have such additional time as is reasonably
necessary to effect such cure, but in no event in excess of 90 days from
Borrower's receipt of Lender's original notice, provided that prior to the
expiration of the initial 30 day period, Borrower delivers written notice to
Lender of its intention and ability to effect such cure prior to the expiration
of such 90 day period.
 
7.2 Remedies.
 
(a) During the continuance of an Event of Default, Lender may by written notice
to Borrower, in addition to any other rights or remedies available pursuant to
this Agreement, the Notes, the Security Instrument and the other Loan Documents,
at law or in equity, declare by written notice to Borrower all or any portion of
the Indebtedness to be immediately due and payable, whereupon all or such
portion of the Indebtedness shall so become due and payable, and Lender may
enforce or avail itself of any or all rights or remedies provided in the Loan
Documents against Borrower and the Collateral (including all rights or remedies
available at law or in equity); provided, however, that, notwithstanding the
foregoing, if an Event of Default specified in Section 7.1(d) shall occur, then
the Indebtedness shall immediately become due and payable without the giving of
any notice or other action by Lender.  Any actions taken by Lender shall be
cumulative and concurrent and may be pursued independently, singly,
successively, together or otherwise, at such time and in such order as Lender
may determine in its sole discretion, to the fullest extent permitted by law,
without impairing or otherwise affecting the other rights and remedies of Lender
permitted by law, equity or contract or as set forth in this Agreement or in the
other Loan Documents.
 
 
74

--------------------------------------------------------------------------------

 
 
(b) If Lender forecloses on the Property, Lender shall apply all net proceeds of
such foreclosure to repay the Indebtedness, the Indebtedness shall be reduced to
the extent of such net proceeds and the remaining portion of the Indebtedness
shall remain outstanding and secured by the Property and the other Loan
Documents, it being understood and agreed by Borrower that Borrower is liable
for the repayment of all the Indebtedness; provided, however, that at the
election of Lender, the Notes shall be deemed to have been accelerated only to
the extent of the net proceeds actually received by Lender with respect to the
Property and applied in reduction of the Indebtedness.
 
(c) During the continuance of any Event of Default (including an Event of
Default resulting from a failure to satisfy the insurance requirements specified
herein), Lender may, but without any obligation to do so and without notice to
or demand on Borrower and without releasing Borrower from any obligation
hereunder, take any action to cure such Event of Default.  Lender may enter upon
any or all of the Property upon reasonable notice to Borrower for such purposes
or appear in, defend, or bring any action or proceeding to protect its interest
in the Collateral  or to foreclose the Security Instrument or collect the
Indebtedness.  The costs and expenses incurred by Lender in exercising rights
under this paragraph (including reasonable attorneys' fees), with interest at
the Default Rate for the period after notice from Lender that such costs or
expenses were incurred to the date of payment to Lender, shall constitute a
portion of the Indebtedness, shall be secured by the Security Instrument and
other Loan Documents and shall be due and payable to Lender upon demand
therefor.
 
(d) Interest shall accrue on any judgment obtained by Lender in connection with
its enforcement of the Loan at a rate of interest equal to the Default Rate.
 
7.3 No Waiver.  No delay or omission to exercise any remedy, right or power
accruing upon an Event of Default shall impair any such remedy, right or power
or shall be construed as a waiver thereof, but any such remedy, right or power
may be exercised from time to time and as often as may be deemed by Lender to be
expedient.  A waiver of any Default or Event of Default shall not be construed
to be a waiver of any subsequent Default or Event of Default or to impair any
remedy, right or power consequent thereon.
 
7.4 Application of Payments after an Event of Default.  Notwithstanding anything
to the contrary contained herein, during the continuance of an Event of Default,
all amounts received by Lender in respect of the Loan shall be applied at
Lender's sole discretion either toward the components of the Indebtedness (e.g.,
Lender's expenses in enforcing the Loan, interest, principal and other amounts
payable hereunder) and the Notes in such sequence as Lender shall elect in its
sole discretion, or toward the payment of Property expenses.
 
ARTICLE VIII
 
CONDITIONS PRECEDENT
 
8.1 Conditions Precedent to Closing.  This Agreement shall become effective on
the date that all of the following conditions shall have been satisfied (or
waived in accordance with Section 9.3):
 
 
75

--------------------------------------------------------------------------------

 
 
(a) Loan Documents.  Lender shall have received a duly executed copy of each
Loan Document.  Each Loan Document that is to be recorded in the public records
shall be in form suitable for recording.
 
(b) Collateral Accounts.  Each of the Collateral Accounts shall have been
established with the Cash Management Bank and funded to the extent required
under Article III.
 
(c) Opinions of Counsel.  Lender shall have received, in each case in form and
substance satisfactory to Lender, (i) a legal opinion with respect to the laws
of the state in which the Property is located, (ii) a bankruptcy
nonconsolidation opinion with respect to each Person owning at least a 49%
direct or indirect equity interest in Borrower, if applicable, any
Single-Purpose Equityholder and any affiliated property manager, and (iii) a
Delaware legal opinion regarding matters related to Single Member LLCs.
 
(d) Organizational Documents.  Lender shall have received all documents
reasonably requested by Lender relating to the existence of Borrower, the
validity of the Loan Documents and other matters relating thereto, in form and
substance satisfactory to Lender, including:
 
(i) Authorizing Resolutions.  A certified copy of the resolutions approving and
adopting the Loan Documents to be executed by Borrower and authorizing the
execution and delivery thereof.
 
(ii) Organizational Documents.  Certified copies of the organizational documents
of Borrower and, if applicable, any Single-Purpose Equityholder (including any
certificate of formation, certificate of limited partnership, certificate of
incorporation, operating agreement, limited partnership agreement or by-laws),
in each case together with all amendments thereto.
 
(iii) Certificates of Good Standing or Existence.  Certificates of good standing
or existence for Borrower and, if applicable, any Single-Purpose Equityholder
issued as of a recent date by its state of organization and by the state in
which the Property is located.
 
(iv) Recycled Entity Certificate.  A recycled entity certificate acceptable to
Lender, to the extent that Borrower was formed more than 60 days prior to the
date hereof.
 
(e) Lease; Material Agreements.  Lender shall have received true and complete
copies of all Leases and all Material Agreements.
 
(f) Lien Search Reports.  Lender shall have received satisfactory reports of
Uniform Commercial Code, tax lien, bankruptcy and judgment searches conducted by
a search firm acceptable to Lender with respect to the Property and Borrower
(including Borrower's immediate predecessor, if any), such searches to be
conducted in such locations as Lender shall have requested.
 
 
76

--------------------------------------------------------------------------------

 
 
(g) No Default or Event of Default.  No Default or Event of Default shall have
occurred and be continuing on such date either before or after the execution and
delivery of this Agreement.
 
(h) No Injunction.  No Legal Requirement shall exist, and no litigation shall be
pending or threatened, which in the good faith judgment of Lender would enjoin,
prohibit or restrain, or impose or result in the imposition of any material
adverse condition upon, the making or repayment of the Loan or the consummation
of the Transaction.
 
(i) Representations.  The representations in this Agreement and in the other
Loan Documents shall be true and complete in all respects on and as of the
Closing Date with the same effect as if made on such date.
 
(j) Estoppel Letters.  Borrower shall have received and delivered to Lender
estoppel certificates in such form and substance as shall be satisfactory to
Lender from Tenants under all Major Leases and from Tenants occupying not less
than 75% of the remaining gross leased area of the improvements on the Property
and responsible for not less than 75% of the remaining gross leased income from
the improvements on the Property, each of which shall specify that Lender and
its successors and assigns may rely thereon.
 
(k) No Material Adverse Effect.  No event or series of events shall have
occurred that Lender reasonably believes has had or is reasonably likely to have
a Material Adverse Effect.
 
(l) Transaction Costs.  Borrower shall have paid all transaction costs (or
provided for the direct payment of such transaction costs by Lender from the
proceeds of the Loan).
 
(m) Insurance.  Lender shall have received certificates of insurance on ACORD
Form 25 for liability insurance and ACORD Form 28 for casualty insurance
demonstrating insurance coverage in respect of the Property of types, in
amounts, with insurers and otherwise in compliance with the terms, provisions
and conditions set forth in this Agreement.  Such certificates shall indicate
that Lender and its successors and assigns are named as additional insured on
each liability policy, and that each casualty policy and rental interruption
policy contains a loss payee and mortgagee endorsement in favor of Lender, its
successors and assigns.
 
(n) Title.  Lender shall have received a marked, signed commitment to issue, or
a signed pro-forma version of, a Qualified Title Insurance Policy in respect of
the Property, listing only such exceptions as are reasonably satisfactory to
Lender.  If the Qualified Title Policy is to be issued by, or if disbursement of
the proceeds of the Loan are to be made through, an agent of the actual insurer
under the Qualified Title Policy (as opposed to the insurer itself), the actual
insurer shall have issued to Lender for Lender's benefit a so-called "Insured
Closing Letter."
 
(o) Zoning.  Lender shall have received evidence reasonably satisfactory to
Lender that the Property is in compliance with all applicable zoning
requirements in the form of an acceptable zoning report issued for the benefit
of Lender.
 
 
77

--------------------------------------------------------------------------------

 
 
(p) Permits; Certificate of Occupancy.  Lender shall have received a copy of all
Permits necessary for the use and operation of the Property and the
certificate(s) of occupancy, if required, for the Property, all of which shall
be in form and substance reasonably satisfactory to Lender.
 
(q) Engineering Report.  Lender shall have received a current Engineering Report
with respect to the Property, which report shall be in form and substance
reasonably satisfactory to Lender.
 
(r) Environmental Report.  Lender shall have received an Environmental Report
(not more than six months old) with respect to the Property that discloses no
material environmental contingencies with respect to the Property.
 
(s) Qualified Survey.  Lender shall have received a Qualified Survey with
respect to the Property in form and substance reasonably satisfactory to Lender.
 
(t) Appraisal.  Lender shall have obtained an Appraisal of the Property
satisfactory to Lender.
 
(u) Consents, Licenses, Approvals, etc.  Lender shall have received copies of
all consents, licenses and approvals, if any, required in connection with the
execution, delivery and performance by Borrower, and the validity and
enforceability, of the Loan Documents, and such consents, licenses and approvals
shall be in full force and effect.
 
(v) Financial Information.  Lender shall have received financial information
relating to the Sponsor, Borrower and the Property that is satisfactory to
Lender.
 
(w) Annual Budget.  Lender shall have received the 2010 Annual Budget with
respect to the Property.
 
(x) Know Your Customer Rules.  At least 10 days prior to the Closing Date,
Lender shall have received all documentation and other information required by
bank regulatory authorities under applicable "know-your-customer" and anti-money
laundering rules and regulations, including the PATRIOT Act.
 
(y) Additional Matters.  Lender shall have received such other certificates,
opinions, documents and instruments relating to the Loan as may have been
reasonably requested by Lender.  All corporate and other proceedings, all other
documents (including all documents referred to in this Agreement and not
appearing as exhibits to this Agreement) and all legal matters in connection
with the Loan shall be reasonably satisfactory in form and substance to Lender.
 
ARTICLE IX
 
MISCELLANEOUS
 
9.1 Successors.  Except as otherwise provided in this Agreement, whenever in
this Agreement any of the parties to this Agreement is referred to, such
reference shall be deemed to include the successors and permitted assigns of
such party.  All covenants, promises and agreements in this Agreement contained,
by or on behalf of Borrower, shall inure to the benefit of Lender and its
successors and assigns.
 
 
78

--------------------------------------------------------------------------------

 
 
9.2 GOVERNING LAW.
 
(A) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF WEST VIRGINIA WITHOUT REGARD TO CHOICE OF LAW RULES.
 
(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER, BORROWER OR SPONSOR
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS
(OTHER THAN ANY ACTION IN RESPECT OF THE CREATION, PERFECTION OR ENFORCEMENT OF
A LIEN AGAINST THE PROPERTY OR THE RENTS MAY BE INSTITUTED IN ANY FEDERAL OR
STATE COURT IN NEW YORK, NEW YORK.  BORROWER AND THE SPONSOR HEREBY
(i) IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT THEY MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH
PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM,
(ii) IRREVOCABLY SUBMIT TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH SUIT,
ACTION OR PROCEEDING, AND (iii) IRREVOCABLY CONSENT TO SERVICE OF PROCESS BY
MAIL, PERSONAL SERVICE OR IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, AT
THE ADDRESS SPECIFIED IN SECTION 9.4.
 
9.3 Modification, Waiver in Writing.  Neither this Agreement nor any other Loan
Document may be amended, changed, waived, discharged or terminated, nor shall
any consent or approval of Lender be granted hereunder, unless such amendment,
change, waiver, discharge, termination, consent or approval is in writing signed
by Lender.
 
9.4 Notices.  All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
by expedited prepaid delivery service, either commercial or United States Postal
Service, with proof of delivery or attempted delivery, addressed as follows (or
at such other address and person as shall be designated from time to time by any
party to this Agreement, as the case may be, in a written notice to the other
parties to this Agreement in the manner provided for in this Section).  A notice
shall be deemed to have been given when delivered or upon refusal to accept
delivery.
 
 
If to Lender:
Goldman Sachs Commercial Mortgage Capital, L.P.

 
6011 Connection Drive, Suite 550

 
Irving, Texas  75039

 
Attention:  Michael Forbes

 
 
79

--------------------------------------------------------------------------------

 
 
 
with copies to:
Goldman Sachs Mortgage Company

 
200 West Street

 
New York, New York  10282

 
Attention:  Daniel Bennett and J. Theodore Borter

 
 
and
Winstead PC

 
5400 Renaissance Tower

 
1201 Elm Street

 
Dallas, Texas  75270

 
Attention:  Brian S. Short, Esq.

 
 
If to Borrower:
Grand Central Parkersburg LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street, 21st Floor

 
Columbus, Ohio  43215

 
Attention:  General Counsel

 
 
with a copy to:
Grand Central Parkersburg LLC

 
c/o Glimcher Properties Limited Partnership

 
180 East Broad Street

 
Columbus, Ohio  43215

 
Attention:  Treasurer

 
 
and:
Frost Brown Todd LLC

One Columbus
10 West Broad Street
Suite 2300
Columbus, OH 43215
Attention:  John I. Cadwallader, Esq.
 
9.5 TRIAL BY JURY.  LENDER, BORROWER AND SPONSOR, TO THE FULLEST EXTENT THAT
THEY MAY LAWFULLY DO SO, HEREBY AGREE NOT TO ELECT A TRIAL BY JURY OF ANY ISSUE
TRIABLE OF RIGHT BY JURY, AND WAIVE ANY RIGHT TO TRIAL BY JURY FULLY TO THE
EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD TO THE LOAN
DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN CONNECTION
THEREWITH.  THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY AND
VOLUNTARILY BY LENDER, BORROWER AND SPONSOR AND IS INTENDED TO ENCOMPASS
INDIVIDUALLY EACH INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY
JURY WOULD OTHERWISE ACCRUE.  LENDER, BORROWER AND/OR SPONSOR ARE HEREBY
AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY PROCEEDING AS CONCLUSIVE
EVIDENCE OF THIS WAIVER BY BORROWER AND THE SPONSOR.
 
9.6 Headings.  The Article and Section headings in this Agreement are included
in this Agreement for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.
 
 
80

--------------------------------------------------------------------------------

 
 
9.7 Assignment and Participation.
 
(a) Except as explicitly set forth in Sections 2.1 and 2.2, Borrower may not
sell, assign or transfer any interest in the Loan Documents or any portion
thereof (including Borrower's rights, title, interests, remedies, powers and
duties hereunder and thereunder).
 
(b) Lender and each assignee of all or a portion of the Loan shall have the
right from time to time in its discretion to sell one or more of the Notes or
any interest therein (an "Assignment") and/or sell a participation interest in
one or more of the Notes (a "Participation").  Borrower agrees to reasonably
cooperate with Lender, at Lender's request, in order to effectuate any such
Assignment or Participation, and Borrower shall promptly provide such
information, legal opinions and documents relating to Borrower, any
Single-Purpose Equityholder, Sponsor, the Property, the Approved Property
Manager and any Tenants as Lender may reasonably request in connection with such
Assignment or Participation.  In the case of an Assignment, (i) each assignee
shall have, to the extent of such Assignment, the rights, benefits and
obligations of the assigning Lender as a "Lender" hereunder and under the other
Loan Documents, (ii) the assigning Lender shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to an Assignment,
relinquish its rights and be released from its obligations under this Agreement,
and (iii) one Lender shall serve as agent for all Lenders and shall be the sole
Lender to whom notices, requests and other communications shall be addressed and
the sole party authorized to grant or withhold consents hereunder on behalf of
the Lenders (subject, in each case, to appointment of a Servicer, pursuant to
Section 9.22, to receive such notices, requests and other communications and/or
to grant or withhold consents, as the case may be) and to be the sole Lender to
designate the account to which payments shall be made by Borrower to the Lenders
hereunder.  Goldman Sachs Mortgage Company or, upon the appointment of a
Servicer, such Servicer, shall maintain, or cause to be maintained, as agent for
Borrower, a register on which it shall enter the name or names of the registered
owner or owners from time to time of the Notes.  Borrower agrees that upon
effectiveness of any Assignment of any Note in part, Borrower will promptly
provide to the assignor and the assignee separate promissory notes in the amount
of their respective interests (but, if applicable, with a notation thereon that
it is given in substitution for and replacement of an original Note or any
replacement thereof), and otherwise in the form of such Note, upon return of the
Note then being replaced.  The assigning Lender shall notify in writing each of
the other Lenders of any Assignment.  Each potential or actual assignee,
participant or investor in a Securitization, and each Rating Agency, shall be
entitled to receive all information received by Lender under this
Agreement.  After the effectiveness of any Assignment, the party conveying the
Assignment shall provide notice to Borrower and each Lender of the identity and
address of the assignee.  Notwithstanding anything in this Agreement to the
contrary, after an Assignment, the assigning Lender (in addition to the
assignee) shall continue to have the benefits of any indemnifications contained
in this Agreement that such assigning Lender had prior to such assignment with
respect to matters occurring prior to the date of such assignment.
 
 
81

--------------------------------------------------------------------------------

 
 
(c) Borrower shall cooperate with Lender in effecting any bifurcation of the
Notes, Assignment, Participation or Securitization.  Borrower shall execute such
notes, modifications and other agreements, and provide such information, legal
opinions and documents relating to Borrower, any Single-Purpose Equityholder,
Sponsor, the Property and any Tenants as Lender may reasonably request in
connection with such Assignment, Participation or Securitization, all at
Lender’s expense, except for Borrower’s legal fees and the costs of forming,
maintaining and administering additional borrower entities (including, without
limitation, fees paid to Independent Directors) to accommodate any such
bifurcation of the Notes, Assignment, Participation or Securitization.  Borrower
shall make available to Lender all information concerning its business and
operations that Lender may reasonably request.  Subject to Section 9.24, it is
understood that the information provided by Borrower to Lender may ultimately be
disclosed to actual or potential assignees, participants and/or pledgees, and
may be incorporated into the offering documents for a Securitization, and thus
various investors may also see some or all of the information.  Lender, all such
potential assignees, participants and/or pledgees and all of their respective
advisors and professional firms shall be entitled to rely on the information
supplied by, or on behalf of, Borrower, and Borrower hereby indemnifies Lender
as to any Damages that arise out of or are based upon any untrue statement or
alleged untrue statement of any material fact contained in such information or
arise out of or are based upon the omission or alleged omission to state therein
a material fact required to be stated in such information or necessary in order
to make the statements in such information, or in light of the circumstances
under which they were made, not misleading.
 
(d) If, pursuant to this Section 9.7, any interest in this Agreement or any Note
is transferred to any transferee that is not a U.S. Person, the transferor
Lender shall cause such transferee, concurrently with the effectiveness of such
transfer, (i) to furnish to the transferor Lender either Form W-8BEN or Form
W-8ECI or any other form in order to establish an exemption from, or reduction
in the rate of, U.S. withholding tax on all interest payments hereunder, and
(ii) to agree (for the benefit of Lender and Borrower) to provide the transferor
Lender a new Form W-8BEN or Form W-8ECI or any forms reasonably requested in
order to establish an exemption from, or reduction in the rate of, U.S.
withholding tax upon the expiration or obsolescence of any previously delivered
form and comparable statements in accordance with applicable U.S. laws and
regulations and amendments duly executed and completed by such transferee, and
to comply from time to time with all applicable U.S. laws and regulations with
regard to such withholding tax exemption.
 
9.8 Severability.  Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
9.9 Preferences; Waiver of Marshalling of Assets.  Lender shall have no
obligation to marshal any assets in favor of Borrower or any other party or
against or in payment of any or all of the obligations of Borrower pursuant to
this Agreement, the Notes or any other Loan Document.  Lender shall have the
continuing and exclusive right to apply or reverse and reapply any and all
payments by Borrower to any portion of the obligations of Borrower hereunder and
under the Loan Documents.  To the extent Borrower makes a payment or payments to
Lender, which payment or proceeds or any portion thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party under any bankruptcy law,
state or federal law, common law or equitable cause, then, to the extent of such
payment or proceeds received, the obligations hereunder or portion thereof
intended to be satisfied shall be revived and continue in full force and effect,
as if such payment or proceeds had not been received by Lender.  To the fullest
extent permitted by law, Borrower, for itself and its successors and assigns,
waives all rights to a marshalling of the assets of Borrower, and Borrower's
partners and others with interests in Borrower, or to a sale in inverse order of
alienation in the event of foreclosure of the Security Instrument, and agrees
not to assert any right under any laws pertaining to the marshalling of assets,
the sale in inverse order of alienation, homestead exemption, the administration
of estates of decedents, or any other matters whatsoever to defeat, reduce or
affect the right of Lender under the Loan Documents to a sale of the Property
for the collection of the Indebtedness without any prior or different resort for
collection or of the right of Lender to the payment of the Indebtedness out of
the net proceeds of the Property in preference to every other claimant
whatsoever.  In addition, to the fullest extent permitted by law, Borrower, for
itself and its successors and assigns, waives in the event of foreclosure of the
Security Instrument, any legal right otherwise available to Borrower that would
require the separate sale of any Collateral or require Lender to exhaust its
remedies against any Collateral before proceeding against any other Collateral;
and further in the event of such foreclosure, Borrower does hereby expressly
consent to and authorize, at the option of Lender, the foreclosure and sale
either separately or together of any combination of the Collateral.
 
 
82

--------------------------------------------------------------------------------

 
 
9.10 Remedies of Borrower.  If a claim is made that Lender or its agents have
unreasonably delayed acting or acted unreasonably in any case where by law or
under this Agreement, the Notes, the Security Instrument or the other Loan
Documents, any of such Persons has an obligation to act promptly or reasonably,
Borrower agrees that no such Person shall be liable for any monetary damages,
and Borrower's sole remedy shall be limited to commencing an action seeking
specific performance, injunctive relief and/or declaratory judgment.  Without in
any way limiting the foregoing, Borrower shall not assert, and hereby waives,
any claim against Lender and/or its affiliates, directors, employees, attorneys,
agents or sub-agents, on any theory of liability, for direct, special, indirect,
consequential or punitive damages (whether or not the claim therefor is based on
contract, tort or duty imposed by any applicable legal requirement) arising out
of, as a result of, or in any way related to, the Loan Agreement or any other
Loan Document or any agreement or instrument contemplated hereby or thereby or
referred to herein or therein, the transactions contemplated hereby or thereby,
the Loan or the use of the proceeds thereof or any act or omission or event
occurring in connection therewith, and Borrower hereby waives, releases and
agrees not to sue upon any such claim or any such damages, whether or not
accrued and whether or not known or suspected to exist in its favor.
 
9.11 Offsets, Counterclaims and Defenses.  All payments made by Borrower
hereunder or under the other Loan Documents shall be made irrespective of, and
without any deduction for, any setoffs or counterclaims.  Borrower waives the
right to assert a counterclaim, other than a mandatory or compulsory
counterclaim, in any action or proceeding brought against it by Lender arising
out of or in any way connected with the Notes, this Agreement, the other Loan
Documents or the Indebtedness.  Any assignee of Lender's interest in the Loan
shall take the same free and clear of all offsets, counterclaims or defenses
that are unrelated to the Loan.
 
9.12 No Joint Venture.  Nothing in this Agreement is intended to create a joint
venture, partnership, tenancy-in-common, or joint tenancy relationship between
Borrower and Lender, nor to grant Lender any interest in the Property other than
that of mortgagee or lender.
 
9.13 Conflict; Construction of Documents.  In the event of any conflict between
the provisions of this Agreement and the provisions of the Notes, the Security
Instrument or any of the other Loan Documents, the provisions of this Agreement
shall prevail.
 
 
83

--------------------------------------------------------------------------------

 
 
9.14 Brokers and Financial Advisors.  Borrower and Sponsor each represent that
they have dealt with no financial advisors, brokers, underwriters, placement
agents, agents or finders in connection with the transactions contemplated by
this Agreement.  Borrower and Sponsor each agree, jointly and severally, to
indemnify and hold Lender harmless from and against any and all claims,
liabilities, costs and expenses of any kind in any way relating to or arising
from a claim by any Person that such Person acted on behalf of Borrower in
connection with the transactions contemplated in this Agreement.  The provisions
of this Section 9.14 shall survive the expiration and termination of this
Agreement and the repayment of the Indebtedness.
 
9.15 Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall together constitute one and the same instrument.  Any
counterpart delivered by facsimile, pdf or other electronic means shall have the
same import and effect as original counterparts and shall be valid, enforceable
and binding for the purposes of this Agreement.
 
9.16 Estoppel Certificates.  Borrower agrees at any time and from time to time,
to execute, acknowledge and deliver to Lender, within five (5) Business Days
after receipt of Lender's written request therefor, a statement in writing
setting forth (A) the Principal Indebtedness, (B) the date on which installments
of interest and/or principal were last paid, (C) any offsets or defenses to the
payment of the Indebtedness, (D) that the Notes, this Agreement, the Security
Instrument and the other Loan Documents are valid, legal and binding obligations
and have not been modified or if modified, giving particulars of such
modification, (E) that neither Borrower nor, to Borrower's knowledge, Lender, is
in default under the Loan Documents (or specifying any such default), (F) that
all Leases are in full force and effect and have not been modified (except in
accordance with the Loan Documents), (G) whether or not any of the Tenants under
the Leases are in material default under the Leases (setting forth the specific
nature of any such material defaults) and (H) such other matters as Lender may
reasonably request.  Any prospective purchaser of any interest in a Loan shall
be permitted to rely on such certificate.
 
9.17 General Indemnity; Payment of Expenses; Mortgage Recording Taxes.
 
(a) Borrower, at its sole cost and expense, shall protect, indemnify, reimburse,
defend and hold harmless Lender and its officers, directors, employees and
agents (collectively, the "Indemnified Parties") for, from and against, and
shall be responsible for, any and all Damages of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against any of the Indemnified
Parties, in any way relating to or arising out of (i) the negotiating, making or
holding or enforcement of the Loan by Lender or the administration of the
Transaction; (ii) ownership of the Note(s) or the Security Instrument (including
any tax on the making and/or recording of any of the Loan Documents), or any
interest in any of the Collateral or receipt of any rents or Revenues; (iii) any
accident, injury to or death of persons or loss of or damage to property
occurring in, on or about any Property or any part thereof or on the adjoining
sidewalks, curbs, adjacent property or adjacent parking areas, streets or ways;
(iv) any use, nonuse or condition in, on or about the Property or any part
thereof or on adjoining sidewalks, curbs, adjacent property or adjacent parking
areas, streets or ways; (v) any failure on the part of Borrower or Sponsor to
perform or comply with any of the terms of the Loan Documents; (vi) performance
of any labor or services or the furnishing of any materials or other property in
respect of the Property or any part thereof; (vii) any failure of the Property,
Borrower or Sponsor to comply with any Legal Requirements; (viii) any
representation or warranty made by Borrower or Sponsor in any of the Loan
Documents being false or misleading in any material respect as of the date such
representation or warranty was made; (ix) any claim by brokers, finders or
similar persons claiming to be entitled to a commission in connection with any
lease or other transaction involving the Property or any part thereof under any
legal requirement or any liability asserted against any Indemnified Party with
respect thereto; and (x) any and all claims and demands whatsoever that may be
asserted against any Indemnified Party by reason of any alleged obligations or
undertakings on such party's part to perform or discharge any of the terms,
covenants, or agreements contained in any Lease, in each case, to the extent
resulting, directly or indirectly, from any claim (including any Environmental
Claim) made (whether or not in connection with any legal action, suit, or
proceeding) by or on behalf of any Person; provided, however, that no
Indemnified Party shall have the right to be indemnified hereunder to the extent
that such Damages have been found by a final, non-appealable judgment of a court
of competent jurisdiction to have resulted from the gross negligence or willful
misconduct of such Indemnified Party.
 
 
84

--------------------------------------------------------------------------------

 
 
(b) If for any reason (including violation of law or public policy) the
undertakings to defend, indemnify, pay and hold harmless set forth in this
Section 9.17 are unenforceable in whole or in part or are otherwise unavailable
to Lender or insufficient to hold it harmless, then Borrower shall contribute to
the amount paid or payable by Lender as a result of any Damages the maximum
amount Borrower is permitted to pay under Legal Requirements.  The obligations
of Borrower under this Section 9.17 will be in addition to any liability that
Borrower may otherwise have hereunder and under the other Loan Documents, will
extend upon the same terms and conditions to any affiliate of Lender and the
partners, members, directors, agents, employees and controlling persons (if
any), as the case may be, of Lender and any such affiliate, and will be binding
upon and inure to the benefit of any successors, assigns, heirs and personal
representatives of Borrower, Lender, any such affiliate and any such person.
 
(c) At the option of the Indemnified Parties and in their sole discretion, upon
written request by any Indemnified Party, Borrower shall defend such Indemnified
Party (if requested by any Indemnified Party, in the name of the Indemnified
Party) by attorneys and other professionals reasonably approved by such
Indemnified Party.  Notwithstanding the foregoing, any Indemnified Party may
engage its own attorneys and other professionals to defend or assist it (chosen
at Lender's sole discretion), and, at the option of such Indemnified Party, its
attorneys shall control the resolution of any claim or proceeding.  Upon demand,
Borrower shall pay or, in the sole discretion of the Indemnified Parties,
reimburse, the Indemnified Parties for the payment of reasonable fees and
disbursements of attorneys, engineers, environmental consultants, laboratories
and other professionals in connection therewith.
 
(d) Any amounts payable to Lender by reason of the application of this
Section 9.17 shall be secured by the Security Instrument and shall become
immediately due and payable and shall bear interest at the Default Rate from the
date Damages are sustained by the Indemnified Parties until paid.
 
 
85

--------------------------------------------------------------------------------

 
 
(e) The provisions of and undertakings and indemnification set forth in this
Section 9.17 shall survive the satisfaction and payment in full of the
Indebtedness and termination of this Agreement.
 
(f) Borrower shall reimburse Lender upon receipt of written notice from Lender
for (i) all reasonable out-of-pocket costs and expenses incurred by Lender (or
any of its affiliates) in connection with the origination of the Loan, including
legal fees and disbursements, accounting fees, and the costs of the Appraisal,
the Engineering Report, the Qualified Title Insurance Policy, the Qualified
Survey, the Environmental Report and any other third-party diligence materials;
(ii) all reasonable out-of-pocket costs and expenses incurred by Lender (or any
of its affiliates) in connection with (A) monitoring Borrower's ongoing
performance of and compliance with Borrower's agreements and covenants contained
in this Agreement and the other Loan Documents on its part to be performed or
complied with after the Closing Date, including confirming compliance with
environmental and insurance requirements, (B) the negotiation, preparation,
execution, delivery and administration of any consents, amendments, waivers or
other modifications to this Agreement and the other Loan Documents and any other
documents or matters requested by Borrower or by Lender (including Leases,
Material Agreements, and Permitted Encumbrances), (C) filing, registration or
recording fees and expenses and other similar expenses incurred in creating and
perfecting the Liens in favor of Lender pursuant to this Agreement and the other
Loan Documents (including the filing, registration or recording of any
instrument of further assurance) and all federal, state, county and municipal,
taxes (including, if applicable, intangible taxes), search fees, title insurance
premiums, duties, imposts, assessments and charges arising out of or in
connection with the execution and delivery of the Loan Documents, any mortgage
supplemental thereto, any security instrument with respect to the Collateral or
any instrument of further assurance, (D) enforcing or preserving any rights, in
response to third party claims or the prosecuting or defending of any action or
proceeding or other litigation, in each case against, under or affecting
Borrower, this Agreement, the other Loan Documents or any Collateral, and
(E) the satisfaction of the Rating Condition required or requested by Borrower
hereunder; and (iii) all actual out-of-pocket costs and expenses (including
attorney's fees and, if the Loan has been securitized, special servicing fees)
incurred by Lender (or any of its affiliates) in connection with the enforcement
of any obligations of Borrower, or a Default by Borrower, under the Loan
Documents, including any actual or attempted foreclosure, deed-in-lieu of
foreclosure, refinancing, restructuring, settlement or workout and any
insolvency or bankruptcy proceedings (including any applicable transfer taxes).
 
9.18 No Third-Party Beneficiaries.  This Agreement and the other Loan Documents
are solely for the benefit of Lender and Borrower, and nothing contained in this
Agreement or the other Loan Documents shall be deemed to confer upon anyone
other than Lender, Borrower and Indemnified Parties any right to insist upon or
to enforce the performance or observance of any of the obligations contained
herein or therein.  All conditions to the obligations of Lender to make the Loan
hereunder are imposed solely and exclusively for the benefit of Lender, and no
other Person shall have standing to require satisfaction of such conditions in
accordance with their terms or be entitled to assume that Lender will refuse to
make the Loan in the absence of strict compliance with any or all thereof, and
no other Person shall under any circumstances be deemed to be a beneficiary of
such conditions, any or all of which may be freely waived in whole or in part by
Lender if, in Lender's sole discretion, Lender deems it advisable or desirable
to do so.
 
 
86

--------------------------------------------------------------------------------

 
 
9.19 Recourse.
 
(a) Except as expressly set forth in this Section 9.19, in Section 1.4(a), in
Section 9.17, in Section 9.14, in the Environmental Indemnity Agreement and in
the Cooperation Agreement, the Loan shall not be recourse to Borrower.  In
addition, no recourse shall be had for the Loan against any other Person,
including any affiliate of Borrower or any officer, director, partner or
equityholder of Borrower or any such affiliate, unless expressly set forth in a
Loan Document or other written agreement to which such Person is a party.
 
(b) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all Damages to Lender (including the legal and other expenses of
enforcing the obligations of Borrower under this Section 9.19 and the Sponsor
under the Guaranty) resulting from or arising out of any of the following (the
"Indemnified Liabilities"), which Indemnified Liabilities shall be guaranteed by
Sponsor pursuant to the Guaranty:
 
(i) any intentional or grossly negligent physical Waste with respect to the
Property committed or permitted by Borrower, the Sponsor or any of their
respective affiliates;
 
(ii) any fraud or intentional misrepresentation committed by Borrower, the
Sponsor or any of their respective affiliates;
 
(iii) any willful misconduct by Borrower, the Sponsor or any of their respective
affiliates in violation of the Loan Documents (including wrongful interference
by any such Person with the exercise of remedies by Lender during the
continuance of an Event of Default);
 
(iv) the misappropriation or misapplication by Borrower, the Sponsor or any of
their respective affiliates of any funds in violation of the Loan Documents
(including misappropriation or misapplication of Revenues, security deposits
and/or Loss Proceeds and the violation of the last sentence of Section 5.7(d));
 
(v) any voluntary Debt if and to the extent prohibited hereunder (for these
purposes, Debt will be regarded as voluntary if either incurred voluntarily or
if not repaid by Borrower from available cash flow);
 
(vi) any breach by Borrower or the Sponsor of any representation or covenant
regarding environmental matters contained in this Agreement or in the
Environmental Indemnity;
 
(vii) the failure to pay or maintain the Policies (including, without
limitation, any required separate flood insurance policies from FEMA/FIA) or pay
the amount of any deductible required thereunder following a Casualty or other
insurance claim, provided Lender permits cash flow from the Property to be
applied for such purpose;
 
 
87

--------------------------------------------------------------------------------

 
 
(viii) removal of personal property from the Property during or in anticipation
of an Event of Default, unless replaced with personal property of the same
utility and of the same or greater value and utility;
 
(ix) any fees or commissions paid by Borrower to any affiliate in violation of
the terms of the Loan Documents;
 
(x) any bankruptcy of Borrower, provided that, for the purpose of this
clause (x) "Damages" shall be limited to the amount by which such costs and
expenses exceed the costs and expenses Lender would have incurred in an
uncontested foreclosure on the Property (for the avoidance of doubt, the
recourse described in this clause shall be in addition to the full recourse for
bankruptcy described below);
 
(xi) any amounts owed by Borrower from time to time pursuant to Section 5.14(b);
 
(xii) any transfer by Borrower or Sponsor of any of the Collateral which is
deemed personalty or intangibles in violation of the Loan Documents; and
 
(xiii) the failure by Borrower to timely increase the limits on the ordinance or
law coverage endorsement in accordance with the terms of Section 5.15 of this
Agreement.
 
In addition to the foregoing, the Loan shall be fully recourse to Borrower and
Sponsor, jointly and severally, upon (i) any unauthorized Transfer of the
Property, any voluntary or collusive pledge, Liens or other encumbrances on the
Account Collateral or Prohibited Change of Control, in each case, in violation
of the Loan Documents, (ii) the occurrence of any filing by Borrower under the
Bankruptcy Code or any joining or colluding by Borrower or any of its affiliates
(including Sponsor) in the filing of an involuntary case in respect of Borrower
under the Bankruptcy Code and (iii) the failure of Borrower to be, and to at all
times have been, a Single-Purpose Entity, which failure results in a substantive
consolidation of Borrower with any affiliate in a bankruptcy or similar
proceeding (or the filing by Borrower, Sponsor, any affiliate or any third party
of a motion for substantive consolidation in bankruptcy citing any such failure
or any filing; provided, however, as it relates solely to any filing by a third
party hereunder, the Loan shall only be fully recourse to Borrower and Sponsor
to the extent Borrower or any of its affiliates (including Sponsor) joins in or
colludes with the third party in making such filing).
 
9.20 Right of Set-Off.  In addition to any rights now or hereafter granted under
applicable law or otherwise, and not by way of limitation of any such rights,
during the continuance of an Event of Default, Lender may from time to time,
without presentment, demand, protest or other notice of any kind (all of such
rights being hereby expressly waived), set-off and appropriate and apply any and
all deposits (general or special) and any other indebtedness at any time held or
owing by Lender (including branches, agencies or affiliates of Lender wherever
located) to or for the credit or the account of Borrower against the obligations
and liabilities of Borrower to Lender hereunder, under the Notes, the other Loan
Documents or otherwise, irrespective of whether Lender shall have made any
demand hereunder and although such obligations, liabilities or claims, or any of
them, may be contingent or unmatured, and any such set-off shall be deemed to
have been made immediately upon the occurrence of an Event of Default even
though such charge is made or entered on the books of Lender subsequent thereto.
 
 
88

--------------------------------------------------------------------------------

 
 
9.21 Exculpation of Lender.  Lender neither undertakes nor assumes any
responsibility or duty to Borrower or any other party to select, review,
inspect, examine, supervise, pass judgment upon or inform Borrower or any third
party of (a) the existence, quality, adequacy or suitability of Appraisals of
the Property or other Collateral, (b) any environmental report, or (c) any other
matters or items, including engineering, soils and seismic reports that are
contemplated in the Loan Documents.  Any such selection, review, inspection,
examination and the like, and any other due diligence conducted by Lender, is
solely for the purpose of protecting Lender's rights under the Loan Documents,
and shall not render Lender liable to Borrower or any third party for the
existence, sufficiency, accuracy, completeness or legality thereof.
 
9.22 Servicer.  Lender may delegate any and all rights and obligations of Lender
hereunder and under the other Loan Documents to the Servicer upon notice by
Lender to Borrower, whereupon any notice or consent from the Servicer to
Borrower, and any action by Servicer on Lender's behalf, shall have the same
force and effect as if Servicer were Lender.
 
9.23 No Fiduciary Duty.
 
(a) Borrower acknowledges that, in connection with this Agreement, the other
Loan Documents and the Transaction, Lender has relied upon and assumed the
accuracy and completeness of all of the financial, legal, regulatory,
accounting, tax and other information provided to, discussed with or reviewed by
Lender for such purposes, and Lender does not assume any liability therefor or
responsibility for the accuracy, completeness or independent verification
thereof.  Lender, its affiliates and their respective stockholders and employees
(for purposes of this Section, the "Lending Parties") have no obligation to
conduct any independent evaluation or appraisal of the assets or liabilities
(including any contingent, derivative or off-balance sheet assets and
liabilities) of Sponsor, Borrower or any other Person or any of their respective
affiliates or to advise or opine on any related solvency or viability issues.
 
(b) It is understood and agreed that (i) the Lending Parties shall act under
this Agreement and the other Loan Documents as an independent contractor,
(ii) the Transaction is an arm's-length commercial transactions between the
Lending Parties, on the one hand, and Borrower, on the other, (iii) each Lending
Party is acting solely as principal and not as the agent or fiduciary of
Borrower, Sponsor or their respective affiliates, stockholders, employees or
creditors or any other Person and (iv) nothing in this Agreement, the other Loan
Documents, the Transaction or otherwise shall be deemed to create (a) a
fiduciary duty (or other implied duty) on the party of any Lending Party to
Sponsor, Borrower, any of their respective affiliates, stockholders, employees
or creditors, or any other Person or (b) a fiduciary or agency relationship
between Sponsor, Borrower or any of their respective affiliates, stockholders,
employees or creditors, on the one hand, and the Lending Parties, on the
other.  Borrower agrees that neither it nor Sponsor nor any of their respective
affiliates shall make, and hereby waives, any claim against the Lending Parties
based on an assertion that any Lending Party has rendered advisory services of
any nature or respect, or owes a fiduciary or similar duty to Borrower, Sponsor
of their respective affiliates, stockholders, employees or creditors.  Nothing
in this Agreement or the other Loan Documents is intended to confer upon any
other Person (including affiliates, stockholders, employees or creditors of
Borrower and Sponsor) any rights or remedies by reason of any fiduciary or
similar duty.
 
 
89

--------------------------------------------------------------------------------

 
 
(c) Borrower acknowledges that it has been advised that the Lending Parities are
a full service financial services firm engaged, either directly or through
affiliates in various activities, including securities trading, investment
banking and financial advisory, investment management, principal investment,
hedging, financing and brokerage activities and financial planning and benefits
counseling for both companies and individuals.  In the ordinary course of these
activities, the Lending Parties may make or hold a broad array of investments
and actively trade debt and equity securities (or related derivative securities)
and/or financial instruments (including loans) for their own account and for the
accounts of their customers and may at any time hold long and short positions in
such securities and/or instruments.  Such investment and other activities may
involve securities and instruments of affiliates of Borrower, including Sponsor,
as well as of other Persons that may (i) be involved in transactions arising
from or relating to the Transaction, (ii) be customers or competitors of
Borrower, Sponsor and/or their respective affiliates, or (iii) have other
relationships with Borrower, Sponsor and/or their respective affiliates.  In
addition, the Lending Parties may provide investment banking, underwriting and
financial advisory services to such other Persons.  The Lending Parties may also
co-invest with, make direct investments in, and invest or co-invest client
monies in or with funds or other investment vehicles managed by other parties,
and such funds or other investment vehicles may trade or make investments in
securities of affiliates of Borrower, including Sponsor, or such other
Persons.  The Transaction may have a direct or indirect impact on the
investments, securities or instruments referred to in this paragraph.  Although
the Lending Parties in the course of such other activities and relationships may
acquire information about the Transaction or other Persons that may be the
subject of the Transaction, the Lending Parties shall have no obligation to
disclose such information, or the fact that the Lending Parties are in
possession of such information, to Borrower, Sponsor or any of their respective
affiliates or to use such information on behalf of Borrower, Sponsor or any of
their respective affiliates.
 
(d) Borrower acknowledges and agrees that Borrower has consulted its own legal
and financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to this
Agreement, the other Loan Documents, the Transaction and the process leading
thereto.
 
9.24 Borrower Information.  Borrower shall make available to Lender all
information concerning its business and operations that Lender may reasonably
request.  Lender shall have the right to disclose any and all information
provided to Lender by Borrower or Sponsor regarding Borrower, Sponsor, the Loan
and the Property (i) to affiliates of Lender and to Lender's agents and
advisors, (ii) to any bona fide or potential assignee, transferee or participant
in connection with the contemplated assignment, transfer, participation or
Securitization of all or any portion of the Loan or any participations therein
or by any direct or indirect contractual counterparties (or the professional
advisors thereto) to any swap or derivative transaction relating to Borrower and
its obligations, in each case, to the extent reasonably required by such Person,
(iii) to any Rating Agency in connection with a Securitization or as otherwise
required in connection with a disposition of the Loan, (iv) to any Person
necessary or desirable in connection with the exercise of any remedies hereunder
or under any other Loan Document, (v) to any governmental agency or
representative thereof or by the National Association of Insurance Commissioners
or pursuant to legal or judicial process and (vi) in any Disclosure Document (as
defined in the Cooperation Agreement).  In addition, Lender may disclose the
existence of this Agreement and the information about this Agreement to market
data collectors, similar services providers to the lending industry, and service
providers to Lender in connection with the administration and management of this
Agreement and the other Loan Documents.  Each party hereto (and each of their
respective affiliates, employees, representatives or other agents) may disclose
to any and all Persons, without limitation of any kind, the tax treatment and
tax structure of the Transaction and all materials of any kind (including
opinions and other tax analyses) that are provided to any such party relating to
such tax treatment and tax structure.  For the purpose of this Section 9.24,
"tax structure" means any facts relevant to the federal income tax treatment of
the Transaction but does not include information relating to the identity of any
of the parties hereto or any of their respective affiliates.  Lender, all
potential assignees, transferees, participants and/or pledgees of the Loan and
all of their respective advisors and professional firms shall be entitled to
rely on the information supplied by, or on behalf of, Borrower, and Borrower
hereby indemnifies Lender as to any Damages that arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in any information provided to Lender by Borrower or Sponsor or arise out of or
are based upon the omission or alleged omission to state therein a material fact
required to be stated in such information or necessary in order to make the
statements in such information, or in light of the circumstances under which
they were made, not misleading.
 
 
90

--------------------------------------------------------------------------------

 
 
9.25 PATRIOT Act Records.  Lender hereby notifies Borrower that pursuant to the
requirements of the PATRIOT Act, it is required to obtain, verify and record
information that identifies Borrower and Sponsor, which information includes the
name and address of Borrower and Sponsor and other information that will allow
Lender to identify Borrower or Sponsor in accordance with the PATRIOT Act.
 
9.26 Prior Agreements.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS CONTAIN THE
ENTIRE AGREEMENT OF THE PARTIES HERETO AND THERETO IN RESPECT OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY, AND ALL PRIOR AGREEMENTS AMONG OR
BETWEEN SUCH PARTIES, WHETHER ORAL OR WRITTEN, INCLUDING ANY TERM SHEETS,
CONFIDENTIALITY AGREEMENTS AND COMMITMENT LETTERS, ARE SUPERSEDED BY THE TERMS
OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT THAT ANY ORIGINATION FEE
SPECIFIED IN ANY TERM SHEET, COMMITMENT LETTER OR FEE LETTER SHALL BE AN
OBLIGATION OF BORROWER AND SHALL BE PAID AT CLOSING, AND ANY INDEMNIFICATIONS,
FLEX PROVISION, EXIT FEES AND THE LIKE PROVIDED FOR THEREIN SHALL SURVIVE THE
CLOSING).
 
9.27 Publicity.  If the Loan is made, Lender may issue press releases,
advertisements and other promotional materials describing in general terms or in
detail Lender's participation in such transaction, and may utilize photographs
of the Property in such promotional materials.  Borrower shall not make any
references to Lender in any press release, advertisement or promotional material
issued by Borrower or Sponsor, unless Lender shall have approved of the same in
writing prior to the issuance of such press release, advertisement or
promotional material.  Sponsor and Glimcher Realty Trust shall have the right to
issue a press release (subject to Lender’s prior written approval, to the extent
such press release names Lender or any of its affiliates) and file an 8k with
the Security and Exchange Commission in order to comply with legal requirements
applicable to Sponsor and its affiliates.
 
 
91

--------------------------------------------------------------------------------

 
 
9.28 Delay Not a Waiver.  Neither any failure nor any delay on the part of
Lender in insisting upon strict performance of any term, condition, covenant or
agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege.  In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.
 
9.29 Schedules and Exhibits Incorporated.  The Schedules and Exhibits annexed
hereto are hereby incorporated herein as a part of this Agreement with the same
effect as if set forth in the body hereof.
 
9.30 Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.
 
 [Remainder of page intentionally left blank;
Signature Pages to follow.]
 
 
92

--------------------------------------------------------------------------------

 


Lender and Borrower are executing this Agreement as of the date first above
written.
 

 
LENDER:
 
GOLDMAN SACHS COMMERCIAL
MORTGAGE CAPITAL, L.P.,
a Delaware limited partnership
         
 
By:
/s/ Paul Armour       Name: Paul Armour       Title: Regional Director          

 
 
 
 

--------------------------------------------------------------------------------

 


 

 
BORROWER:
 
GRAND CENTRAL PARKERSBURG LLC,
a Delaware limited liability company
 
By: GRAND CENTRAL LIMITED PARTNERSHIP,
        a Delaware limited partnership,
        its Sole Equity Member
 
        By: GLIMCHER GRAND CENTRAL, INC.,
    a Delaware corporation,
    its Sole General Partner
 
    By:     /s/ Mark E. Yale
Name:Mark E. Yale
Title:Executive Vice President, Chief Financial Officer and Treasurer
 


 
 

--------------------------------------------------------------------------------

 


 
 
Exhibit A

Organizational Chart

 
 
 

--------------------------------------------------------------------------------

 
 
Exhibit B
 
Form of Tenant Notice
 
[BORROWER’S LETTERHEAD]


 
April __ , 2010
 
VIA CERTIFIED MAIL – RETURN RECEIPT REQUESTED


[Tenant name & address]




 
 
Re:
DBA Name

 
Grand Central Mall

 
Parkersburg, West Virginia (the "Property")



Dear Tenant:
 
Please be advised that effective as of the date of this Notice, in connection
with a refinancing of the mortgage on the above-referenced Property,
_________________________ has transferred ownership of the Property to a newly
formed subsidiary, GRAND CENTRAL PARKERSBURG LLC, and GRAND CENTRAL PARKERSBURG
LLC is now your new landlord (“Landlord”).  You are further advised that
Landlord has granted a mortgage in favor of GOLDMAN SACHS COMMERCIAL MORTGAGE
CAPITAL, L.P., a Delaware limited partnership (together with its successors and
assigns "Lender") on the above-referenced Property in which you are a
tenant.  Pursuant to the mortgage, the Landlord has granted a security interest
in favor of Lender in the leases relating to the Property and all rents,
additional rent and all other monetary obligations to Landlord thereunder
(collectively, "Rent").  The Landlord hereby irrevocably instructs and
authorizes you to disregard any and all previous notices sent to you in
connection with Rent and hereafter to deliver all Rent to the following new
address:
 
Grand Central Parkersburg LLC
___________________________
Columbus, OH 43260


All checks should be made payable to “Grand Central Parkersburg LLC”.
 
These payment instructions cannot be withdrawn or modified without the prior
written consent of Lender or its agent (“Servicer”), or pursuant to a joint
written instruction from Landlord and Lender or the Servicer.
 
 
 

--------------------------------------------------------------------------------

 
 
You are hereby further advised that the Property will continue to be managed by
Glimcher Properties Limited Partnership, as property manager.  In accordance
with the terms of your lease, copies of all future notices to Landlord should be
sent to:
 
Grand Central Parkersburg LLC
c/o Glimcher Properties Limited Partnership
180 East Broad Street, 21st Floor
Columbus, Ohio 43215
Attention: General Counsel
 
Also, in accordance with the provisions of your lease, please send an updated
Certificate of Insurance naming the Landlord (Grand Central Parkersburg LLC) as
Holder and additional insured; as well as naming the property manager (Glimcher
Properties Limited Partnership) as additional insured parties.  The Certificate
of Insurance should be sent to Landlord, Attention: Risk Management, at the
address above with a copy also being sent to the Property office at the Grand
Central Mall.
 
Enclosed is a copy of an IRS W-9 form certifying the Federal Tax ID number for
Grand Central Parkersburg LLC, as well as a blank gross sales reporting form,
with instructions, for future use.  Please forward these items to the
appropriate personnel of your company.
 
If you have any questions or need any additional information, please feel free
to contact the management office at (614) 621-9000.
 
_______________________________________________ ,
a __________________________________________
 
 
By: ____________________________________________ ,
a _________________________________________
its ________________________________________
 
By: _______________________________________
a ____________________________________
its ___________________________________
 
 
By: ___________________________________
Name: ____________________________
Title: _____________________________
GRAND CENTRAL PARKERSBURG LLC,
a Delaware limited liability company
 
 
By: GRAND CENTRAL LIMITED PARTNERSHIP,
        a Delaware limited partnership,
        its Sole Equity Member
 
        By: GLIMCHER GRAND CENTRAL, INC.,
    a Delaware corporation,
    its Sole General Partner
 
    By:     /s/ Mark E. Yale
Name:Mark E. Yale
Title:Executive Vice President,
Chief Financial Officer and Treasurer

 
Enclosures:
 
(1)           Copy of IRS Form W-9                                        
     (2)           Blank Gross Sales Reporting Form
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule A
 
Property
 
Parcel I- Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, said point being common to a concrete monument on the line dividing
lands now or formerly of L & M Associates and lands now or formerly of Pennzoil
Company; thence from said point of beginning along the Westerly right of way
line of West Virginia Route No. 14, South 23°41'27" East, a distance of 95.02'
to a point at the true place of beginning; thence continuing along the Westerly
right of way line of West Virginia Route No. 14, South 23°41'27" East, a
distance of 17.98’' to a point on the Easterly line of Lot 2 of the 3.812 Acre
Lot Split, Grand Central Mall Plan of Lots, recorded in Plan Book 28, Page 24,
Wood County, West Virginia; thence along the dividing line of Lot 2 and Lot 1 of
the aforesaid 3.812 Acre Lot Split, Grand Central Mall Plan of Lots and lands
now or formerly of L & M Associates the following ten (11) courses and
distances, viz:  North 71°53'47" West, a distance of 33.54' to a point; thence
South 69°24'34" West, a distance of  69.65' to a point; thence by an arc of a
circle deflecting to the right in a southwestwardly direction, having a radius
of 504.00', an arc distance of 142.06' (chord bearing and distance, South
77°29'05" West, 141.59') to a point; thence South 85°33'34" West, a distance of
44.28' to a point; thence by an arc of a circle deflecting to the left in a
southwestwardly direction, having a radius of 50.00', an arc distance of 82.90'
(chord bearing and distance, South 38°03'28" West,  73.73') to a point; thence
South 09°26'26" East, a distance of 107.07' to a point; South 09°26'26" East, a
distance of 261.65' to a point; thence by an arc of a circle deflecting to the
right in a southeastwardly direction, having a radius of 590.00', an arc
distance of 102.97' (chord bearing and distance, South 04°26'25" East,  102.84')
to a point; thence South 00°33'34" West, a distance of 188.43' to a point;
thence by an arc


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


of a circle deflecting to the left in a southeastwardly direction, having a
radius of 50.00', an arc distance of 75.18' (chord bearing and distance, South
42°30'56" East,  68.30') to a point; thence with a reverse curve deflecting to
the right in a southeastwardly direction, having a radius of 427.66', an arc
distance of 112.71' (chord bearing and distance, South 77°53'01" East,  112.38')
to a point on line dividing lands of L& M Associates; thence through lands now
or formerly of L & M Associates, the following five (5) courses and distances,
viz: by an arc of a circle deflecting to the right in a southeastwardly
direction, having a radius of 419.00', an arc distance of 42.12' (chord bearing
and distance, South 67°17'49" East,  42.10') to a point; thence South 61°42'16"
East, a distance of 81.10' to a point; thence by an arc of a circle deflecting
to the right in a southeastwardly direction, having a radius of 423.00', an arc
distance of 64.11' (chord bearing and distance, South 49°07'02" East,  64.05')
to a point; thence with a reverse curve deflecting to the left in a
southeastwardly direction, having a radius of 257.00', an arc distance of
239.54' (chord bearing and distance, South 71°22'11" East,  230.96') to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 30.97', an arc distance of 52.96' (chord bearing
and distance, North 32°56'37" East,  46.74') to a point on the Westerly right of
way line of West Virginia Route No. 14; thence along the Westerly  right of way
line of West Virginia Route No. 14, South 16°02'17" East, a distance of 191.35'
to a point on the Easterly line of Lot 1 Revised in the 6.358 Acre Lot Split,
Grand Central Mall Plan of Lots; thence along the dividing line of L & M
Associates and Lot 1 Revised, Lot 2 and Lot 3 of the aforesaid 6.358 Acre Lot
Split, Grand Central Mall Plan of Lots, the following fifteen (15) courses and
distances, viz: by an arc of a circle deflecting to the left in a
northwestwardly direction, having a radius of 74.96', an arc distance of 104.32'
(chord bearing and distance, North 54°19'05" West,  96.10') to a point; thence
with a reverse curve deflecting to the right in a northwestwardly direction,
having a radius of 347.00', an arc distance of 309.35' (chord bearing and
distance, North 68°38'49" West,  299.21') to a point; thence with a reverse
curve deflecting to the left in a northwestwardly direction, having a radius of
330.00', an arc distance of 50.47' (chord bearing and distance, North 47°29'20"
West,  50.42') to a point; thence North 51°52'10" West, a distance of 44.66' to
a point; thence by an arc of a circle deflecting to the left in a
northwestwardly direction, having a radius of 349.00',
Continued...


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


an arc distance of 155.66' (chord bearing and distance, North 73°09'23"
West,  154.37') to a point; thence by an arc of a circle deflecting to the left
in a southwestwardly direction, having a radius of 37.50', an arc distance of
61.20' (chord bearing and distance, South 47°18'47" West,  54.63') to a point;
thence South 00°33'34" West, a distance of 693.81' to a point; thence by an arc
of a circle deflecting to the left in a southeastwardly direction, having a
radius of 25.00', an arc distance of 41.45' (chord bearing and distance, South
46°56'20" East,  36.86') to a point; thence North 85°33'34" East, a distance of
111.06' to a point; thence by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 211.96', an arc distance of
166.76' (chord bearing and distance, North 63°01'14" East,  162.49') to a point;
thence North 40°28'54" East, a distance of 100.00' to a point; thence by an arc
of a circle deflecting to the right in a northeastwardly direction, having a
radius of 152.35', an arc distance of 207.57' (chord bearing and distance, North
79°30'47" East,  191.88') to a point; thence South 61°27'21" East, a distance of
37.21' to a point; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 154.32', an arc distance of
122.52' (chord bearing and distance, South 84°12'01" East,  119.33') to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 25.00', an arc distance of 38.87' (chord bearing
and distance, North 28°30'48" East,  35.07') to a point on the Westerly right of
way line of West Virginia Route No. 14; thence along the Westerly right of way
line of West Virginia Route No. 14, South 16°02'17" East, a distance of 152.17'
to a point on the Easterly line of lands now or formerly of L & M Associates;
thence through lands now or formerly of L & M Associates, the following eighteen
(18) courses and distances, viz: by an arc of a circle deflecting to the left in
a northwestwardly direction, having a radius of 72.90', an arc distance of
102.74' (chord bearing and distance, North 59°20'04" West,  94.45') to a point;
thence with a reverse curve deflecting to the right in a northwestwardly
direction, having a radius of 212.30', an arc distance of 65.75' (chord bearing
and distance, North 83°12'48" West,  65.49') to a point; thence by an arc of a
circle deflecting to the right in a northwestwardly direction, having a radius
of 173.70', an arc distance of 62.78' (chord bearing and distance, North
70°41'21" West,  62.44') to a point; thence North 61°27'21" West, a distance of
37.21' to a point; thence


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


by an arc of a circle deflecting to the left in a southwestwardly direction,
having a radius of 94.35', an arc distance of 128.54' (chord bearing and
distance, South 79°30'43" West,  118.83') to a point; thence South 40°28'54"
West, a distance of 100.00' to a point; thence by an arc of a circle deflecting
to the right in a southwestwardly direction, having a radius of 269.96', an arc
distance of 181.86' (chord bearing and distance, South 59°46'50" West,  178.44')
to a point; thence with a reverse curve deflecting to the left in a
southwestwardly direction, having a radius of 25.00', an arc distance of 36.44'
(chord bearing and distance, South 37°19'20" West,  33.30') to a point; thence
South 04°26'26" East, a distance of 30.14' to a point; thence by an arc of a
circle deflecting to the right in a southwestwardly direction, having a radius
of 99.05', an arc distance of 58.26' (chord bearing and distance, South
12°24'35" West,  57.42') to a point; thence South 29°15'34" West, a distance of
308.74' to a point; thence by an arc of a circle deflecting to the right in a
southwestwardly direction, having a radius of 60.00', an arc distance of 94.25'
(chord bearing and distance, South 74°15'38" West,  84.85') to a point; thence
North 60°44'26" West, a distance of 125.00' to a point; thence by an arc of a
circle deflecting to the right in a southwestwardly direction, having a radius
of 457.49', an arc distance of 179.66' (chord bearing and distance, South
66°00'34" West,  178.51') to a point; thence South 77°15'34" West, a distance of
2.40' to a point; thence by an arc of a circle deflecting to the right in a
southwestwardly direction, having a radius of 290.63', an arc distance of 67.20'
(chord bearing and distance, South 83°53'00" West,  67.05') to a point; thence
North 89°29'36" West, a distance of 131.84' to a point; thence by an arc of a
circle deflecting to the right in a northwestwardly direction, having a radius
of 603.71', an arc distance of 137.02' (chord bearing and distance, North
82°59'29" West,  136.73') to a point on the line dividing lands now or formerly
of L & M Associates and lands now or formerly of Emprise Development Company,
LLC; thence along the line dividing lands now or formerly of L & M Associates
and lands now or formerly of Emprise Development Company, LLC, the following
eight (8) courses and distances, viz: North 18°48'21" East, a distance of 5.79'
to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 20.00', an arc distance of 23.91'
(chord bearing and distance, North 52°56'06" East,  22.51') to a point;


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


thence North 68°32'48" West, a distance of 117.98' to a point; thence North
55°15'00" West, a distance of 139.60' to a point; thence by an arc of a circle
deflecting to the right in a northwestwardly direction, having a radius of
731.69', an arc distance of 133.12' (chord bearing and distance, North 46°35'39"
West,  132.94') to a point; thence by an arc of a circle deflecting to the right
in a northwestwardly direction, having a radius of 1878.89', an arc distance of
150.27' (chord bearing and distance, North 37°24'56" West,  150.23') to a point;
thence North 36°17'34" West, a distance of 95.25' to a point; thence by an arc
of a circle deflecting to the right in a southwestwardly direction, having a
radius of 40.00', an arc distance of 32.71' (chord bearing and distance, South
35°37'02" West,  31.81') to a point on line dividing lands of L & M Associates
and lands now or formerly Emprise Development Company, LLC; thence through lands
now or formerly of L & M Associates, the following five (5) courses and
distances, viz: with a reverse curve deflecting to the left in a northwestwardly
direction, having a radius of 1354.32', an arc distance of 7.52' (chord bearing
and distance, North 25°54'46" West, 7.52') to a point; thence North 87°07'42"
West, a distance of 2.57' to a point; thence by an arc of a circle deflecting to
the right in a northwestwardly direction, having a radius of 1354.32', an arc
distance of 192.03' (chord bearing and distance, North 21°48'08" West,  191.87')
to a point; thence by an arc of a circle deflecting to the right in a
northwestwardly direction, having a radius of 1675.15', an arc distance of
120.42' (chord bearing and distance,   North 15°40'51" West,  120.39') to a
point; thence South 85°33'34" West, a distance of 206.10' to a point on the
Easterly right of way line of the Baltimore & Ohio Railroad; thence along the
Easterly right of way of the Baltimore & Ohio Railroad, the following two (2)
courses and distances, viz:  North 12°52'18" East, a distance of 638.77' to a
point; thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 4798.97', an arc distance of 381.41' (chord
bearing and distance, North 10°30'03" East,  381.31') to a point on the Easterly
right of way line of the Baltimore & Ohio Railroad and lands now or formerly of
L & M Associates; thence through lands now or formerly of L & M associates the
following sixteen (16) courses and distances, viz:  North 85°33'34" East, a
distance of 68.35' to a point; thence North 11°03'04" East, a distance of
492.31' to a point; thence by an arc of a circle


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


deflecting to the right in a northwestwardly direction, having a radius of
105.00', an arc distance of 123.67' (chord bearing and distance, North 41°18'52"
West,  116.64') to a point; thence North 11°03'04" East, a distance of 211.48'
to a point; thence North 38°05'34" East, a distance of 83.35' to a point; thence
North 04°26'26" West, a distance of 144.44' to a point; thence North 85°33'34"
East, a distance of 86.75' to a point; thence South 04°26'26" East, a distance
of 132.83' to a point; thence South 85°33'34" West, a distance of 55.75' to a
point; thence South 38°05'34" West, a distance of 109.25' to a point; thence
South 11°03'04" West, a distance of 197.17' to a point; thence by an arc of a
circle deflecting to the left in a southeastwardly direction, having a radius of
90.00', an arc distance of 113.80' (chord bearing and distance, South 38°48'54"
East,  106.37') to a point; thence North 11°03'04" East, a distance of 206.04'
to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 165.41', an arc distance of
216.83' (chord bearing and distance, North 48°36'21" East,  201.64') to a point;
thence North 86°09'34" East, a distance of 149.28' to a point; thence North
89°07'34" East, a distance of 31.13' to a point on the line dividing lands now
or formerly of L & M Associates and lands now or formerly of McDonough Company
the following twenty-four (24) courses and distances, viz:  North 88°55'39"
East, a distance of 18.04' to a point; thence South 87°11'21" East, a distance
of 21.19' to a point; thence South 85°54'21" East, a distance of 21.03' to a
point; thence South 83°00'21" East, a distance of 20.72' to a point; thence
South 81°39'21" East, a distance of 20.59' to a point; thence South 78°22'21"
East, a distance of 20.34' to a point; thence South 75°35'21" East, a distance
of 20.18' to a point; thence South 69°02'21" East, a distance of 20.00' to a
point; thence South 67°54'21" East, a distance of 20.00' to a point; thence
South 64°45'21" East, a distance of 40.06' to a point; thence South 64°20'21"
East, a distance of 20.04' to a point; thence South 62°12'21" East, a distance
of 40.20' to a point; thence South 57°17'21" East, a distance of 15.61' to a
point on the line dividing lands now or formerly L & M Associates and lands now
or formerly McDonough Company; thence through lands now or formerly of L & M
Associates, the following nine (9) courses and distances, viz: South 33°48'48"
West, 27.17' to a point; thence South 56°11'12" East, 72.35' to a point; thence
by an arc of a circle deflecting to the right in a southeastwardly direction,
having a radius of 785.44', an arc distance
 
Continued...
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


of 189.96' (chord bearing and distance, South 49°15'29" East,  189.50') to a
point; thence South 42°19'46" East, 230.15' to a point; thence by an arc of a
circle deflecting to the left in a southeastwardly direction, having a radius of
113.35', an arc distance of 103.07' (chord bearing and distance, South 68°22'53"
East,  99.56') to a point; thence North 85°34'14" East, 43.81' to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 495.00', an arc distance of 139.52' (chord bearing
and distance, North 77°29'43" East,  139.06') to a point; thence North 69°25'14"
East, 66.51' to a point; thence South 74°32'26" East, 35.68' to a point at the
true place of beginning.


Contains; 3,038,942.97 Sq. Ft. or 69.765 Acres.


SAVE AND EXCEPT:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, said point being common to a concrete monument on the line dividing
lands now or formerly of L & M Associates and lands now or formerly of Pennzoil
Company; thence from said point of beginning along the Westerly right of way
line of West Virginia Route No. 14, South 23°41'27" East, a distance of 95.02'
to a point on the Westerly right of way line of West Virginia Route No. 14 and
along the Easterly line of lands now or formerly L & M Associates; thence
through lands now or formerly L & M Associates the following nine (9) courses
and distances, viz:  North 74°32'26" West, a distance of 35.68' to a point;
thence South 69°25'14" West, a distance of 66.51' to a point; thence by an arc
of a circle deflecting to the right in a southwestwardly direction, having a
radius of 495.00', an arc distance of 139.52' (chord bearing and distance, South
77°29'43" West,  139.06') to a point; thence South 85°34'14" West, a distance of
43.81' to a point; thence by an arc of a circle deflecting to the right in a


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel I- Fee Simple, Continued...


SAVE AND EXCEPT, Continued...


northwestwardly direction, having a radius of 113.35', an arc distance of
103.07' (chord bearing and distance, North 68°22'53" West,  99.56') to a point;
thence North 42°19'46" West, a distance of 230.15' to a point; thence by an arc
of a circle deflecting to the left in a northwestwardly direction, having a
radius of 785.44', an arc distance of 189.96' (chord bearing and distance, North
49°15'29" West,  189.50') to a point; thence North 56°11'12" West, a distance of
72.35' to a point; thence North 33°48'48" East, a distance of 27.17' to a point
on the line dividing lands now or formerly L & M Associates and lands now or
formerly McDonough Company; thence along the line dividing lands now or formerly
of L & M Associates and lands now or formerly McDonough Company, the following
twelve (12) courses and distances, viz:  South 57°17'21" East, a distance of
4.74' to a point; thence South 59°22'21" East, a distance of 20.22' to a point;
thence South 55°14'21" East, a distance of 20.50' to a point; thence South
56°36'21" East, a distance of 40.80' to a point; thence South 52°16'21" East, a
distance of 20.77' to a point; thence South 53°01'46" East, a distance of 21.10'
to a point; thence by an arc of a circle deflecting to the right in a
southeastwardly direction, having a radius of 1562.23', an arc distance of
259.66' (chord bearing and distance, South 47°06'08" East,  259.36') to a point;
thence South 42°20'26" East, a distance of 120.51' to a point; thence by an arc
of a circle deflecting to the left in a southeastwardly direction, having a
radius of 50.00', an arc distance of 45.47' (chord bearing and distance, South
68°23'35" East,  43.92') to a point; thence North 85°33'34" East, a distance of
62.24' to a point; thence by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 446.00', an arc distance of
125.71' (chord bearing and distance, North 77°29'05" East,  125.29') to a point;
thence North 69°24'34" East, a distance of 66.51' to a point on the line
dividing lands now or formerly L & M Associates; thence through lands now or
formerly of L & M Associates North 13°49'17" East, a distance of 41.06' to a
point at the place of beginning.


Contains: 30,755.86 Sq. Ft. or 0.706 Acres.


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel II - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, said point being common to a concrete monument on the dividing lands now
or formerly of L & M Associates and lands now or formerly of Pennzoil Company;
thence from said point of beginning through lands now or formerly of L & M
Associates, South 13°49'17" West,  a distance of 41.06' to a point; thence by
the line dividing lands now or formerly of L & M Associates and lands now or
formerly of Marmac Corporation, North 18°11'50" West, a distance of 52.25' to a
point; thence by the line dividing lands now or formerly of L & M Associates and
lands now or formerly of Pennzoil Company, South 69°30'21" East, a distance of
27.89' to a point at the place of beginning.


Contains: 568.70 Sq. Ft. or 0.013 Acres


Parcel III - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of West Virginia Route
No. 14, also known as Murdoch Avenue, common to the southeasterly corner of
lands now or formerly of Parkersburg National Bank and lands now or formerly of
L & M Associates; thence from said point of beginning by the Westerly right of
way line of West Virginia Route No. 14, South 16°02'31" East, a distance of
183.58' to a point of curvature at the intersection of the Westerly right of way
line of West Virginia Route No. 14 and the northerly side of Grand Central Mall
Access Road No. 2; thence by the northerly side of Grand Central Mall Access
Road No. 2 in a Westerly direction by an
 
Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel III - Fee Simple, Continued...


arc of a circle deflecting to the right in a southwestwardly direction, having a
radius of 30.97', an arc distance of 52.96' (chord bearing and distance, South
32°56'37" West,  46.74') to a point of compound curvature; thence by same in a
Westerly direction by an arc of a circle deflecting to the right in a
northwestwardly direction, having a radius of 257.00', an arc distance of
196.46' (chord bearing and distance, North 76°10'18" West,  191.71') to a point
on the line dividing lands now or formerly of L & M Associates and lands now or
formerly of Oxford Development Company/Vienna; thence by said dividing line
North 28°34'43" East, a distance of 226.10' to a point on the dividing lands now
or formerly of L & M Associates and lands now or formerly of Parkersburg
National Bank; thence by said dividing line South 61°24'17" East, a distance of
60.00' to a point on the Westerly right of way line of West Virginia Route No.
14, at the place of beginning.


Contains: 32,245.00 Sq. Ft. or 0.740 Acres.


Parcel VI - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of Poplar Street, said
point being common to lands now or formerly of L & M Associates and the
southerly line of lands now or formerly of the Union Mission of Parkersburg,
Inc.; thence from said point of beginning by the Westerly right of way line of
Poplar Street South 28º 24' 17” West a distance of 225.00 feet to a point on the
line dividing lands now or formerly of L & M Associates and lands now or
formerly of Johnson T. James; thence by said dividing line North 62 º 04' 18”
West a distance of 638.29 feet to a point; thence by same South 24º 17' 08” West
a distance of 431.32 feet to a point on the line dividing lands now or formerly
of L & M Associates and lands now or formerly of Louis J. Balzano; thence by
said dividing line North 62º 01' 40” West a distance of 222.80 feet
 
Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel VI - Fee Simple, Continued...


to a point on the line dividing lands now or formerly of Oxford Development
Company/Vienna and lands now or formerly of L & M Associates; thence by said
dividing line North 34º 10' 18” East a distance of 305.62 feet to a point;
thence by same North 12º 30' 18” East a distance of 114.28 feet to a point on
the Easterly line of property of now or formerly Emprise Development Company,
LLC; thence along the Easterly line of property of now or formerly Emprise
Development Company, LLC, North 18°48'21" East, a distance of 20.71' to a point
on the southerly side of the Grand Central Mall Ring Road; thence through lands
now or formerly of L & M Associates by the southerly side of the Grand Central
Mall Ring Road the following five (5) courses and distances, viz; thence by an
arc of a circle deflecting to the left in a southeastwardly direction, having a
radius of 603.71', an arc distance of 137.02' (chord bearing and distance, South
82°59'29" East,  136.73') to a point; South 89º 29' 36” East a distance of
131.84 feet to a point of curvature; thence by an arc of a circle deflecting to
the left in a northeastwardly direction, having a radius of 290.63', an arc
distance of 67.20' (chord bearing and distance, North 83°53'00" East,  67.05')
to a point; thence North 77º 15' 34” East a distance of 2.40 feet to a point of
curvature; thence by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 457.49', an arc distance of
179.66' (chord bearing and distance, North 66°00'34" East,  178.51') to a point;
thence continuing through lands now or formerly of L & M Associates the
following six (6) courses and distances, viz: thence South 60°44'26" East, a
distance of 125.00' to a point; thence by an arc of a circle deflecting to the
left in a northeastwardly direction, having a radius of 60.00', an arc distance
of 94.25' (chord bearing and distance, North 74°15'38" East,  84.85') to a
point; thence North 29°15'34" East, a distance of 308.74' to a point; thence by
an arc of a circle deflecting to the left in a northeastwardly direction, having
a radius of 99.05', an arc distance of 58.26' (chord bearing and distance, North
12°24'35" East,  57.42') to a point; thence North 04°26'26" West, a distance of
30.14' to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 25.00', an arc distance of 36.44'
(chord bearing and distance, North 37°19'20" East,  33.30') to a point on the
southerly side of the Grand Central Mall access Road No. 1; thence through lands
now or formerly of L & M Associates by the southerly side of the Grand Central
Mall Access Road No. 1 with a reverse curve deflecting to the left in a
northeastwardly
 
Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel VI - Fee Simple, Continued...


direction, having a radius of 269.96', an arc distance of 84.17' (chord bearing
and distance, North 70°08'51" East,  83.83') to a point on the dividing lands
now or formerly of L & M and lands now or formerly of Oxford Development
Company/Vienna; thence by said dividing line the following six (6) courses and
distances, viz: thence South 01°50'43" East, a distance of 46.12' to a point;
thence South 78°20'43" East, a distance of 20.52' to a point; thence South
01°50'43" East, a distance of 21.22' to a point; thence by an arc of a circle
deflecting to the right in a southwestwardly direction, having a radius of
170.00', an arc distance of 139.45' (chord bearing and distance, South 21°39'20"
West,  135.57') to a point; thence with a reverse curve deflecting to the left
in a southwestwardly direction, having a radius of 200.00', an arc distance of
58.47' (chord bearing and distance, South 36°46'48" West,  58.26') to a point;
thence South 28°24'17" West, a distance of 127.19' to a point on the dividing
line of lands now or formerly of L & M Associates and lands now or formerly of
the Union Mission of Parkersburg, Inc.; thence along the line dividing lands now
or formerly of the Union Misson of Parkersburg, Inc., the following three (3)
courses and distances, viz: thence North 47°57'02" West, a distance of 1.80' to
a point; thence South 28°24'17" West, a distance of 200.00' to a point; thence
South 47°57'02" East, a distance of 150.00' to a point at the place of
beginning.


Contains: 294,646.82 Sq. Ft. or 6.764 Acres.


Parcel VII - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Easterly right of way line of the Baltimore and Ohio
Railroad Company, said point being common to lands now or formerly of Oxford
Development Company/Vienna and lands now or formerly of L & M Associates, said
point also being North 12º 52' 18” East a distance of 435.00 feet from the point
common
 
Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel VII - Fee Simple, Continued...


to the Easterly right of way line of the Baltimore and Ohio Railroad Company,
lands now or formerly of Oxford Development Company/Vienna, and lands now or
formerly of Louis J. Balzano; thence from said point of beginning by the
Easterly right of way line of Baltimore and Ohio Railroad Company, North
11°58'39" East, a distance of 265.60' to a point; thence through lands now or
formerly of L & M Associates North 85º 33' 34” East, a distance of 206.10 feet
to a point; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 1675.15', an arc distance of
120.42' (chord bearing and distance, South 15°40'51" East,  120.39') to a point
of compound curvature; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 1354.32', an arc distance of
192.03' (chord bearing and distance, South 21°48'08" East,  191.87') to a point
on the line dividing lands now or formerly of Oxford Development Company/Vienna
and lands now or formerly of L & M Associates; thence by said dividing line
North 87 º 07' 42” West, a distance of 364.86 feet to the Easterly right of way
line of the Baltimore and Ohio Railroad Company at the point of beginning.


Contains: 77,128.88 Sq. Ft. or 1.771 Acres.


Parcel VIII - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on a concrete monument on the Easterly right of way line of
the Baltimore & Ohio Railroad, said point being common to the line dividing
lands now or formerly of L & M Associates and lands now or formerly of Dils
Lincoln Mercury, Inc.; thence from said point of beginning by said dividing line
South 62°45'30" East, a distance of 446.54' to a concrete monument; thence by
the line dividing lands now or formerly of L & M Associates and lands now or
formerly of O. Ames Company, South 07°32'27" West, a distance of 131.69' to a
point; thence  through lands now or


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel VIII - Fee Simple, Continued...


formerly of L & M Associates the following sixteen (16) courses and distances,
viz: South 89°07'34" West, a distance of 31.13' to a point; thence South
86°09'34" West, a distance of 149.28' to a point; thence by an arc of a circle
deflecting to the left in a southwestwardly direction, having a radius of
165.41', an arc distance of 216.83' (chord bearing and distance, South 48°36'21"
West,  201.64') to a point; thence South 11°03'04" West, a distance of 206.04'
to a point; thence by an arc of a circle deflecting to the right in a
northwestwardly direction, having a radius of 90.00', an arc distance of 113.80'
(chord bearing and distance, North 38°48'54" West,  106.37') to a point; thence
North 11°03'04" East, a distance of 197.17' to a point; thence North 38°05'34"
East, a distance of 109.25' to a point; thence North 85°33'34" East, a distance
of 55.75' to a point; thence North 04°26'26" West, a distance of 132.83' to a
point; thence South 85°33'34" West, a distance of 86.75' to a point; thence
South 04°26'26" East, a distance of 144.44' to a point; thence South 38°05'34"
West, a distance of 83.35' to a point; thence South 11°03'04" West, a distance
of 211.48' to a point; thence by an arc of a circle deflecting to the left in a
southeastwardly direction, having a radius of 105.00', an arc distance of
123.67' (chord bearing and distance, South 41°18'52" East,  116.64') to a point;
thence South 11°03'04" West, a distance of 492.31' to a point; thence South
85°33'34" West, a distance of 68.35' to a point on the Easterly right of way
line of the Baltimore & Ohio Railroad; thence along the Easterly right of way
line of the Baltimore & Ohio Railroad the following six (6) courses and
distances, viz: by an arc of a circle deflecting to the left in a
northeastwardly direction, having a radius of 4608.75', an arc distance of
50.00' (chord bearing and distance, North 12°23'13" East,  50.00') to a point;
thence North 07°30'30" East, a distance of 507.00' to a point; thence South
61°17'30" East, a distance of 5.36' to a point; thence North 07°30'30" East, a
distance of 316.00' to a point; thence North 61°17'30" West, a distance of 5.36'
to a point; thence North 07°30'30" East, a distance of 319.78' to a point at the
place of beginning.


Contains: 162,104.28 Sq. Ft. or 3.721 Acres.


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel IX - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the northerly side of Grand Central Mall Access Road No.
2, common to the Easterly side of Pond Run Creek and the line dividing lands now
or formerly of Oxford Development Company/Vienna and lands now or formerly of L
& M Associates; thence from said point of beginning by the northerly side of
Grand Central Mall Access Road No. 2, by an arc of a circle deflecting to the
left in a northwestwardly direction, having a radius of 419.00', an arc distance
of 26.54' (chord bearing and distance, North 68°21'43" West,  26.54') to a point
on the Westerly side of Pond Run Creek; thence through lands now or formerly of
L & M Associates the following five (5) courses and distances, viz: North
04°13'28" East, a distance of 50.94' to a point; thence North 79°44'17" West, a
distance of 15.15' to a point; thence North 10°54'34" East, a distance of
244.28' to a point; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 540.92', an arc distance of
178.33' (chord bearing and distance, North 20°17'07" East,  177.53') to a point;
thence North 29°39'41" East, 152.60' to a point on the Westerly right of way
line of West Virginia Route No. 14; thence by the Westerly right of way line of
West Virginia Route No. 14, by an arc of a circle deflecting to the right in a
southeastwardly direction, having a radius of 2955.57', an arc distance of
58.03' (chord bearing and distance,      South 17°29'33" East,  58.03') to a
point on the line dividing lands now or formerly of L & M Associates and lands
now or formerly of Oxford Development Company/Vienna; thence by said dividing
line the following eight (8) courses and distances, viz:  South 18°40'00" West,
42.40' to a point; thence South 25°00'00" West, 82.92' to a point; thence by an
arc of a circle deflecting to the left in a southwestwardly direction, having a
radius of 340.00', an arc distance of 94.45' (chord bearing and


Continued...


 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel IX - Fee Simple, Continued...


distance, South 17°02'30" West,  94.15') to a point; thence South 09°05'00"
West, 36.42' to a point; thence South 11°35'00" West, 143.59' to a point; thence
South 13°20'00" West, 122.69' to a point; thence North 79°20'00" West, 14.89' to
a point; thence South 13°03'00" West, 49.61' to a point on the northerly side of
Grand Central Mall Access Road No. 2, at the place of beginning.


Contains: 35,664.98 Sq. Ft. or 0.819 Acres.


Parcel A(1) - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Easterly right of way line of Baltimore and Ohio
Railroad, common to the line dividing lands now or formerly of L & M Associates
and lands now or formerly of Louis J. Balzano; thence from said point of
beginning by the Easterly right of way line of the Baltimore and Ohio Railroad,
North 12°52'18" East, a distance of 435.00' to a point; thence through lands now
or formerly of L & M Associates the following two (2) courses and distances,
viz: South 87°07'42" East, a distance of 367.43' to a point; thence by an arc of
a circle deflecting to the right in a southeastwardly direction, having a radius
of 1354.32', an arc distance of 7.52' (chord bearing and distance, South
25°54'46" East,  7.52') to a point on the Westerly line of property of now or
formerly Emprise Development Company, LLC; thence along the Westerly line of
property of now or formerly Emprise Development Company, LLC the following seven
(7) courses and distances, viz: South 53°41'19" West, a distance of 181.59' to a
point; thence by an arc of a circle deflecting to the right in a southwestwardly
direction, having a radius of 50.00', an arc distance of 42.28' (chord bearing
and distance,  South 77°54'40" West,  41.03') to a point; thence with a reverse
curve deflecting to the left in a southwestwardly direction, having a radius of
75.00', an arc distance of 80.13' (chord bearing and distance, South 71°31'37"
West,  76.37') to a point; thence by an arc


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel A(1) - Fee Simple, Continued...


of a circle deflecting to the left in a southeastwardly direction, having a
radius of 66.00', an arc distance of 152.83' (chord bearing and distance, South
28°42'59" East,  120.90') to a point; thence South 36°19'31" East, 257.43' to a
point; thence by an arc of a circle deflecting to the right in a southeastwardly
direction, having a radius of 16.00', an arc distance of 17.50' (chord bearing
and distance, South 04°59'40" East,  16.64') to a point; thence South 26°20'12"
West, 134.10' to a point on the dividing line of property L & M Associates and
property of now or formerly Louis J. Balzano; thence along the dividing line of
property of now or formerly Louis J. Balzano  North 62°01'42" West, a distance
of 408.54' to a point at the place of beginning.


Contains: 150,341.90 Sq. Ft. or 3.451 Acres.


Parcel A(2) - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the line dividing lands now or formerly L & M Associates
and lands now or formerly of Emprise Development Company, LLC; thence along the
dividing lands of Emprise Development Company, LLC, the following three (3)
courses and distances, viz: North 34°10'33" East, a distance of 345.06' to a
point; thence North 11°45'35" East, a distance of 31.80' to a point; thence
North 18°48'21" East, a distance of 40.93' to a point on the line dividing lands
of L & M Associates; thence by said dividing line the following two (2) courses
and distances, viz:  South 12°30'18" West, a distance of 114.28' to a point;
thence South 34°10'18" West, a distance of 305.62' to a point on the line
dividing lands of now or formerly Louis J. Balzano; thence by said dividing line
North 62°01'40" West, a distance of 19.36' to a point at the place of beginning.


Contains: 6,571.58 Sq. Ft. or 0.151 Acres.


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel B - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point common to the Westerly right of way line of Poplar Street,
lands now or formerly of Oxford Development Company/Vienna, and lands now or
formerly of the Union Mission of Parkersburg. Inc.; thence from said point of
beginning by the line dividing lands now or formerly of Oxford Development
Company/Vienna and lands now or formerly of the Union Mission of Parkersburg,
Inc. North 47º 57' 02” West a distance of 143.81 feet, more or less, to a point
on the top of the Easterly bank of Pond Run Creek common to the line dividing
lands now or formerly of Oxford Development Company/Vienna and lands now or
formerly of L&M Associates; thence by said dividing line and by the top of the
Easterly bank of Pond Run Creek the following four (4) courses and distances,
viz;: North 28º 24' 17” East,  a distance of 127.83 feet, to a point of
curvature; thence by an arc of a circle deflecting to the right in a
northeastwardly direction, having a radius of 200.00', an arc distance of 58.47'
(chord bearing and distance, North 36°46'48" East,  58.26') to a point; thence
with a reverse curve deflecting to the left in a northeastwardly direction,
having a radius of 170.00', an arc distance of 139.45' (chord bearing and
distance, North 21°39'20" East,  135.57') to a point of tangency; thence North
01°50'43" West, a distance of 21.22' to a point on the northerly side of a wing
wall; thence continuing by said dividing line and by the northerly side of said
wing wall   North 78°20'43" West, a distance of 20.52' to a point; thence by the
Easterly side of said wing wall North 01º 50' 43” West, a distance of 46.12 feet
to a point on the southerly side of Grand Central Mall Access Road No. 1; thence
continuing by said dividing line and by the southerly side of said Access Road
No. 1, in a northeasterly direction  by an arc of a circle deflecting to the
left in a northeastwardly direction, having a radius of 269.96', an arc distance
of 97.69' (chord bearing and distance, North 50°50'55" East,  97.16') to a
point; common to the southerly side of Grand Central Mall Access Road No. 1,
lands now or formerly of L&M Associates, lands now or formerly of Oxford
Development Company/Vienna, and lands now or formerly of General Mills
Restaurants, Inc.; thence by the line dividing lands now or formerly of Oxford
Development Company/Vienna and lands now or formerly
 
Continued...
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel B - Fee Simple, Continued...:


of General Mills Restaurants, Inc. the following four (4) courses and distances,
viz: thence South 40°23'40" West, a distance of 59.93' to a point; thence South
08°46'15" East, a distance of 109.01' to a point; thence South 30°17'50" West, a
distance of 295.00' to a point; thence South 61°50'24" East, a distance of
120.00' to a point on the Westerly right of way line of Poplar Street; thence by
the Westerly right of way line of Poplar Street South 28º 24' 17” West, a
distance of 56.28’ to the point common to said Westerly right of way line of
Poplar Street, lands now or formerly of Oxford Development Company/Vienna and
lands now or formerly of the Union Mission of Parkersburg, Inc. at the place of
beginning.


Contains: 14,695.48 Sq. Ft. or 0.337 Acres.


Parcel D - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point in the line dividing lands now or formerly of L & M
Associates and lands now or formerly of Parkersburg National Bank, said point
being North 61°24'17" West, a distance of 60.00' from the point on the Westerly
right of way line of West Virginia Route No. 14 (also known as Murdoch Avenue)
common to said dividing line; thence from said point of beginning through lands
now or formerly of L & M Associates, the following five (5) courses and
distances, viz:  South 28°34'43" West, a distance of 226.10' to a point; thence
by an arc of a circle deflecting to the right in a northwestwardly direction,
having a radius of 257.00', an arc distance of 43.08' (chord bearing and
distance, North 49°28'14" West,  43.03') to a point; thence with a reverse curve
deflecting to the left in a northwestwardly direction, having a radius of
423.00', an arc distance of 64.11' (chord bearing and distance, North 49°07'02"
West,  64.05') to a point; thence North 61°42'16" West, 81.10' to a point;
thence by an arc of a circle deflecting to the left in a northwestwardly
direction, having a radius of 419.00', an arc distance of 15.58' (chord bearing
and distance, North 65°28'56" West,  15.58') to a point
 
Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel D - Fee Simple, Continued...:


in the wing wall of a bridge over Pond Run Creek; thence by said wing wall North
13°03'00" East, a distance of 49.61' to a point; thence by same, South 79°20'00"
East, a distance of 14.89' to a point in the top of the Easterly bank of Pond
Run Creek; thence continuing through lands now or formerly of L & M Associates
by the top of the Easterly bank of Pond Run Creek, the following six (6) courses
and distances, viz: North 13°20'00" East, a distance of 122.69' to a point;
thence North 11°35'00" East, a distance of 143.59' to a point; thence North
09°05'00" East, a distance of 36.42' to a point; thence by an arc of a circle
deflecting to the right in a northeastwardly direction, having a radius of
340.00', an arc distance of 94.45' (chord bearing and distance, North 17°02'30"
East,  94.15') to a point; thence North 25°00'00" East, a distance of 82.92' to
a point; thence North 18°40'00" East, a distance of 42.40' to a point in the
Westerly right of way line of West Virginia Route No. 14; thence by the Westerly
right of way line of West Virginia Route No. 14, the following four (4) courses
and distances, viz:  by an arc of a circle deflecting to the right in a
southeastwardly direction, having a radius of 2955.57', an arc distance of
29.77' (chord bearing and distance, South 16°38'29" East,  29.77') to a point;
thence North 73°38'50" East, a distance of 20.00' to a point; thence by an arc
of a circle deflecting to the right in a southeastwardly direction, having a
radius of 2975.57', an arc distance of 16.35' (chord bearing and distance, South
16°22'55" East,  16.35') to a point; thence South 16°02'17" East, a distance of
214.88' to a point common to the line dividing lands now or formerly of L & M
Associates and lands now or formerly of Parkersburg National Bank; thence by
said dividing line South 28°57'43" West, a distance of 182.73' to a point;
thence by same,South 61°24'17" East, a distance of 121.57' to a point at the
place of beginning.


Contains: 90,417.77 Sq. Ft. or 2.076 Acres.


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel 1 - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of the Baltimore & Ohio
Railroad, said point being common to the line dividing lands now or formerly of
Par-Progress, Inc., and lands now or formerly of Soffer, Lewis, Mason and
Kessler; thence from said point of beginning by the Westerly right of way line
of the Baltimore & Ohio Railroad the following three (3) courses and distances,
viz:  South 07º 30' 30” West, a distance of 526.40 feet to a point; thence by an
arc of a circle deflecting to the right in a southwestwardly direction, having a
radius of 4558.75', an arc distance of 426.73' (chord bearing and distance,
South 10°11'24" West,  426.57') to a point; thence  South 12º 52' 18” West, a
distance of 1,324.29 feet to a point; thence by the line dividing lands now or
formerly of Soffer, Lewis, Mason and Kessler and lands now or formerly of the
City of Parkersburg, North 62º 01' 42” West, a distance of 688.52 feet to a
point on the meander line of the back channel of the Ohio River; thence by the
Easterly meander line of the back channel of the Ohio River the following eight
(8) courses and distances, viz: North 25º 34' 30” East, a distance of 228.00
feet to a point; thence  North 19º 00' 00” East, a distance of 452.00 feet to a
point; thence North 22º 08' 30” East, a distance of 338.00 feet to a point;
thence North 24º 37' 30” East, a distance of 299.00 feet; thence North 18º 13'
30” East, a distance of 414.00 feet to a point; thence North 19º 48' 00” East, a
distance of 274.00 feet to a point; thence North 13º 23' 30” East, a distance of
130.00 feet to a point; thence North 14º 26' 00” East, a distance of 69.92 feet
to a point; thence by the line dividing lands now or formerly of Par-Progress,
Inc. and lands now or formerly of Soffer, Lewis, Mason, and Kessler, South 61º
17' 30” East, a distance of 319.19 feet to the point at the place of beginning.


Contains: 1,103,672.33 Sq. Ft. or 25.337 Acres.


Continued...
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel 2 - Fee Simple:


All that certain lot or parcel of land situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the Westerly right of way line of the Baltimore & Ohio
Railroad, said point being common to a concrete monument on the line dividing
lands now or formerly of Par-Progress, Inc. and lands now or formerly of Dils
Lincoln Mercury, Inc.; thence from said point of beginning by the Westerly right
of way line of the Baltimore & Ohio Railroad South 07º 30' 30” West a distance
of 636.08 feet to a point; thence by the line dividing lands now or formerly of
Par-Progress, Inc. and lands now or formerly of Soffer, Lewis, Mason, and
Kessler North 61º 17' 30” West a distance of 319.19 feet to a point on the
meander line of the back channel of the Ohio River; thence by the Easterly
meander line of the back channel of the Ohio River North 14º 03' 02” East a
distance of 390.00 feet to a point; thence by same North 06º 38' 30” East a
distance of 225.25 feet to a point; thence by the line dividing lands now or
formerly of Par-Progress, Inc. and lands now or formerly of Dils Lincoln
Mercury, Inc. South 62º 45' 30” East a distance of 272.57 feet to the concrete
monument at the point of beginning.


Contains: 169,465.89 square feet or 3.890 acres.


Lot 1 - Fee Simple:


All that certain lot or parcel of land, being the 4.744 acre Lot 1 Revised in
the 6.358 Acre Lot Split, Grand Central Mall Plan of Lots, recorded in Plan Book
Volume 28, Page 27, Wood County, West Virginia, situate in the Parkersburg
District, City of Vienna, County of Wood, State of West Virginia, more
particularly bounded and described as follows:


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Lot 1 - Fee Simple, Continued...


Beginning at a point on the westerly right of way line of Grand Central Avenue,
West Virginia Route 14, Variable Width, said point being on the easterly line of
Lot 1 of the 7.801 Acre Lot Split, Grand Central Mall Plan of Lots recorded in
Plan Book Volume 28, Page 25, Wood County, West Virginia;  thence along the
westerly right of way line of Grand Central Avenue, West Virginia Route 14,
Variable Width, South 15°29'55" East, 301.28' to a point on the easterly line of
property of now or formerly Grand Central Limited Partnership, Parcel I,
recorded in Deed Book 940, Page 719, Recorders Office, Wood County: thence along
the easterly line of property of now or formerly Grand Central Limited
Partnership, Parcel I, the following six (6) courses and distances, viz: by an
arc of a circle deflecting to the right in a southwestwardly direction, having a
radius of 25.00', an arc distance of 38.87' (chord bearing and distance, South
28°30'48" West,  35.07') to a point; thence by an arc of a circle deflecting to
the right in a northwestwardly direction, having a radius of 154.32', an arc
distance of 122.52' (chord bearing and distance, North 84°12'01" West,  119.33')
to a point; thence North 61°27'21" West, 37.21' to a point; thence by an arc of
a circle deflecting to the left in a southwestwardly direction, having a radius
of 152.35', an arc distance of 207.57' (chord bearing and distance, South
79°30'47" West,  191.88') to a point; thence South 40°28'54" West, 100.00' to a
point; thence by an arc of a circle deflecting to the right in a southwestward
direction, having a radius of 211.96', an arc distance of 0.47' (chord bearing
and distance, South 40°32'42" West,  0.47') to a point on the southerly line of
Lot 1 of the aforesaid  7.801 Acre Lot Split, Grand Central Mall Plan of Lots;
thence through Lot 1 of the aforesaid 7.801 Acre Lot Split, Grand Central Mall
Plan of Lots, the following two (2) courses and distances, viz:  North 07°10'08"
West, 208.97' to a point; thence South 84°53'37" West, 254.74' to a point on the
easterly line of property of now or formerly Grand Central Limited Partnership,
Parcel I; thence along the easterly line of property of now or formerly Grand
Central Limited Partnership, Parcel I, North 00°33'34" East, 173.75' to a point


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Lot 1 - Fee Simple, Continued...


at the southwest corner of Lot 2 of the 7.081 Acre Lot Split, Grand Central Mall
Plan of Lots (to be recorded); thence along the southerly line of Lot 2 of the
aforesaid 7.081 Acre Lot Split, Grand Central Mall Plan of Lots North 83°49'45"
East, 237.66' to a point at the southeast corner of Lot 2 of the aforesaid 7.081
Acre Lot Split, Grand Central Mall Plan of Lots; thence along the easterly line
of Lot 2 of the aforesaid 7.081 Acre Lot Split, Grand Central Mall Plan of Lots,
North 06°20'03" West, 230.90' to a point on the easterly line of property of now
or formerly Grand Central Limited Partnership, Parcel I;  thence along the
easterly line of property of now or formerly Grand Central Limited Partnership,
Parcel I, the following four (4) courses and distances, viz: South 51°52'10"
East, 19.00' to a point; thence by an arc of a circle deflecting to the right in
a southeastward direction, having a radius of 330.00', an arc distance of 50.47'
(chord bearing and distance, South 47°29'20" East,  50.42') to a point; by an
arc of a circle deflecting to the left in a southeastwardly direction, having a
radius of 347.00', an arc distance of 309.35' (chord bearing and distance, South
68°38'49" East,  299.21') to a point; thence with a reverse curve deflecting to
the right in a southeastwardly direction, having a radius of 74.96', an arc
distance of 104.32' (chord bearing and distance, South 54°19'05" East,  96.10')
to a point at the place of beginning.


Contains: 206,646.81 Sq. Ft. or 4.744 Acres.


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Lot 2 - Fee Simple:


All that certain lot or parcel of land, being the 3.045 acre Lot 2 in the 3.812
Acre Lot Split, Grand Central Mall Plan of Lots recorded in Plan Book Volume 28,
Page 24, Wood County, West Virginia, situate in the Parkersburg District, City
of Vienna, County of Wood, State of West Virginia, more particularly bounded and
described as follows:


Beginning at a point on the westerly right of way line of Grand Central Avenue,
West Virginia Route 14, Variable Width, said point being on the northeast corner
of property of now or formerly Realty Income Corporation, recorded in Deed Book
962, Page 631, Recorder’s Office, Wood County; thence along the northerly line
of property of now or formerly Realty Income Corporation South 69°20'39" West,
160.00' to a point at the northwest corner of property of now or formerly Realty
Income Corporation; thence along the westerly line of property of now or
formerly Realty Income Corporation  and the westerly line of property of now or
formerly Skiers Edge Inc., recorded in Deed Book 933, Page 126, Recorder’s
Office, Wood County South 20°38'21" East, 240.00' to a point at the southwest
corner of property of now or formerly Skiers Edge, Inc; thence along the
southerly line of property of now or formerly Skiers Edge, Inc.  North 69°20'39"
East, 140.45' to a point on the westerly right of way line of Grand Central
Avenue, West Virginia Route 14, Variable Width; thence along the westerly right
of way line of Grand Central Avenue, West Virginia Route 14, Variable Width, by
an arc of a circle deflecting to the right in a southeastwardly direction,
having a radius of 2955.57', an arc distance of 11.44' (chord bearing and
distance, South 18°09'57" East,  11.44') to a point on a northwesterly corner of
property of now or formerly Grant Central Limited Partnership, Parcel IX,
recorded in Deed Book 940, Page 719, Recorder’s Office, Wood County; thence
along the westerly line of property of now or formerly Grand Central Limited
Partnership, Parcel IX, the following three (3) courses and distances, viz:
South 29°39'41" West, 152.60' to a point; thence by an arc of a circle
deflecting to the left in a southwestwardly direction, having a radius of
540.92', an arc distance of 178.33' (chord bearing and distance, South 20°17'07"
West,  177.53') to a point; thence South 10°54'34" West, 56.51' to a point on
the easterly line of property


Continued...
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE A
LEGAL DESCRIPTION, Continued...


Lot 2 - Fee Simple, Continued...


of now or formerly Grand Central Limited Partnership, recorded in Deed Book 940,
Page 719, Recorder’s Office, Wood County; thence through property of now or
formerly Grand Central Limited Partnership the following three (3) courses and
distances, viz:  North 78°50'22" West, 18.59' to a point; thence by an arc of a
circle deflecting to the left in a southwestwardly direction, having a radius of
2.50', an arc distance of 3.93' (chord bearing and distance, South 56°09'38"
West,  3.54') to a point; thence South 80°58'05" West, 159.85' to a point on the
easterly line of property of now or formerly Grand Central Limited Partnership,
Parcel I, recorded in Deed Book 940, Page 719, Recorder’s Office, Wood County;
Thence along the easterly line of property of now or formerly Grand Central
Limited Partnership, Parcel I, the following eight (8) courses and distances,
viz: North 00°33'34" East, 47.94' to a point; thence by an arc of a circle
deflecting to the left in a northwestwardly direction, having a radius of
590.00', an arc distance of 102.97' (chord bearing and distance, North 04°26'25"
West,  102.84') to a point; thence North 09°26'26" West, 261.65' to a point;
thence North 09°26'26" West, 107.07' to a point; thence by an arc of a circle
deflecting to the right in a northeastwardly direction, having a radius of
50.00', an arc distance of 82.90' (chord bearing and distance, North 38°03'28"
East,  73.73') to a point; thence North 85°33'34" East, 44.28' to a point;
thence by an arc of a circle deflecting to the left in a northeastwardly
direction, having a radius of 504.00', an arc distance of 142.06' (chord bearing
and distance, North 77°29'05" East,  141.59') to a point; thence North 69°24'34"
East, 69.65' to a point; thence South 71°53'47" East, 33.54' to a point at the
place of beginning.


Contains: 132,635.95 Sq. Ft. or 3.045 Acres.


All being the lands as shown on that certain Plan of Survey Grand Central Mall,
situate in Parkersburg District, City of Vienna, Wood County, West Virginia,
dated June 18, 2010 and to be recorded in the Wood County Clerk’s Office, West
Virginia.


Continued...


 
 

--------------------------------------------------------------------------------

 


SCHEDULE A
LEGAL DESCRIPTION, Continued...


Parcel X - Non-Exclusive Easement


Together with those rights and non-exclusive easements constituting rights in
real property created defined and limited by that certain Declaration of
Easements by Grand Central Limited Partnership, a Delaware limited partnership,
dated January 30, 2009 and recorded February 3, 2009 in Deed Book 1137, Page
628, in the Wood County Clerk’s Office, West Virginia.
 


 
 

--------------------------------------------------------------------------------

 
 
Schedule B
 
Exception Report
 
None
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule C
 
Deferred Maintenance Conditions
 
Category
 
Escrowed Amount
   
Months to Complete from Closing Date
Repair pavement and parking
  $ 39,488.00     18  
Repair trip hazards in JCPenney space (south entrance)
  $ 750.00     18  
Repair storm water drain (loading dock of JCPenney space)
  $ 3,125.00     18  
Clean and repoint CMU throughout Property
  $ 1,000.00     18  
Repair damaged EIFS throughout Property
  $ 2,500.00     18  
Built up roof replacement
  $ 424,056.00     18  
Modified bitumen roof replacement
  $ 286,306.00     18  
Address ADA Compliance issues
  $ 1,250.00     18  
Total
  $ 758,475.00        

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule D
 
Unfunded Obligations
 
None
 
 
 
 

--------------------------------------------------------------------------------

 
 


Schedule E
 
Rent Roll
 
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule F
 
Material Agreements
 
The following Agreements are with affiliated Companies:


1.  
Management Agreement being entered into by and among Borrower, as owner. and
Glimcher Properties Limited Partnership, as Manager, and Glimcher Development
Corporation, as Services Provider.



2.  
Security Contractor Service Agreement being entered into by and between Borrower
as Owner and Ohio Retail Security, LLC for security services at the Property.



3.  
Housekeeping Contractor Service Agreement being entered into by and between
Borrower as Owner and Mainstreet Maintenance, LLC for housekeeping services at
the Property.

 
 
 